Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 1 of 252 PageID: 9378




                                   EXHIBIT A
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 2 of 252 PageID: 9379



                                                      INDEX


          Material             Basis for Sealing    Clearly Defined       Less Restrictive     Opp. to Sealing, If
                                                    & Serious Injury       Means Is Not         Any, and Basis
                                                                            Available

                                               ECF No. 106-1:
                     Memorandum in Support of Plaintiffs’ Motion for a Preliminary Injunction

Page ii: “Smiths . . .         This material        The disclosure of    The portions sought   Plaintiffs object on
Restrictions”                  contains             UTC’s                to be sealed are      the basis that the
                               information          confidential and     confidential and      information is
                               relating to UTC’s    proprietary          proprietary and       neither confidential
                               confidential and     business             there is no way to    nor proprietary. The
                               proprietary          information will     protect these         identity of
                               business             give UTC’s           materials except by   Defendants'
                               information          competitors an       sealing to prevent    customers is not
                               regarding its        unfair competitive   public disclosure.    "proprietary business
                               relationships with   advantage by         UTC is only           information," and
                               various specialty    offering them        seeking to seal its   disclosure of UTC's
                               distributors, as     insight into UTC’s   confidential and      "negotiation tactics"
                               well as UTC’s        contract             proprietary           that were used in
                               contract             negotiating          information, while    2018 will not give
                               negotiations with    processes and its    all other             competitors any
                               same.                relationships with   information will      unfair competitive
                                                    Smiths Medical       remain public.        advantage.
                                                    and with various
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 3 of 252 PageID: 9380




                                                  specialty
                                                  distributors.
Page ii: the text following   Same.               Same.            Same.             Same.
the words “Withhold
Cartridges Until” and
preceding the words “With
Patient Health”
Page 1: “Defendants . . .     Same.               Same.            Same.             Same.
contracts”
Page 2: “place . . .          Same.               Same.            Same.             Same.
restrictions”
Page 3: the text following    This material       The disclosure of Same.            Plaintiffs object on
the words “lawsuit was        contains            the identity of                    the basis that the
filed” and preceding the      information         UTC’s customers                    information is
words “entered into”          relating to UTC’s   in the context that                neither confidential
                              confidential and    they appear in the                 nor proprietary. The
                              proprietary         brief will harm                    identity of
                                                  UTC’s                              Defendants'
                              business
                                                  relationship with                  customers is not
                              information         those customers                    "proprietary business
                              regarding its       and give UTC’s                     information" and
                              customers.          competitors an                     competitors would
                                                  unfair competitive                 not gain any unfair
                                                  advantage by                       competitive
                                                  offering them                      advantage as no
                                                  insight into UTC’s                 details about UTC's
                                                  contract                           contract negotiating


                                                          2
         Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 4 of 252 PageID: 9381




                                              negotiating                         processes are
                                              processes.                          disclosed.
Page 3: the text following  This material     The disclosure of Same.             Plaintiffs object to
the words “generic drug is” contains          UTC’s                               Defendants' Motion
and preceding the words     information       confidential and                    to Seal all but the
“less than the price”       relating to UTC’s proprietary                         last two words
                            confidential and business                             preceding "less than
                            proprietary       information will                    the price" as it is a
                            business          give UTC’s                          less restrictive means
                            information       competitors an                      to sealing and that is
                            regarding its     unfair competitive                  the only portion that
                            pricing.          advantage by                        contains information
                                              offering them                       regarding UTC's
                                              insight into the                    pricing. No other
                                              prices UTC                          information is
                                              charges, as well as                 confidential or
                                              by allowing                         proprietary, nor
                                              UTC’s                               would disclosure of
                                              competitors to                      that information
                                              discern UTC’s                       provide competitors
                                              contracting terms.                  an unfair advantage.
Page 5: the text following  This material     The disclosure of Same.             Plaintiffs object on
the words “Quinn 55:7-16” contains            UTC’s                               the basis that this
and preceding the words     information       confidential                        statement contains no
“Ex. 1004 at 076”           relating to       business                            information about
                            Smiths’s and      information,                        Smiths' or UTC's
                            UTC’s             including the                       confidential or
                                              identity of UTC’s                   proprietary business
                            confidential and

                                                  3
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 5 of 252 PageID: 9382




                             proprietary        customers, in the                   information. The
                             business           context it appears                  identity of UTC's
                             information        in the brief will                   customer is neither
                             regarding its      harm Smiths and                     confidential nor
                             customers.         UTC’s                               proprietary and
                                                relationship with                   disclosure of that
                                                those customers                     identity would not
                                                and give their                      give competitors
                                                competitors an                      an unfair
                                                unfair competitive                  competitive
                                                advantage by                        advantage.
                                                offering them
                                                insight into
                                                Smiths’s
                                                technologies and
                                                customer
                                                relationships.
Page 6: the text following   This material      The disclosure of    Same.           Plaintiffs object on
the words “Prior to 2019”    contains           UTC’s                                the basis that the
and preceding the text       information        confidential and                     information is
“Donovan 48:20-19:18”        relating to UTC’s proprietary                           neither confidential
                             confidential and business                               nor proprietary. The
                             proprietary        information will                     identity of
                             business           give UTC’s                           Defendants'
                             information        competitors an                       customers is not
                             regarding its      unfair competitive                   "proprietary business
                             relationships with advantage by                         information" and
                             various specialty offering them                         competitors would

                                                      4
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 6 of 252 PageID: 9383




                             distributors, as    insight into UTC’s                 not gain any unfair
                             well as UTC’s       contract                           competitive
                             contract            negotiating                        advantage as no
                             negotiations with   processes and its                  details about UTC's
                             same.               relationships with                 contract negotiating
                                                 Smiths Medical                     processes are
                                                 and with various                   disclosed.
                                                 specialty
                                                 distributors.
Page 7: the text following   This information    The disclosure of Same.             No objection.
the words “to buy” and       contains            UTC’s
preceding the words          information         confidential and
“CADD-MS3 pumps”             relating to         proprietary
                             confidential and    business
                             proprietary         information will
                             business            give UTC’s
                             information         competitors an
                             regarding           unfair competitive
                             competitively       advantage by
                             sensitive           offering them
                             contractual         insight into UTC’s
                             supply terms        contract
                             between Smiths      negotiating
                             Medical and         processes and
                             UTC.                anticipated future
                                                 needs to service


                                                      5
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 7 of 252 PageID: 9384




                                                 customers
                                                 competitively.
Page 7: the text following   This material       The disclosure of Same.             Plaintiffs object on
the words “identified by     contains            the identity of                     the basis that the
UTC (including” and          information         UTC’s specialty                     information is
preceding the words “Ex.     relating to UTC’s   pharmacy                            neither confidential
67 at 003. At the end”       confidential and    customers in the                    nor proprietary. The
                             proprietary         context that they                   identity of
                                                 appear in the brief                 Defendants'
                             business
                                                 will harm UTC’s                     customers is not
                             information
                                                 relationship with                   "proprietary business
                             regarding its       those customers                     information" and
                             specialty           and give UTC’s                      competitors would
                             pharmacy            competitors an                      not gain any unfair
                             customers.          unfair competitive                  competitive
                                                 advantage by                        advantage as no
                                                 offering them                       details about UTC's
                                                 insight into UTC’s                  contract negotiating
                                                 contract                            processes are
                                                 negotiating                         disclosed.
                                                 processes and
                                                 distribution
                                                 strategies.
Page 8: the text following  This information     The disclosure of Same.            No objection.
the words “manufacture      contains             UTC’s
and sell” and preceding the information          confidential and
                            relating to          proprietary

                                                       6
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 8 of 252 PageID: 9385




words “cartridges in the      confidential and    business
ordinary course”              proprietary         information will
                              business            give UTC’s
                              information         competitors an
                              regarding           unfair competitive
                              competitively       advantage by
                              sensitive           offering them
                              contractual         insight into UTC’s
                              supply terms        contract
                              between Smiths      negotiating
                              Medical and         processes and
                              UTC.                anticipated future
                                                  needs to service
                                                  customers
                                                  competitively.
Page 8: the text following    This material       The disclosure of     Same.        Plaintiffs object on
the words “approved by        contains            the identity of                    the basis that the
UTC (including” and           information         UTC’s specialty                    information is
preceding the words “Id. at   relating to UTC’s   pharmacy                           neither confidential
003 (¶6). At the end”         confidential and    customers in the                   nor proprietary. The
                              proprietary         context that they                  identity of
                                                  appear in the brief                Defendants'
                              business
                                                  will harm UTC’s                    customers is not
                              information         relationship with                  "proprietary business
                              regarding its       those customers                    information" and
                              specialty           and give UTC’s                     competitors would
                                                  competitors an                     not gain any unfair
                                                        7
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 9 of 252 PageID: 9386




                             pharmacy           unfair competitive                 competitive
                             customers.         advantage by                       advantage as no
                                                offering them                      details about UTC's
                                                insight into UTC’s                 contract negotiating
                                                contract                           processes are
                                                negotiating                        disclosed.
                                                processes and
                                                distribution
                                                strategies.
Page 8: the text following   This information   The disclosure of Same.            No objection.
the words “commitment        contains           UTC’s
by” and preceding the        information        confidential and
word “cartridges” and the    relating to        proprietary
words following              confidential and   business
“cartridges” and preceding   proprietary        information will
the words “total             business           give UTC’s
cartridges)” ”               information        competitors an
                             regarding          unfair competitive
                             competitively      advantage by
                             sensitive          offering them
                             contractual        insight into UTC’s
                             supply terms       contract
                             between Smiths     negotiating
                             Medical and        processes and
                             UTC.               anticipated future
                                                needs to service


                                                     8
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 10 of 252 PageID: 9387




                                                     customers
                                                     competitively.
Page 8: the text following      This material        The disclosure of Same.         Plaintiffs object on
the words “existing             contains             UTC’s                           the basis that the
contracts with” and             information          confidential and                information is neither
preceding the words “Ex.        relating to UTC’s    proprietary                     confidential nor
210 at 954; Ex. 463”            confidential and     business                        proprietary. The
                                proprietary          information will                identity of
                                business             give UTC’s                      Defendants'
                                information          competitors an                  customers is not
                                regarding its        unfair competitive              "proprietary business
                                relationships with   advantage by                    information," and
                                various specialty    offering them                   disclosure of UTC's
                                distributors, as     insight into UTC’s              "negotiation
                                well as UTC’s        contract                        processes" that were
                                contract             negotiating                     used in 2017 will not
                                negotiations with    processes and its               give competitors any
                                same.                relationships with              unfair competitive
                                                     Smiths Medical                  advantage.
                                                     and with various
                                                     specialty
                                                     distributors.
Page 8: “the . . . contract.”   This information     The disclosure of Same.         Plaintiffs object on
                                contains             UTC’s                           the basis that the
                                information          confidential and                information is neither
                                relating to          proprietary                     confidential nor
                                confidential and     business                        proprietary. The


                                                           9
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 11 of 252 PageID: 9388




                             proprietary          information will                  information does not
                             business             give UTC’s                        disclose any
                             information          competitors an                    "proprietary business
                             regarding            unfair competitive                information" re
                             competitively        advantage by                      competitively
                             sensitive            offering them                     sensitive contractual
                             contractual terms    insight into UTC’s                terms and the
                                                                                    disclosure of same
                             between Smiths       contract
                                                                                    will not give
                             Medical and UTC      negotiating
                                                                                    competitors any
                             relating to supply   processes and                     unfair competitive
                             arrangements.        anticipated future                advantage.
                                                  needs to service
                                                  customers
                                                  competitively.
Page 9: the text following   This material        The disclosure of     Same.       Plaintiffs object on
the words “Smiths to ask”    contains             the identity of                   the basis that the
and preceding the words      information          UTC’s specialty                   information is
“whether they would”         relating to UTC’s    pharmacy                          neither confidential
                             confidential and     customers in the                  nor proprietary. The
                             proprietary          context that they                 identity of
                                                  appear in the brief               Defendants'
                             business
                                                  will harm UTC’s                   customers is not
                             information          relationship with                 "proprietary business
                             regarding its        those customers                   information" and
                             specialty            and give UTC’s                    competitors would
                             pharmacy             competitors an                    not gain any unfair
                                                  unfair competitive                competitive

                                                        10
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 12 of 252 PageID: 9389




                             customers and     advantage by                         advantage as no
                             distributors.     offering them                        details about UTC's
                                               insight into UTC’s                   contract negotiating
                                               contract                             processes are
                                               negotiating                          disclosed.
                                               processes and
                                               distribution
                                               strategies.
Page 9: Smiths . . . them.   This material     The disclosure of Same.              Plaintiffs object on
                             contains          the identity of                      the basis that the
                             information       UTC’s specialty                      information is neither
                             relating to UTC’s pharmacy                             confidential nor
                             confidential and customers in the                      proprietary. The
                             proprietary       context that they                    identity of
                                               appear in the brief                  Defendants'
                             business
                                               will harm UTC’s                      customers is not
                             information       relationship with                    "proprietary business
                             regarding its     those customers                      information," and
                             specialty         and give UTC’s                       disclosure of UTC's
                             pharmacy          competitors an                       "negotiation
                             customers and     unfair competitive                   processes" that were
                             distributors.     advantage by                         used in 2017 and
                                               offering them                        2018 will not
                                               insight into UTC’s                   give competitors any
                                               contract                             unfair competitive
                                               negotiating                          advantage.
                                               processes and


                                                   11
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 13 of 252 PageID: 9390




                                               distribution
                                               strategies.
Page 9: the text following   This material     The disclosure of Same.               Plaintiffs object on
the words “Distribution      contains          the identity of                       the basis that the
Agreements with” and         information       UTC’s customers                       information is
preceding the words          relating to UTC’s in the context that                   neither confidential
“which prohibited”           confidential and they appear in the                     nor proprietary. The
                             proprietary       brief will harm                       identity of
                                               UTC’s                                 Defendants'
                             business
                                               relationship with                     customers is not
                             information       those customers                       "proprietary business
                             regarding its     and give UTC’s                        information" and
                             customers.        competitors an                        competitors would
                                               unfair competitive                    not gain any unfair
                                               advantage by                          competitive
                                               offering them                         advantage as no
                                               insight into UTC’s                    details about UTC's
                                               contract                              contract negotiating
                                               negotiating                           processes are
                                               processes and                         disclosed.
                                               distribution
                                               strategies.
Page 9: prohibited . . .     This material     The disclosure of Same.               Plaintiffs object on
Remodulin.                   contains          UTC’s                                 the basis that the
                             information       confidential and                      information is neither
                             relating to UTC’s proprietary                           confidential nor
                             confidential and business                               proprietary. The
                             proprietary       information will                      identity of

                                                    12
         Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 14 of 252 PageID: 9391




                          business             give UTC’s                          Defendants'
                          information          competitors an                      customers is not
                          regarding its        unfair competitive                  "proprietary business
                          specialty            advantage by                        information," and
                          pharmacy             offering them                       disclosure of UTC's
                          customers and        insight into UTC’s                  "negotiation
                                               contract                            processes" that were
                          distributors.
                                               negotiating                         used in 2017 will not
                                               processes and                       give competitors any
                                               distribution                        unfair competitive
                                               strategies.                         advantage.
Page 9: UTC . . . leaders].” This material     The disclosure of Same.             Plaintiffs object on
                             contains          UTC’s                               the basis that the
                             information       confidential and                    information is neither
                             relating to UTC’s proprietary                         confidential nor
                             confidential and business                             proprietary. The
                             proprietary       information will                    information does not
                             business          give UTC’s                          disclose any
                                                                                   "proprietary business
                             information       competitors an
                                                                                   information" re
                             regarding         unfair competitive
                                                                                   competitive analysis
                             competitive       advantage by                        and the disclosure of
                             analysis.         offering them                       same will not give
                                               insight into UTC’s                  competitors any
                                               analysis of its                     unfair competitive
                                               competitors and                     advantage.
                                               its customer-


                                                  13
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 15 of 252 PageID: 9392




                                                  intelligence
                                                  capabilities.
Page 10: UTC . . . it.”       This material       The disclosure of Same.           Plaintiffs object on
                              contains            UTC’s                             the basis that the
                              information         confidential and                  information is neither
                              relating to UTC’s   proprietary                       confidential nor
                              confidential and    business                          proprietary. The
                              proprietary         information will                  information does not
                              business            give UTC’s                        disclose any
                                                                                    "proprietary business
                              information         competitors an
                                                                                    information" re
                              regarding           unfair competitive
                                                                                    competitive analysis
                              competitive         advantage by                      or marketplace
                              analysis.           offering them                     assessment and the
                                                  insight into UTC’s                disclosure of same
                                                  analysis of its                   will not give
                                                  competitors and                   competitors any
                                                  its assessment of                 unfair competitive
                                                  the marketplace.                  advantage.
Page 10: the text following   This material       The disclosure of     Same.       Plaintiffs object on
the words “Benkowitz          contains            the identity of                   the basis that this
149:8-14” and preceding       information         UTC’s specialty                   statement contains no
the words “Ex. 61”            relating to UTC’s   pharmacy                          information about
                              confidential and    customers in the                  Smiths' or UTC's
                              proprietary         context that they                 confidential or
                              business            appear in the brief               proprietary business
                                                  will harm UTC’s                    information. The

                                                        14
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 16 of 252 PageID: 9393




                               information        relationship with                 identity of UTC's
                               regarding its      those customers                   customers is neither
                               specialty          and give UTC’s                    confidential nor
                               pharmacy           competitors an                    proprietary and
                               customers.         unfair competitive                disclosure of that
                                                  advantage by                      identity would not
                                                  offering them                     give competitors
                                                  insight into UTC’s                an unfair
                                                  customer base and                 competitive
                                                  competitive                       advantage.
                                                  intelligence.
Page 10: Just . . . Supply.”   This information The disclosure of Same.             Plaintiffs object on
                               contains           UTC’s                             the basis that the
                               information        confidential and                  information is neither
                               relating to        proprietary                       confidential nor
                               confidential and business                            proprietary. The
                               proprietary        information will                  information does not
                               business           give UTC’s                        disclose any
                               information        competitors an                    "proprietary business
                                                                                    information" re
                               regarding          unfair competitive
                                                                                    competitively
                               competitively      advantage by
                                                                                    sensitive contractual
                               sensitive          offering them                     terms and the
                               contractual terms insight into UTC’s                 disclosure of same
                               between Smiths     contract                          will not give
                               Medical and UTC negotiating                          competitors any
                               relating to supply processes and                     unfair competitive
                               arrangements.      anticipated future                advantage.

                                                     15
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 17 of 252 PageID: 9394




                                                   needs to service
                                                   customers
                                                   competitively.
Page 10: Rhodes . . .         This information     The disclosure of Same.          Plaintiffs object on
trepostinil.                  contains             UTC’s                            the basis that the
                              information          confidential and                 information is neither
                              relating to          proprietary                      confidential nor
                              confidential and     business                         proprietary. The
                              proprietary          information will                 information does not
                              business             give UTC’s                       disclose any
                              information          competitors an                   "proprietary business
                                                                                    information" and the
                              regarding            unfair competitive
                                                                                    disclosure of that
                              competitively        advantage by                     information will not
                              sensitive analysis   offering them                    give competitors any
                              between UTC          insight into UTC’s               unfair competitive
                              and its business     market analysis.                 advantage.
                              partners.
Page 10: the text following   This material        The disclosure of    Same.       Plaintiffs object on
the words “Rhodes said:”      contains             UTC’s                            the basis that the
and preceding the words       information          confidential and                 information is neither
“Ex. 459 at 966”              relating to UTC’s    proprietary                      confidential nor
                              confidential and     business                         proprietary. The
                              proprietary          information will                 information does not
                              business             give UTC’s                       disclose any
                              information          competitors an                   "proprietary business
                              regarding its        unfair competitive               information" re

                                                         16
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 18 of 252 PageID: 9395




                           relationships withadvantage by                           contractual
                           various specialty offering them                          arrangements and the
                           distributors, as  insight into UTC’s                     disclosure of same
                           well as UTC’s     contractual                            will not give
                           contractual       arrangements and                       competitors any
                           arrangements      its relationships                      unfair competitive
                           with same.        with various                           advantage.
                                             distributors
                                             regarding supply
                                             dynamics.
Page 11: Smiths . . .      This material     The disclosure of Same.                Plaintiffs object on
Restrictions               contains          the identity of                        the basis that the
                           information       UTC’s specialty                        information is neither
                           relating to UTC’s pharmacy                               confidential nor
                           confidential and customers in the                        proprietary. The
                           proprietary       context that they                      identity of
                                             appear in the brief                    Defendants'
                           business
                                             will harm UTC’s                        customers is not
                           information       relationship with                      "proprietary business
                           regarding its     those customers                        information," and
                           specialty         and give UTC’s                         disclosure of UTC's
                           pharmacy          competitors an                         "negotiation
                           customers and     unfair competitive                     processes" that were
                           distributors.     advantage by                           used in 2018 will not
                                             offering them                          give competitors any
                                             insight into UTC’s                     unfair competitive
                                             contract                               advantage.
                                             negotiating

                                                   17
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 19 of 252 PageID: 9396




                                                   processes and
                                                   distribution
                                                   strategies.
Page 11: provide . . .          This material      The disclosure of     Same.       Plaintiffs object on
cartridges.                     contains           the identity of                   the basis that the
                                information        UTC’s customers                   information is neither
                                relating to UTC    and distributors in               confidential nor
                                and Smiths’s       the context that                  proprietary. The
                                confidential and   they appear in the                identity of
                                                   brief will harm                   Defendants'
                                proprietary
                                                   UTC’s                             customers is not
                                business
                                                   relationship with                 "proprietary business
                                information        those customers                   information," and
                                regarding its      and give UTC’s                    disclosure of UTC's
                                specialty          competitors an                    "negotiation
                                pharmacy           unfair competitive                processes" that were
                                customers and      advantage by                      used in 2018 will not
                                distributors.      offering them                     give competitors any
                                                   insight into UTC                  unfair competitive
                                                   and Smiths’s                      advantage.
                                                   contractual
                                                   arrangements,
                                                   negotiating
                                                   processes, and
                                                   distribution
                                                   strategies.
Page 11: the restrictions . .   This material      The disclosure of     Same.       Plaintiffs object on
. amendment.”                   contains           UTC’s                             the basis that the

                                                         18
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 20 of 252 PageID: 9397




                              information          confidential and                 information is neither
                              relating to UTC’s    proprietary                      confidential nor
                              confidential and     business                         proprietary. The
                              proprietary          information will                 information does not
                              business             give UTC’s                       disclose any
                              information          competitors an                   "proprietary business
                              regarding its        unfair competitive               information" re
                              relationships with   advantage by                     UTC's contractual
                              various specialty    offering them                    arrangements and the
                              distributors, as     insight into UTC’s               disclosure of same
                              well as UTC’s        contractual                      will not give
                              contractual          arrangements and                 competitors any
                              arrangements         its relationships                unfair competitive
                              with same.           with various                     advantage.
                                                   distributors
                                                   regarding supply
                                                   dynamics.
Page 11: the text following   This material        The disclosure of Same.          Plaintiffs object on
the words “Ex. 59 at 364”     contains             UTC’s                            the basis that the
and preceding the words       information          confidential and                 information is neither
“Ex. 90 at 416”               relating to UTC      proprietary                      confidential nor
                              and Smiths’s         business                         proprietary.
                              confidential and     information will                 The information does
                                                   give UTC’s                       not disclose any
                              proprietary
                                                   competitors an                   "proprietary business
                              business             unfair competitive               information" re
                              information          advantage by                     contractual
                              regarding the        offering them                    arrangements,
                              status of
                                                        19
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 21 of 252 PageID: 9398




                              negotiations with   insight into UTC                  negotiating processes
                              customers and       and Smiths’s                      or distribution
                              distributors.       contractual                       strategies, would not
                                                  arrangements,                     give competitors any
                                                  negotiating                       unfair competitive
                                                  processes, and                    advantage, and is
                                                  distribution                      merely embarrassing
                                                  strategies with                   to Defendants.
                                                  customers and
                                                  distributors.
Page 11: the text following   Same.               Same.              Same.           Same.
the words “Ex. 90 at 416,
and” and preceding the
words “Rhodes 145:21”
Page 11: She called . . .     Same.               Same.              Same.          Same.
allocation.”
Page 11: While on . . .       Same.               Same.              Same.          Same.
authorization.
Page 11: (“Smiths . . .       Same.               Same.              Same.          Same.
Remodulin.
Page 11: Smiths . . .         Same.               Same.              Same.          Same.
instructions.
Page 11: UTC . . . holiday.   Same.               Same.              Same.          Same.
Page 12: the text following   Same.               Same.              Same.          Same.
the words “263:6-264:10”
and preceding the words
“Ex. 475”

                                                       20
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 22 of 252 PageID: 9399




Page 12: the text following   This material       The disclosure of Same.           Plaintiffs object on
the words “Ex. 475” and       contains            the identity of                   the basis that the
preceding the words “Ex.      information         UTC’s customers                   information is
488”                          relating to UTC’s   in the context that               neither confidential
                              confidential and    they appear in the                nor proprietary. The
                              proprietary         brief will harm                   identity of
                                                  UTC’s                             Defendants'
                              business
                                                  relationship with                 customers is not
                              information         those customers                   "proprietary business
                              regarding its       and give UTC’s                    information" and
                              customers.          competitors an                    competitors would
                                                  unfair competitive                not gain any unfair
                                                  advantage by                      competitive
                                                  offering them                     advantage as no
                                                  insight into UTC’s                details about UTC's
                                                  contract                          contract negotiating
                                                  negotiating                       processes are
                                                  processes and                     disclosed.
                                                  distribution
                                                  strategies.
Page 12: the text following   Same.               Same.               Same.          Same.
the words “first time” and
preceding the words “Ex.
477”
Page 12: (“UT . . .           This material       The disclosure of   Same.         Plaintiffs object on
needed.”);                    contains            UTC’s                             the basis that the
                                                  confidential and
                                                       21
         Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 23 of 252 PageID: 9400




                            information       proprietary                          information is neither
                            relating to UTC   business                             confidential nor
                            and Smiths’s      information will                     proprietary. The
                            confidential and  give UTC’s                           identity of
                            proprietary       competitors an                       Defendants'
                            business          unfair competitive                   customers is not
                                              advantage by                         "proprietary business
                            information
                                              offering them                        information," and
                            regarding the
                                              insight into UTC                     disclosure of UTC's
                            status of         and Smiths’s                         "negotiation
                            negotiations with contractual                          processes" that were
                            customers and     arrangements,                        used in 2018 will not
                            distributors.     negotiating                          give competitors any
                                              processes, and                       unfair competitive
                                              distribution                         advantage.
                                              strategies with
                                              customers and
                                              distributors.
Page 12: the text following This material     The disclosure of     Same.          Plaintiffs object on
the words “continue to      contains          the identity of                      the basis that the
provide” and preceding the information        UTC’s customers                      information is neither
words “Ex. 96 at 385”       relating to UTC’s in the context that                  confidential nor
                            confidential and they appear in the                    proprietary. The
                            proprietary       brief will harm                      information does not
                                              UTC’s                                disclose any
                            business
                                              relationship with                    "proprietary business
                            information       those customers                      information" re
                                              and give UTC’s                       negotiating strategies,

                                                     22
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 24 of 252 PageID: 9401




                            regarding its       competitors an                       would not give
                            customers.          unfair competitive                   competitors any
                                                advantage by                         unfair competitive
                                                offering them                        advantage, and is
                                                insight into UTC’s                   merely embarrassing
                                                contract                             to Defendants.
                                                negotiating
                                                processes and
                                                distribution
                                                strategies.
Page 12: (“[T]heir . . .    This material       The disclosure of Same.              Plaintiffs object on
sign.”);                    contains            UTC’s                                the basis that the
                            information         confidential and                     information is neither
                            relating to UTC     proprietary                          confidential nor
                            and Smiths’s        business                             proprietary. The
                            confidential and    information will                     information does not
                                                give UTC’s                           disclose any
                            proprietary
                                                competitors an                       "proprietary business
                            business            unfair competitive                   information" re
                            information         advantage by                         contractual
                            regarding the       offering them                        arrangements or
                            status of           insight into UTC                     negotiating strategies,
                            negotiations with   and Smiths’s                         would not give
                            customers and       contractual                          competitors any
                            distributors.       arrangements,                        unfair competitive
                                                negotiating                          advantage, and is
                                                processes, and                       merely embarrassing
                                                distribution                         to Defendants.

                                                     23
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 25 of 252 PageID: 9402




                                             strategies with
                                             customers and
                                             distributors.
Page 12: (“[T]hey . . . of    Same.          Same.              Same.               Same.
it.”)
Page 12: the text following   Same.          Same.              Same.               Same.
the words “Ex. 483” and
preceding the words “Ex.
98 at 766”



Page 12: the text following   Same.          Same.              Same.               Same.
the words “272:26-274:7”
and preceding the words
“Ex. 98 at 765”
Page 12: the text following   Same.          Same.              Same.               Same.
the words “Ex. 98 at 765”
and preceding the words
“deGoa Aff. ¶ 14”

Page 12: the text following Same.            Same.              Same.               Same.
the words “252:11-17” and
preceding the words “Ex.
472 at 264; Donovan”



                                                   24
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 26 of 252 PageID: 9403




Page 12: the text following   Same.               Same.            Same.            Same.
the words “With Patient
Health at Risk” and
preceding the words
“Agreed to”

Page 12-13: In early . . .    Same.               Same.            Same.            Same.
Remodulin.
Page 13: (“[T]here . . .      Same.               Same.            Same.            Same.
Remodulin.”);
Page 13: the text following   This material       The disclosure of Same.           Plaintiffs object on
the words “302:18-303:4”      contains            the identity of                   the basis that the
and preceding the words       information         UTC’s customers                   information is
“Ex. 71’ Ex. 72”              relating to UTC’s   in the context that               neither confidential
                              confidential and    they appear in the                nor proprietary. The
                                                  brief will harm                   identity of
                              proprietary
                                                  UTC’s                             Defendants'
                              business
                                                  relationship with                 customers is not
                              information                                           "proprietary business
                                                  those customers
                              regarding its       and give UTC’s                    information" and
                              customers.          competitors an                    competitors would
                                                  unfair competitive                not gain any unfair
                                                  advantage by                      competitive
                                                  offering them                     advantage as no
                                                  insight into UTC’s                details about UTC's
                                                  distribution                      distribution strategies
                                                  strategies.                       are disclosed.


                                                       25
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 27 of 252 PageID: 9404




Page 13: which . . . Ex.     This material       The disclosure of Same.            Plaintiffs object on
1008                         contains            UTC’s                              the basis that the
                             information         confidential and                   information is
                             relating to UTC’s   proprietary                        neither confidential
                             confidential and    business                           nor proprietary and
                             proprietary         information will                   competitors would
                                                 harm UTC’s                         not gain any unfair
                             business
                                                 relationship with                  competitive
                             information
                                                 its distributors and               advantage as no
                             regarding its       give UTC’s                         details about UTC's
                             relationship with   competitors an                     business relationships
                             distributors.       unfair competitive                 or distribution
                                                 advantage by                       strategies
                                                 offering them                      are disclosed.
                                                 insight into UTC
                                                 business
                                                 relationships and
                                                 distribution
                                                 strategies.
Page 13: The purpose . . .   This material       The disclosure of Same.            Plaintiffs object on
patients.                    contains            Smiths’s                           the basis that the
                             information         confidential and                   information is
                             relating to         proprietary                        neither confidential
                             Smiths’s            business                           nor proprietary and
                             confidential and    information will                   competitors would
                                                 harm Smiths’s                      not gain any unfair
                             proprietary
                                                 relationship with                  competitive
                             business
                                                 its distributors and               advantage as no
                             information

                                                      26
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 28 of 252 PageID: 9405




                              regarding its       give Smiths’s                     details about Smiths'
                              relationship with   competitors an                    business relationships
                              distributors and    unfair competitive                or distribution
                              customers.          advantage by                      strategies are
                                                  offering them                     disclosed. In fact, this
                                                  insight into                      information was
                                                  Smiths’s business                 shared widely with
                                                  relationships and                 Smiths' customers.
                                                  distribution
                                                  strategies.
Page 13: This was . . .       Same.               Same.                Same.        Same.
cartridges.
Page 13: the text following   This material       The disclosure of    Same.        Plaintiffs object on
the words “Walker 79:13-      contains            UTC’s                             the basis that the
21” and preceding the         information         confidential and                  information is
words “understood they        relating to UTC     proprietary                       neither confidential
would”                        and Smiths’s        business                          nor proprietary. The
                              confidential and    information will                  identity of
                                                  give UTC’s                        Defendants'
                              proprietary
                                                  competitors an                    customers is not
                              business            unfair competitive                "proprietary business
                              information         advantage by                      information" and
                              regarding the       offering them                     competitors would
                              status of           insight into UTC                  not gain any unfair
                              negotiations with   and Smiths’s                      competitive
                              customers and       contractual                       advantage as no
                              distributors.       arrangements,                     details about UTC or
                                                  negotiating                       Smiths' contractual

                                                        27
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 29 of 252 PageID: 9406




                                             processes, and                         arrangements or
                                             distribution                           negotiating processes
                                             strategies with                        are disclosed.
                                             customers and
                                             distributors.
Page 13: the text following Same.            Same.              Same.               Same. Additionally,
the words “Ex. 485 at 194”                                                          the information is
and preceding the words                                                             merely embarrassing
“Ex. 490 at 235”                                                                    to Defendants.

Page 13: the text beginning Same.            Same.              Same.               Same.
with the words “The
cartridges” and preceding
the words “Ex. 455 at 464”

Page 13-14: While . . .       Same.          Same.              Same.               Same.
Smiths.
Page 14: (“[T]hey . . .       Same.          Same.              Same.               Same.
more.”)
Page 14: the text following   Same.          Same.              Same.
the words “Ex. 93 at 132”
and preceding the words
“Ex. 151 at 215”
Page 14: (“We need . . .      Same.          Same.              Same.               Same.
allocation.”);
Page 14: (“I . . .            Same.          Same.              Same.               Same.
allocation.”)


                                                   28
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 30 of 252 PageID: 9407




Page 14: As a result . . .    Same.           Same.              Same.               Same.
dwindled.
Page 14: (“We . . .           Same.           Same.              Same.               Same.
concerned.”)
Page 14: (“We . . . low.”)    Same.           Same.              Same.               Same.
Page 14: conceded . . . the   Same.           Same.              Same.               Same.
pharmacies.
Page 14: (withholding . . .   Same.           Same.              Same.               Same.
“improper”).
Page 14: increasingly . . .   Same.           Same.              Same.               Same.
weeks.
Page 14: Upon . . .           Same.           Same.              Same.               Same.
agreement.”
Page 14-15: Rhodes . . .      Same.           Same.              Same.               Same.
contracts.”
Page 15: She told . . .       Same.           Same.              Same.               Same.
distribution.”
Page 15: the text following   Same.           Same.              Same.               Same.
the words “Ex 100 at 670”
and preceding the words
“See, e.g., Ex. 1009”
Page 15: (“I did . . .        Same.           Same.              Same.               Same.
later.”);
Page 15: (“[M]ake . . .       Same.           Same.              Same.               Same.
time.”).


                                                    29
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 31 of 252 PageID: 9408




Page 15: it was . . .          Same.         Same.              Same.               Same.
patients.”
Page 15: one location . . .    Same.         Same.              Same.               Same.
please!”
Page 15: “wholesale . . .      Same.         Same.              Same.               Same.
patients.”
Page 15: The pharmacies . .    Same.         Same.              Same.               Same.
. Smiths.
Page 15: countersigned . . .   Same.         Same.              Same.               Same.
with them.
Page 16: the text following    Same.         Same.              Same.               Same.
the words “Under those
agreements” and preceding
the words “Ex. 725”
Page 16: UTC . . .             Same.         Same.              Same.               Same.
treprostinil.
Page 16: And there . . .       Same.         Same.              Same.               Same.
goal.
Page 16: (“Basis . . . of      Same.         Same.              Same.               Same.
U”);
Page 16: For example, . . .    Same.         Same.              Same.               Same.
Benkowitz.
Page 16: Less than . . .       Same.         Same.              Same.               Same.
users
Page 16-17: Hohn . . .         Same.         Same.              Same.               Same.
communications.
Page 17: (“Patients . . . A.   Same.         Same.              Same.               Same.
Yes.

                                                   30
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 32 of 252 PageID: 9409




Page 17: the text following   This material       The disclosure of     Same.                 Plaintiffs object to
the words “Rao Report ¶       contains            UTC’s                                       Defendants' Motion
79” and preceding the         information         confidential and                            to Seal all but the
words “Benkowitz 32:18-       relating to UTC’s   proprietary                                 text following
23”                           confidential and    business                                    "treprostinil," and
                              proprietary         information will                            preceding "on the"
                              business            harm its                                    as it is a less
                              information         relationship with                           restrictive means to
                              regarding its       is customers and                            sealing and that is
                              pricing             give UTC’s                                  the only portion that
                              information and     competitors an                              contains information
                              its relationships   unfair competitive                          regarding UTC's
                              with its            advantage by                                pricing. No other
                              customers and       offering them                               information is
                              distributors.       insight into the                            confidential or
                                                  prices and                                  proprietary, nor
                                                  discounts UTC                               would disclosure of
                                                  offers customers,                           that information
                                                  as well as by                               provide competitors
                                                  allowing UTC’s                              an unfair advantage.
                                                  competitors to
                                                  discern UTC’s
                                                  contracting terms.
Page 17: That . . . before.   Same.               Same.                 Same.                 Same.1
Page 18: the text following Same.                 Same.                 Same.                 No objection.
the words “treatments was”
and preceding the words
“per mg”

                                                         31
1Plaintiffs identify as less restrictive redacting the word following "That" and preceding "came" as well as the two
words following "of an".
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 33 of 252 PageID: 9410




Page 18: the text following   Same.                Same.             Same.          No objection.
the words “—
approximately” and
preceding the words
“higher than the price”
Page 18: the text following   This material        The disclosure of Same.          No objection.
the words “2018, there        contains             UTC’s
were” and preceding the       information          confidential and
words “patients receiving”    relating to UTC’s    proprietary
                              confidential and     business
                              proprietary          information will
                              business             harm its
                              information          relationship with
                              regarding market     is customers and
                              share,               give UTC’s
                              prescription data,   competitors an
                              and customer         unfair competitive
                              base.                advantage by
                                                   offering them
                                                   insight into UTC’s
                                                   market share and
                                                   customer base.
Page 18: the text following   Same.                Same.              Same.         No objection.
the words “Ex. 1011
(showing” and preceding
the words “patients
serviced”

                                                        32
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 34 of 252 PageID: 9411




Page 18: the text following   Same.               Same.                Same.        No objection.
the words “Ex. 1012
showing” and preceding
the words “patients
serviced”

Page 18: the text following   Same.               Same.                Same.        No objection.
the words “), and” and
preceding the words
“patients receiving
subcutaneous”

Page 21: the text following   This material       The disclosure of    Same.        No objection.
the words “pharmacies         contains            UTC’s
pay” and preceding the        information         confidential and
words “less for generic”      relating to UTC’s   proprietary
                              confidential and    business
                              proprietary         information will
                              business            harm its
                              information         relationship with
                              regarding its       is customers and
                              pricing             give UTC’s
                              information and     competitors an
                              its relationships   unfair competitive
                              with its            advantage by
                                                  offering them
                                                        33
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 35 of 252 PageID: 9412




                              customers and        insight into the
                              distributors.        prices and
                                                   discounts UTC
                                                   offers customers,
                                                   as well as by
                                                   allowing UTC’s
                                                   competitors to
                                                   discern UTC’s
                                                   contracting terms.
Page 21: the text following   Same.                Same.                Same.                 No objection.
the words “declined by”
and preceding the words
“in the quarter”
Page 21: And because . . .    Same.                Same.                Same.                 Not least restrictive.2
entry.
Page 21: That price . . .     Same.                Same.                Same.                 Not least restrictive.3
2018.
Page 24: the text following   This material        The disclosure of    Same.                 No objection.
the words “purchase more      contains             UTC and Smiths
than” and preceding the       information          Medical’s
words “of additional          relating to Smiths   confidential and
pumps”                        Medical and          proprietary
                              UTC’s                business
                              confidential and     information will
                              proprietary          give competitors
                              business             an unfair
                              information          competitive
                              regarding its        advantage by
                                                         34
2 Plaintiffs identify as less restrictive redacting the word following the three words following "by" and preceding "upon".
3
  Plaintiffs identify as less restrictive redacting the two words following "Remodulin" and preceding "in".
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 36 of 252 PageID: 9413




                              business            offering them
                              decisions and       insight into the
                              investments.        Smiths Medical
                                                  and UTC’s
                                                  investment and
                                                  business
                                                  strategies.
Page 26: the text following   This information    The disclosure of Same.            Plaintiffs object on
the words “which UTC          contains            UTC’s                              the basis that the
calls” and preceding the      information         confidential and                   information is neither
words “Benkowitz 53:24-       relating to         proprietary                        confidential nor
54:12”                        confidential and    business                           proprietary. The
                              proprietary         information will                   information does not
                              business            give UTC’s                         disclose any
                                                                                     "proprietary business
                              information         competitors an
                                                                                     information" re
                              regarding           unfair competitive                 UTC's market
                              competitively       advantage by                       analysis and the
                              sensitive market    offering them                      disclosure of same
                              analysis.           insight into UTC’s                 will not give
                                                  market analysis                    competitors any
                                                  and competitive                    unfair competitive
                                                  intelligence.                      advantage.
Page 27: other than . . .     This material       The disclosure of   Same.          No objection.
drug.                         contains            UTC’s
                              information         confidential and
                              relating to UTC’s   proprietary
                                                        35
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 37 of 252 PageID: 9414




                              confidential and  business
                              proprietary       information will
                              business          give UTC’s
                              information       competitors an
                              regarding its     unfair competitive
                              pricing.          advantage by
                                                offering them
                                                insight into the
                                                prices and
                                                discounts UTC
                                                offers, as well as
                                                by revealing
                                                UTC’s market
                                                analysis.
Page 29: the text following   This material     The disclosure of    Same.          Plaintiffs object to
the words “documents and      contains          UTC’s                               Defendants' Motion
witnesses” and preceding      information       confidential and                    to Seal all but the
the words “Ex. 251 at 3”      relating to UTC’s proprietary                         text following
                              confidential and business                             "between" and
                              proprietary       information will                    preceding "Ex. 251
                              business          harm its                            at 3" as it is a less
                              information       relationship with                   restrictive means to
                              regarding market is customers and                     sealing and that is
                              share, market     give UTC’s                          the only portion that
                              analysis, and     competitors an                      contains information
                              customer base.    unfair competitive                  regarding UTC's
                                                advantage by                        market share. No
                                                offering them                       other information is

                                                      36
               Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 38 of 252 PageID: 9415




                                                        insight into UTC’s                          confidential or
                                                        market analysis                             proprietary.
                                                        and customer
                                                        base.
    Page 29: (“Current . . .        Same.               Same.              Same.                    Same.4
    share”);
    Page 29: 51 (“We . . .          Same.               Same.                Same.                  Plaintiffs object as
    market.”);                                                                                      the information is
                                                                                                    already public.
    Page 30: the text following     This material       The disclosure of Same.                      Plaintiffs object on
    the words “its contracts        contains            the identity of                              the basis that the
    with” and preceding the         information         UTC’s customers                              information is neither
    words “the test is not total”   relating to UTC’s   in the context that                          confidential nor
                                    confidential and    they appear in the                           proprietary. The
                                    proprietary         brief will harm                              identity of
                                                        UTC’s                                        Defendants'
                                    business
                                                        relationship with                            customers is not
                                    information
                                                        those customers                              "proprietary business
                                    regarding its       and give UTC’s                               information," and
                                    customers.          competitors an                               disclosure of UTC's
                                                        unfair competitive                           "negotiation
                                                        advantage by                                 processes" will not
                                                        offering them                                give competitors any
                                                        insight into UTC’s                           unfair competitive
                                                        contract                                     advantage.
                                                        negotiating
                                                        processes.
    Page 30: the text following     This material       The disclosure of Same.                     No objection.
    the words “Remodulin            contains            UTC’s
                                                              37
4
    Plaintiffs identify as less restrictive redacting the words following "with" and preceding "share);".
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 39 of 252 PageID: 9416




accounts for between” and     information         confidential and
preceding the words “of       relating to UTC’s   proprietary
the market”                   confidential and    business
                              proprietary         information will
                              business            harm its
                              information         relationship with
                              regarding market    is customers and
                              share, market       give UTC’s
                              analysis, and       competitors an
                              customer base.      unfair competitive
                                                  advantage by
                                                  offering them
                                                  insight into UTC’s
                                                  market analysis
                                                  and customer
                                                  base.
Page 31: the text following   Same.               Same.              Same.          No objection.
the words “foreclose up to”
and preceding the words
“of the market ”
Page 31: the text following   Same.               Same.               Same.         No objection.
the words “(i.e.,” and
preceding the words
“share).”
Page 31: there . . .          This material       The disclosure of   Same.         Plaintiffs object on
foreclosure                   contains            UTC’s                             the basis that this
                              information         confidential and                  statement contains no
                              relating to UTC’s   proprietary                       information about

                                                       38
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 40 of 252 PageID: 9417




                              confidential and   business                           Smiths' or UTC's
                              proprietary        information will                   confidential or
                              business           reveal confidential                proprietary business
                              information        analysis                            information and
                              regarding          undertaken by                      disclosure of this
                              contractual        UTC and Smiths’s                   "market analysis"
                              agreements and     expert, which                      would not give
                              market analysis.   would provide an                   competitors an unfair
                                                 unfair competitive                 competitive
                                                 advantage by                       advantage.
                                                 offering insight
                                                 into UTC’s market
                                                 analysis and
                                                 customer base.
Page 32: the text following   This material      The disclosure of Same.            No objection.
the words “to manufacture     contains           Smiths Medical’s
about” and preceding the      information        confidential and
words “cartridges, Ex. 74”    relating to Smiths proprietary
                              Medical’s          business
                              confidential and information will
                              proprietary        give Smiths
                              business           Medical’s
                              information        competitors an
                              regarding its      unfair advantage
                              purchase of raw    by revealing
                              materials for the Smiths Medical’s
                              development of     raw materials
                              its products,      supplier supply

                                                     39
         Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 41 of 252 PageID: 9418




                          supply              availability,
                          availability, and   production
                          production          capacity, and its
                          capacity.           internal decision-
                                              making processes
                                              with respect to
                                              utilizing raw
                                              materials.
Page 33: the text following This material     The disclosure of Same.              Plaintiffs object on
the words “was really just contains           UTC’s                                the basis that this
a” and preceding the words information        confidential and                     statement contains no
“Gaier 96:19-97:8”          relating to UTC’s proprietary                          information about
                            confidential and business                              Smiths' or UTC's
                            proprietary       information will                     confidential or
                            business          reveal confidential                  proprietary business
                            information       analysis                             information and
                            regarding         undertaken by                        disclosure of this
                            contractual       UTC and Smiths’s                     information would
                            agreements and    expert, which                        not give competitors
                            business          would provide an                     an unfair competitive
                            relationships.    unfair competitive                   advantage.
                                              advantage by
                                              offering insight
                                              into UTC’s
                                              business
                                              negotiations,
                                              contractual
                                              arrangements, and

                                                  40
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 42 of 252 PageID: 9419




                                                  purchase
                                                  decisionmaking.
Page 34: the text following     This material     The disclosure of   Same.          No objection.
the words “entire market        contains          UTC’s
until” and preceding the        information       confidential and
words “UTC 30(b)(6)”            relating to UTC’s proprietary
                                confidential and business
                                proprietary       information will
                                business          reveal sensitive
                                information       supply and
                                regarding         distribution
                                contractual       information,
                                agreements and    which would
                                supply logistics. provide an unfair
                                                  competitive
                                                  advantage by
                                                  offering insight
                                                  into UTC’s long-
                                                  term supply
                                                  strategies.
Page 34: to start . . . year.   This material     The disclosure of   Same.          Plaintiffs object on
                                contains          UTC’s                              the basis that this
                                information       confidential and                   statement contains no
                                relating to UTC’s proprietary                        information about
                                confidential and business                            Smiths' or UTC's
                                proprietary       information will                   confidential or
                                business          give UTC’s                         proprietary business
                                information       competitors an                      information. The

                                                        41
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 43 of 252 PageID: 9420




                              regarding its       unfair competitive                information is
                              internal product    advantage by                      already publicly
                              development and     offering them                     available in UTC's
                              business            insight into the                  public SEC filings
                              strategies.         UTC’s business                    and has been
                                                  decisions                         discussed on
                                                  concerning new                    investor calls by
                                                  product                           UTC. As this
                                                  development and                   information is already
                                                  investments,                      public, disclosure of
                                                  giving competitors                same would not
                                                  a further                         provide competitors
                                                  advantage.                        an unfair advantage.
Page 34: move . . . CADD- Same.                   Same.              Same.           Same.
MS 3,
Page 34: the text following   This material       The disclosure of   Same.         No objection.
the words “the entire         contains            UTC’s
market through” and           information         confidential and
preceding the words           relating to UTC’s   proprietary
“(especially not now, in      confidential and    business
2019)”                        proprietary         information will
                              business            reveal sensitive
                              information         supply and
                              regarding           distribution
                              contractual         information,
                              agreements and      which would
                              supply logistics.   provide an unfair
                                                  competitive

                                                       42
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 44 of 252 PageID: 9421




                                                   advantage by
                                                   offering insight
                                                   into UTC’s supply
                                                   strategies.
Page 34: Smiths . . . resin.   This material       The disclosure of Same.                    Plaintiffs object on
                               contains            Smiths’s                                   the basis that this
                               information         confidential and                           statement contains no
                               relating to         proprietary                                information about
                               Smiths’s            business                                   Smiths' confidential
                               confidential and    information will                           or proprietary
                               proprietary         reveal sensitive                           business information.
                               business            pricing                                    The statement is an
                               information         information and                            argument asserted by
                               regarding pricing   details about the                          Plaintiffs that
                               and raw material    availability of raw                        contains no "sensitive
                               availability.       materials, which                           pricing information"
                                                   would provide an                           and the disclosure of
                                                   unfair competitive                         same would not
                                                   advantage by                               give competitors
                                                   offering insight                           an unfair competitive
                                                   into Smiths’s                              advantage.5
                                                   pricing models
                                                   and supply
                                                   availability.
Page 34: the text following    This material       The disclosure of Same.                    Plaintiffs object on
the words “Smiths already      contains            Smiths’s                                   the basis that this
earns” and preceding the       information         confidential and                           statement contains no
words “gross margins”          relating to         proprietary                                information about

                                                        43
5 Plaintiffs reassert this objection to Defendants proposed redaction of the information on page Page 34: "Those ...
trivial."
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 45 of 252 PageID: 9422




                                Smiths’s             business                        Smiths' confidential
                                confidential and     information will                or proprietary
                                proprietary          reveal sensitive                business information.
                                business             pricing                         The statement
                                information          information,                    contains no "sensitive
                                regarding pricing.   which would                     pricing information"
                                                     provide an unfair               and the disclosure of
                                                     competitive                     same would not
                                                     advantage by                    give competitors
                                                     offering insight                an unfair competitive
                                                     into Smiths’s                   advantage.
                                                     pricing models
                                                     and profit
                                                     margins.
Page 34: Those . . . trivial.   Same.                Same.               Same.        See footnote 5.
Page 34: He . . .               This material        The disclosure of Same.         Plaintiffs object on
competition.                    contains             UTC’s                           the basis that this
                                information          confidential and                statement contains no
                                relating to UTC’s    proprietary                     information about
                                confidential and     business                        Smiths' or UTC's
                                proprietary          information will                confidential or
                                business             reveal                          proprietary business
                                information          competitively                   information. The
                                regarding            sensitive analysis              statement merely
                                contractual          undertaken by                   comments on the
                                agreements and       UTC and Smiths’s                work performed by
                                market analysis.     expert, which                   Defendants' expert
                                                     would provide an                and because there is

                                                           44
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 46 of 252 PageID: 9423




                                                  unfair competitive                 no confidential
                                                  advantage by                       information,
                                                  offering insight                   disclosure of same
                                                  into UTC’s market                  would not give
                                                  analysis and                       competitors an unfair
                                                  competitive                        competitive
                                                  position.                          advantage.
Page 36: UTC . . .            This material       The disclosure of Same.           Plaintiffs object on
Remodulin.                    contains UTC’s      UTC’s                             the basis that this
                              confidential and    confidential and                  statement contains no
                              proprietary         proprietary                       information about
                              information         business                          UTC's confidential or
                              related to market   information will                  proprietary
                                                                                    information related to
                              strategy.           give competitors
                                                                                    market strategy. The
                                                  an unfair
                                                                                    statement contains no
                                                  advantage by                      "strategic marketing
                                                  offering them                     and development
                                                  insight into the                  efforts" of UTC
                                                  UTC’s strategic                   and the disclosure of
                                                  marketing and                     same would not
                                                  development                       give competitors
                                                  efforts, including                an unfair competitive
                                                  into the creation of              advantage.
                                                  strategic
                                                  relationships.
Page 36: the text following   This material       The disclosure of   Same.         No objection.
the words “market until at    contains            UTC’s
                                                       45
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 47 of 252 PageID: 9424




least” and preceding the     information       confidential and
words “well after the        relating to UTC’s proprietary
merits”                      confidential and  business
                             proprietary       information will
                             business          reveal sensitive
                             information       supply and
                             regarding         distribution
                             contractual       information,
                             agreements and    which would
                             supply logistics. provide an unfair
                                               competitive
                                               advantage by
                                               offering insight
                                               into UTC’s supply
                                               strategies.
Page 37: Defendants’ . . .   This material     The disclosure of Same.              Plaintiffs object on
available.                   contains          UTC’s                                the basis that this
                             information       confidential and                     statement contains no
                             relating to UTC’s proprietary                          information about
                             confidential and business                              Smiths' or UTC's
                             proprietary       information will                     confidential or
                             business          give UTC’s                           proprietary business
                             information       competitors an                       information. This
                             regarding its     unfair competitive                   statement merely
                             product analysis advantage by                          asserts an objective
                             and business      offering them                        and provable fact.
                             strategies.       insight into the                     The disclosure of
                                               UTC’s business                       same would not

                                                   46
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 48 of 252 PageID: 9425




                                                   decisions                         give competitors
                                                   concerning                        an unfair
                                                   product                           competitive
                                                   availability and                  advantage.
                                                   investments.
Page 37: Defendants’ . . .    Same.                Same.                Same.        Same.
alternatives.
Page 38: When Smiths . . .    This material        The disclosure       Same.        Plaintiffs object on
discontinued.                 contains             Smiths’s                          the basis that this
                              information          properitary and                   statement contains no
                              relating to          confidential                      information about
                              Smiths’s             information will                  Smiths' confidential
                              confidential and     provide Smiths’s                  or proprietary
                                                   competitors an                    business information
                              proprietary
                                                   unfair competitive                or confidential
                              business practices   advantage by                      information re
                              regarding product    offering them                     Smiths' product
                              availability and     insight into                      management and
                              relationships with   Smiths’s product                  disclosure of same
                              customers.           management and                    would not give
                                                   customer relations                competitors an unfair
                                                   practices.                        advantage.
Page 38: for the . . .        Same.                Same.                Same.         Same.
cartridge.
Page 38: identified . . .     Same.                Same.                Same.        Same.
discontinued.
Page 38: the text following   Same.                Same.                Same.        Same.
the words “the 2015
                                                         47
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 49 of 252 PageID: 9426




notice” and preceding the
words “regarding when”

Page 38: the text following   Same.                Same.               Same.                 Same.
the words “Smiths told”
and preceding the words
“Ex. 462 at 918”

                                                ECF No. 109:
          Expert Report of Mohan Rao, Ph.D. in Support of Plaintiffs’ Motion for Preliminary Injunction

In its entirety               This material        The disclosure of   The portions sought   Plaintiffs object to
                              contains             Smiths Medical      to be sealed are      Defendants' Motion
                              information          and UTC’s           confidential and      to Seal the document
                              relating to Smiths   confidential and    proprietary and       in its entirety as
                              Medical and          proprietary         there is no way to    "Defendants' request
                                                                                             to seal the entire
                              UTC’s                business            protect these
                                                                                             document is overly
                              confidential and     information will    materials except by
                                                                                             broad and not the
                              proprietary          give their          sealing to prevent    least restrictive
                              business             competitors an      public disclosure.    alternative, as
                              information          unfair advantage    UTC is only           required by Local
                              regarding their      by revealing        seeking to seal its   Rule 5.3(c)." Brock
                              ongoing research     Smiths Medical      confidential and      v. Pressler &
                              and development      and UTC ongoing,    proprietary           Pressler, LLP, No.
                              efforts.             proprietary         information, while    11-7593, 2014 U.S.
                                                                       all other             Dist. LEXIS 39581,

                                                        48
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 50 of 252 PageID: 9427




                                                       development         information will      at 8* (D.N.J. Mar. 24
                                                       efforts.            remain public.        2014).


                                                 ECF No. 110:
       Expert Report of John M. Collins, Ph.D. in Support of Plaintiffs’ Motion for Preliminary Injunction

In its entirety                   This material        The disclosure of   The portions sought   Plaintiffs object to
                                  contains             Smiths Medical      to be sealed are      Defendants' Motion
                                  information          and UTC’s           confidential and      to Seal the document
                                  relating to Smiths   confidential and    proprietary and       in its entirety as
                                  Medical and          proprietary         there is no way to    "Defendants' request
                                  UTC’s                business            protect these         to seal the entire
                                  confidential and     information will    materials except by   document is overly
                                  proprietary          give their          sealing to prevent    broad and not the
                                                                                                 least restrictive
                                  business             competitors an      public disclosure.
                                                                                                 alternative, as
                                  information          unfair advantage    UTC is only
                                                                                                 required by Local
                                  regarding their      by revealing        seeking to seal its   Rule 5.3(c)." Brock
                                  ongoing research     Smiths Medical      confidential and      v. Pressler &
                                  and development      and UTC ongoing,    proprietary           Pressler, LLP, No.
                                  efforts.             proprietary         information, while    11-7593, 2014 U.S.
                                                       development         all other             Dist. LEXIS 39581,
                                                       efforts.            information will      at *8 (D.N.J. Mar. 24
                                                                           remain public.        2014).


                                                     ECF No. 112:
                  Declaration of Ethan Glass in Support of Plaintiffs’ Motion for Preliminary Injunction

                                                            49
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 51 of 252 PageID: 9428




Exhibit 56, in its entirety   This material       The disclosure of    The portions sought   Plaintiffs object to
                              contains            UTC’s                to be sealed are      Defendants' Motion
                              information         confidential and     confidential and      to Seal the document
                              relating to UTC’s   proprietary          proprietary and       in its entirety as
                              confidential and    business             there is no way to    "Defendants' request
                              proprietary         information will     protect these         to seal the entire
                              business            give UTC’s           materials except by   document is overly
                              information         competitors an       sealing to prevent    broad and not the
                              regarding its       unfair               public disclosure.    least restrictive
                              customers,          competitive          UTC is only           alternative, as
                              pricing, and        advantage by         seeking to seal its   required by Local
                              contracts.          offering them        confidential and      Rule 5.3(c)." Brock
                                                  insight into the     proprietary           v. Pressler &
                                                  prices UTC pays      information, while    Pressler, LLP, No.
                                                  for its products     all other             11-7593, 2014 U.S.
                                                  and charges to its   information will      Dist. LEXIS 39581,
                                                  end-users, as well   remain public.        at *8 (D.N.J. Mar. 24
                                                  as by allowing                             2014).
                                                  UTC’s
                                                  competitors to
                                                  access UTC’s
                                                  customer list and
                                                  contracting terms.
Exhibit 57, in its entirety   This material       The disclosure of    Same.                 Plaintiffs object to
                              contains            UTC’s                                      Defendants' Motion
                              information         confidential and                           to Seal the document
                              relating to UTC’s   proprietary

                                                       50
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 52 of 252 PageID: 9429




                              confidential and     business                          in its entirety as
                              proprietary          information will                  "Defendants' request
                              business             give UTC’s                        to seal the entire
                              information          competitors an                    document is overly
                              regarding its        unfair                            broad and not the
                              relationships with   competitive                       least restrictive
                              Smiths Medical       advantage by                      alternative, as
                              and various          offering them                     required by Local
                              specialty            insight into                      Rule 5.3(c)." Brock
                              distributors, as     UTC’s contract                    v. Pressler &
                              well as UTC’s        terms with                        Pressler, LLP, No.
                              ongoing contract     Smiths Medical                    11-7593, 2014 U.S.
                              negotiations with    and with various                  Dist. LEXIS 39581,
                              Smiths Medical.      specialty                         at *8 (D.N.J. Mar. 24
                                                   distributors, as                  2014).
                                                   well as the future
                                                   contract plans
                                                   between UTC
                                                   and Smiths
                                                   Medical.
Exhibit 58, in its entirety   This material        The disclosure of    Same.        Plaintiffs object to
                              contains             UTC’s                             Defendants' Motion
                              information          confidential and                  to Seal the
                              relating to UTC’s    proprietary                       document
                              confidential and     business                          in its entirety as
                              proprietary          information will                  "Defendants' request
                              business             give UTC’s                        to seal the entire
                              information          competitors an

                                                        51
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 53 of 252 PageID: 9430




                              regarding its        unfair                            document is overly
                              contract             competitive                       broad and not the
                              negotiating          advantage by                      least restrictive
                              strategy and its     offering them                     alternative, as
                              relationships with   insight into                      required by Local
                              Smiths Medical       UTC’s contract                    Rule 5.3(c)." Brock
                              and various          negotiating                       v. Pressler &
                              specialty            processes and its                 Pressler, LLP, No.
                              distributors.        relationships with                11-7593, 2014 U.S.
                                                   Smiths Medical                    Dist. LEXIS 39581,
                                                   and with various                  at *8 (D.N.J. Mar.
                                                   specialty                         24 2014).
                                                   distributors.
Exhibit 59, in its entirety   Same                 Same               Same           Same
Exhibit 60, in its entirety   Same                 Same                Same.         Same
Exhibit 61, in its entirety   This material        The disclosure of   Same.         Same.
                              contains             UTC and Smith
                              information          Medical’s
                              relating to Smiths   confidential and
                              Medical and          proprietary
                              UTC’s                business
                              confidential and     information will
                              proprietary          give Smiths
                              business             Medical’s
                              information          competitors an
                              regarding its        unfair
                              negotiation and      competitive

                                                        52
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 54 of 252 PageID: 9431




                              distribution       advantage by
                              practices.         revealing their
                                                 negotiating
                                                 practices.
Exhibit 62, in its entirety   Same.              Same.               Same.           Same.
Exhibit 65, in its entirety   Same.              Same.               Same.           Same.
Exhibit 66, in its entirety   This material      The disclosure of   Same.           Plaintiffs object to
                              contains           Smiths Medical’s                    Defendants' Motion
                              information        confidential and                    to Seal the document
                              relating to        proprietary                         in its entirety as
                              confidential and   business                            "Defendants' request
                                                                                     to seal the entire
                              proprietary        information will
                                                                                     document is overly
                              business           give competitors                    broad and not the
                              information        unfair                              least restrictive
                              regarding Smiths   competitive                         alternative, as
                              Medical’s          advantage by                        required by Local
                              customers,         offering insight                    Rule 5.3(c)." Brock
                              including          into the demand                     v. Pressler &
                              purchasing         for a product in                    Pressler, LLP, No.
                              information.       various                             11-7593, 2014 U.S.
                                                 international                       Dist. LEXIS 39581,
                                                 markets.                            at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 67, in its entirety   This material      The disclosure of   Same.           Plaintiffs object to
                              contains           UTC’s                               Defendants' Motion
                              information        confidential and

                                                      53
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 55 of 252 PageID: 9432




                              relating to UTC’s    proprietary                       to Seal the document
                              confidential and     business                          in its entirety as
                              proprietary          information will                  "Defendants' request
                              business             give UTC’s                        to seal the entire
                              information          competitors an                    document is overly
                              regarding its        unfair                            broad and not the
                              customers,           competitive                       least restrictive
                              pricing, and         advantage by                      alternative, as
                              contracts.           offering them                     required by Local
                                                   insight into the                  Rule 5.3(c)." Brock
                                                   prices UTC pays                   v. Pressler &
                                                   for its products                  Pressler, LLP, No.
                                                   and charges to its                11-7593, 2014 U.S.
                                                   end-users, as well                Dist. LEXIS 39581,
                                                   as by allowing                    at *8 (D.N.J. Mar. 24
                                                   UTC’s                             2014).
                                                   competitors to
                                                   access UTC’s
                                                   customer list and
                                                   contracting terms.
Exhibit 68, in its entirety   This material        The disclosure of Same.           Plaintiffs object to
                              contains             Smiths Medical’s                  Defendants' Motion
                              information          confidential                      to Seal the document
                              relating to Smiths   business                          in its entirety as
                              Medical’s            information will                  "Defendants' request
                              confidential and     give competitors                  to seal the entire
                              proprietary          an unfair                         document is overly
                              business             competitive                       broad and not the

                                                       54
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 56 of 252 PageID: 9433




                              information           advantage by                     least restrictive
                              relating to the       disclosing the                   alternative, as
                              demand for its        purchase volumes                 required by Local
                              products over time    for a Smiths                     Rule 5.3(c)." Brock
                              and business          Medical product.                 v. Pressler &
                                                                                     Pressler, LLP, No.
                              decisions of what
                                                                                     11-7593, 2014 U.S.
                              to do with the
                                                                                     Dist. LEXIS 39581,
                              product line                                           at *8 (D.N.J. Mar. 24
                              moving forward.                                        2014).
Exhibit 69, in its entirety   This material         The disclosure of   Same.        Plaintiffs object to
                              contains              UTC’s                            Defendants' Motion
                              information           confidential and                 to Seal the document
                              relating to UTC’s     proprietary                      in its entirety as
                              confidential and      business                         "Defendants' request
                              proprietary           information will                 to seal the entire
                              business              give UTC’s                       document is overly
                              information           competitors an                   broad and not the
                              regarding its         unfair                           least restrictive
                              internal product      competitive                      alternative, as
                              development and       advantage by                     required by Local
                              business              offering them                    Rule 5.3(c)." Brock
                              strategies, its       insight into the                 v. Pressler &
                              customer lists, and   UTC’s business                   Pressler, LLP, No.
                              its sales             decisions                        11-7593, 2014 U.S.
                              projections.          concerning new                   Dist. LEXIS 39581,
                                                    product                          at *8 (D.N.J. Mar. 24
                                                    development and                  2014).

                                                         55
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 57 of 252 PageID: 9434




                                                   investments; it
                                                   will also reveal
                                                   UTC’s customer
                                                   lists and sales
                                                   projections,
                                                   giving
                                                   competitors a
                                                   further
                                                   advantage.
Exhibit 73, in its entirety   This material        The disclosure of    Same.        Plaintiffs object to
                              contains             UTC’s                             Defendants' Motion
                              information          confidential and                  to Seal the document
                              relating to Smith    proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire
                              proprietary          give UTC’s                        document is overly
                              business             competitors an                    broad and not the
                              information          unfair                            least restrictive
                              regarding its        competitive                       alternative, as
                              inventory levels,    advantage by                      required by Local
                              projections, and     offering them                     Rule 5.3(c)." Brock
                              sales information.   insight into                      v. Pressler &
                                                   Smiths Medical’s                  Pressler, LLP, No.
                                                   business                          11-7593, 2014 U.S.
                                                   decisions; it will                Dist. LEXIS 39581,
                                                   also reveal                       at *8 (D.N.J. Mar. 24
                                                   Smiths Medical’s                  2014).
                                                   inventory and

                                                        56
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 58 of 252 PageID: 9435




                                                  sales projections,
                                                  giving
                                                  competitors a
                                                  further
                                                  advantage.
Exhibit 74, in its entirety   This material       The disclosure of    Same          Plaintiffs object to
                              contains            UTC’s                              Defendants' Motion
                              information         confidential and                   to Seal the document
                              relating to Smith   proprietary                        in its entirety as
                              Medical’s           business                           "Defendants' request
                              confidential and    information will                   to seal the entire
                              proprietary         give UTC’s                         document is overly
                              business            competitors an                     broad and not the
                                                                                     least restrictive
                              information         unfair
                                                                                     alternative, as
                              regarding its       competitive
                                                                                     required by Local
                              projections for     advantage by                       Rule 5.3(c)." Brock
                              sales and when      offering them                      v. Pressler &
                              they expect         insight into                       Pressler, LLP, No.
                              supplies for a      Smiths Medical’s                   11-7593, 2014 U.S.
                              product to run out. inventory and                      Dist. LEXIS 39581,
                                                  sales projections,                 at *8 (D.N.J. Mar. 24
                                                  giving                             2014).
                                                  competitors an
                                                  advantage
                                                  including



                                                       57
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 59 of 252 PageID: 9436




                                                   timeline
                                                   information.
Exhibit 75, in its entirety   This material        The disclosure of    Same.        Plaintiffs object to
                              contains             UTC’s                             Defendants' Motion
                              information          confidential and                  to Seal the document
                              relating to Smith    proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire
                              proprietary          give UTC’s                        document is overly
                              business             competitors an                    broad and not the
                              information          unfair                            least restrictive
                              regarding its        competitive                       alternative, as
                              inventory levels,    advantage by                      required by Local
                              projections, and     offering them                     Rule 5.3(c)." Brock
                              sales information.   insight into                      v. Pressler &
                                                   Smiths Medical’s                  Pressler, LLP, No.
                                                   business                          11-7593, 2014 U.S.
                                                   decisions; it will                Dist. LEXIS 39581,
                                                   also reveal                       at *8 (D.N.J. Mar. 24
                                                   Smiths Medical’s                  2014).
                                                   inventory and
                                                   sales projections,
                                                   giving
                                                   competitors a
                                                   further
                                                   advantage.
Exhibit 77, in its entirety   This material        The disclosure of    Same.        Plaintiffs object to
                              contains             Smiths Medical’s                  Defendants' Motion

                                                        58
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 60 of 252 PageID: 9437




                              information          confidential and                  to Seal the document
                              relating to Smiths   proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire
                              proprietary          give Smiths                       document is overly
                              business             Medical’s                         broad and not the
                              information          competitors an                    least restrictive
                              regarding its        unfair advantage                  alternative, as
                              purchase of raw      by revealing                      required by Local
                              materials for the    Smiths Medical’s                  Rule 5.3(c)." Brock
                              development of its   raw materials                     v. Pressler &
                              products,            supplier, the                     Pressler, LLP, No.
                              including pricing,   prices it pays, and               11-7593, 2014 U.S.
                              quantities, and      its internal                      Dist. LEXIS 39581,
                              suppliers of those   decision-making                   at *8 (D.N.J. Mar. 24
                              materials.           processes with                    2014).
                                                   respect to
                                                   acquiring raw
                                                   materials.
Exhibit 78, in its entirety   Same.                Same.               Same.         Same.
Exhibit 79, in its entirety   Same.                Same.               Same.         Same.
Exhibit 80, in its entirety   Same                 Same                Same          Same
Exhibit 82, in its entirety   This information     The disclosure of   Same          Plaintiffs object to
                              contains             Smiths Medical                    Defendants' Motion
                              information          and UTC’s                         to Seal the document
                              relating to          confidential and                  in its entirety as

                                                        59
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 61 of 252 PageID: 9438




                              confidential and      proprietary                      "Defendants' request
                              proprietary           business                         to seal the entire
                              business              information will                 document is overly
                              information           give their                       broad and not the
                              regarding             competitors an                   least restrictive
                              contractual terms     unfair advantage                 alternative, as
                              between Smiths        by revealing their               required by Local
                                                                                     Rule 5.3(c)." Brock
                              Medical and UTC.      private contracts,
                                                                                     v. Pressler &
                                                    allowing
                                                                                     Pressler, LLP, No.
                                                    competitors to                   11-7593, 2014 U.S.
                                                    negotiate similar                Dist. LEXIS 39581,
                                                    or more favorable                at *8 (D.N.J. Mar. 24
                                                    terms.                           2014).
Exhibit 83, in its entirety   This material         The disclosure of    Same        Plaintiffs object to
                              contains              Smith Medical                    Defendants' Motion
                              information           and UTC’s                        to Seal the document
                              relating to Smiths    confidential and                 in its entirety as
                              Medical and           proprietary                      "Defendants' request
                              UTC’s                 business                         to seal the entire
                              confidential and      information will                 document is overly
                              proprietary           give their                       broad and not the
                                                                                     least restrictive
                              business              competitors an
                                                                                     alternative, as
                              information           unfair advantage                 required by Local
                              regarding the costs   by revealing                     Rule 5.3(c)." Brock
                              of making capital     pricing                          v. Pressler &
                              improvements,         information,

                                                         60
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 62 of 252 PageID: 9439




                              pricing               allowing                         Pressler, LLP, No.
                              information, profit   competitors to                   11-7593, 2014 U.S.
                              margins, projected    negotiate a price                Dist. LEXIS 39581,
                              revenue figures,      to undercut the                  at *8 (D.N.J. Mar. 24
                              and contract          current contract.                2014).
                              terms.
Exhibit 84, in its entirety   This material         The disclosure of   Same.        Plaintiffs object to
                              contains              Smiths Medical’s                 Defendants' Motion
                              information           confidential and                 to Seal the document
                              relating to Smiths    proprietary                      in its entirety as
                              Medical’s             business                         "Defendants' request
                              confidential and      information will                 to seal the entire
                              proprietary           give Smiths                      document is overly
                              business              Medical’s                        broad and not the
                              information           competitors an                   least restrictive
                              regarding its         unfair                           alternative, as
                              negotiation           competitive                      required by Local
                              practices.            advantage by                     Rule 5.3(c)." Brock
                                                    revealing their                  v. Pressler &
                                                    negotiating                      Pressler, LLP, No.
                                                    practices and                    11-7593, 2014 U.S.
                                                    allowing                         Dist. LEXIS 39581,
                                                    competitors to                   at *8 (D.N.J. Mar. 24
                                                    undercut those                   2014).
                                                    practices.
Exhibit 85, in its entirety   Same.                 Same.               Same.        Same.


                                                         61
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 63 of 252 PageID: 9440




Exhibit 86, in its entirety   Same.                Same.               Same.         Same.
Exhibit 87, in its entirety   This material        The Smiths         Same.          Plaintiffs object to
                              contains             Medical and                       Defendants' Motion
                              information          UTC’s                             to Seal the document
                              relating to Smiths   confidential and                  in its entirety as
                              Medical and          proprietary                       "Defendants' request
                              UTC’s                business                          to seal the entire
                              confidential and     information will                  document is overly
                              proprietary          give their                        broad and not the
                              business             competitors an                    least restrictive
                              information          unfair advantage                  alternative, as
                              regarding their      by revealing                      required by Local
                              customer lists and   customer lists and                Rule 5.3(c)." Brock
                              product supplies.    product supplies,                 v. Pressler &
                                                   allowing                          Pressler, LLP, No.
                                                   customers to                      11-7593, 2014 U.S.
                                                   attempt to                        Dist. LEXIS 39581,
                                                   undercut Smiths                   at *8 (D.N.J. Mar. 24
                                                   Medical and                       2014).
                                                   UTC.
Exhibit 88, in its entirety   Same.                Same.              Same.          Same.
Exhibit 89, in its entirety   This material        The disclosure of   Same.         Plaintiffs object to
                              contains             Smiths Medical                    Defendants' Motion
                              information          and UTC’s                         to Seal the document
                              relating to Smiths   confidential and                  in its entirety as
                              Medical and          proprietary                       "Defendants' request
                              UTC’s                business                          to seal the entire

                                                        62
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 64 of 252 PageID: 9441




                              confidential and     information will                  document is overly
                              proprietary          give their                        broad and not the
                              business             competitors an                    least restrictive
                              information          unfair advantage                  alternative, as
                              regarding their      by revealing                      required by Local
                              customer lists,      customer lists and                Rule 5.3(c)." Brock
                              product supplies,    product supplies,                 v. Pressler &
                              and ongoing new      allowing                          Pressler, LLP, No.
                              research and         customers to                      11-7593, 2014 U.S.
                              development          attempt to                        Dist. LEXIS 39581,
                              efforts.             undercut Smiths                   at *8 (D.N.J. Mar. 24
                                                   Medical and                       2014).
                                                   UTC, as well as
                                                   revealing Smiths
                                                   Medical and
                                                   UTC’s ongoing
                                                   proprietary
                                                   product
                                                   development and
                                                   corresponding
                                                   business
                                                   strategies.
Exhibit 90, in its entirety   This material        The disclosure of Same.           Plaintiffs object to
                              contains             Smiths Medical’s                  Defendants' Motion
                              information          confidential and                  to Seal the document
                              relating to Smiths   proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire

                                                       63
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 65 of 252 PageID: 9442




                              proprietary          give Smiths                       document is overly
                              business             Medical’s                         broad and not the
                              information          competitors an                    least restrictive
                              regarding its        unfair                            alternative, as
                              negotiation and      competitive                       required by Local
                              contracting          advantage by                      Rule 5.3(c)." Brock
                              practices.           revealing their                   v. Pressler &
                                                   negotiating                       Pressler, LLP, No.
                                                   practices and                     11-7593, 2014 U.S.
                                                   allowing                          Dist. LEXIS 39581,
                                                   competitors to                    at *8 (D.N.J. Mar. 24
                                                   undercut those                    2014).
                                                   practices.
Exhibit 91, in its entirety   This material        The disclosure of   Same.         Plaintiffs object to
                              contains             Smiths Medical’s                  Defendants' Motion
                              information          confidential and                  to Seal the document
                              relating to Smiths   proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire
                                                                                     document is overly
                              proprietary          damage Smiths
                                                                                     broad and not the
                              business             Medical’s by                      least restrictive
                              information          revealing their                   alternative, as
                              regarding its        internal                          required by Local
                              business             deliberations                     Rule 5.3(c)." Brock
                              relationships and    regarding how                     v. Pressler &
                              contractual          they manage                       Pressler, LLP, No.
                              relationships.                                         11-7593, 2014 U.S.

                                                        64
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 66 of 252 PageID: 9443




                                                  customer                           Dist. LEXIS 39581,
                                                  relationships.                     at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 92, in its entirety   This material       The disclosure of   Same           Plaintiffs object to
                              contains            Smiths Medical                     Defendants' Motion
                              information         and UTC’s                          to Seal the document
                              relating to UTC     confidential and                   in its entirety as
                              and Smiths          proprietary                        "Defendants' request
                              Medical’s           business                           to seal the entire
                                                                                     document is overly
                              confidential and    information will
                                                                                     broad and not the
                              proprietary         give competitors                   least restrictive
                              business            an unfair                          alternative, as
                              information         competitive                        required by Local
                              regarding           advantage by                       Rule 5.3(c)." Brock
                              contracting and     offering them                      v. Pressler &
                              negotiations with   insight into the                   Pressler, LLP, No.
                              customers.          business                           11-7593, 2014 U.S.
                                                  strategies of                      Dist. LEXIS 39581,
                                                  Smiths Medical                     at *8 (D.N.J. Mar. 24
                                                  and UTC.                           2014).
Exhibit 93, in its entirety   Same.               Same.               Same           Same.
Exhibit 95, in its entirety   Same.               Same.               Same.          Same.
Exhibit 96, in its entirety   Same.               Same.               Same.          Same.
Exhibit 97, in its entirety   Same.               Same.               Same.          Same.
Exhibit 98, in its entirety   Same.               Same.               Same.          Same.


                                                       65
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 67 of 252 PageID: 9444




Exhibit 99, in its entirety    This material       The disclosure of   Same.         Plaintiffs object to
                               contains            Smiths Medical                    Defendants' Motion
                               information         and UTC’s                         to Seal the document
                               relating to UTC     confidential and                  in its entirety as
                               and Smiths          proprietary                       "Defendants' request
                               Medical’s           business                          to seal the entire
                               confidential and    information will                  document is overly
                                                                                     broad and not the
                               proprietary         give competitors
                                                                                     least restrictive
                               business            an unfair
                                                                                     alternative, as
                               information         competitive                       required by Local
                               regarding           advantage by                      Rule 5.3(c)." Brock
                               contracting,        offering them                     v. Pressler &
                               negotiations with   insight into the                  Pressler, LLP, No.
                               customers, and      business                          11-7593, 2014 U.S.
                               development         strategies of                     Dist. LEXIS 39581,
                               initiatives.        Smiths Medical                    at *8 (D.N.J. Mar. 24
                                                   and UTC                           2014).
                                                   regarding supply
                                                   initiatives.
Exhibit 100, in its entirety   This material       The disclosure of   Same          Plaintiffs object to
                               contains            Smiths Medical                    Defendants' Motion
                               information         and UTC’s                         to Seal the document
                               relating to UTC     confidential and                  in its entirety as
                               and Smiths          proprietary                       "Defendants' request
                               Medical’s           business                          to seal the entire
                               confidential and    information will                  document is overly

                                                        66
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 68 of 252 PageID: 9445




                               proprietary         give competitors                  broad and not the
                               business            an unfair                         least restrictive
                               information         competitive                       alternative, as
                               regarding           advantage by                      required by Local
                                                                                     Rule 5.3(c)." Brock
                               contracting and     offering them
                                                                                     v. Pressler &
                               negotiations with   insight into the                  Pressler, LLP, No.
                               customers.          business                          11-7593, 2014 U.S.
                                                   strategies of                     Dist. LEXIS 39581,
                                                   Smiths Medical                    at *8 (D.N.J. Mar. 24
                                                   and UTC.                          2014).
Exhibit 151, in its entirety   Same.               Same.               Same          Same.
Exhibit 152, in its entirety   This material       The disclosure of   Same.         Plaintiffs object to
                               contains            UTC’s                             Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to UTC     proprietary                       in its entirety as
                               and Smiths’s        business                          "Defendants' request
                               confidential and    information will                  to seal the entire
                                                                                     document is overly
                               proprietary         give UTC’s
                                                                                     broad and not the
                               business            competitors an                    least restrictive
                               information         unfair                            alternative, as
                               regarding the       competitive                       required by Local
                               status of           advantage by                      Rule 5.3(c)." Brock
                               negotiations with   offering them                     v. Pressler &
                               customers and       insight into UTC                  Pressler, LLP, No.
                               distributors.       and Smiths’s                      11-7593, 2014 U.S.
                                                   contractual                       Dist. LEXIS 39581,
                                                   arrangements,                     at *8 (D.N.J. Mar. 24

                                                        67
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 69 of 252 PageID: 9446




                                                   negotiating                       2014).
                                                   processes, and
                                                   distribution
                                                   strategies with
                                                   customers and
                                                   distributors.
Exhibit 153, in its entirety   This material       The disclosure of Same.           Plaintiffs object to
                               contains            Smith’s                           Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to UTC     proprietary                       in its entirety as
                               and Smiths’s        business                          "Defendants' request
                               confidential and    information will                  to seal the entire
                               proprietary         give Smiths’s                     document is overly
                                                                                     broad and not the
                               business            competitors an
                                                                                     least restrictive
                               information         unfair
                                                                                     alternative, as
                               regarding the       competitive                       required by Local
                               status of           advantage by                      Rule 5.3(c)." Brock
                               negotiations with   offering them                     v. Pressler &
                               existing and        insight into                      Pressler, LLP, No.
                               potential and       Smiths’s internal                 11-7593, 2014 U.S.
                               customers.          deliberations                     Dist. LEXIS 39581,
                                                   regarding                         at *8 (D.N.J. Mar. 24
                                                   customer                          2014).
                                                   relations and
                                                   business strategy.


                                                        68
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 70 of 252 PageID: 9447




Exhibit 154, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             Smiths Medical                   Defendants' Motion
                               confidential         and UTC’s                        to Seal the document
                               information          confidential and                 in its entirety as
                               related to Smiths    proprietary                      "Defendants' request
                                                                                     to seal the entire
                               Medical’s offer to   business
                                                                                     document is overly
                               license one of its   information will                 broad and not the
                               products and the     give competitors                 least restrictive
                               business             an unfair                        alternative, as
                               arrangement          competitive                      required by Local
                               between UTC and      advantage by                     Rule 5.3(c)." Brock
                               Smiths Medical.      offering them                    v. Pressler &
                                                    insight into the                 Pressler, LLP, No.
                                                    business                         11-7593, 2014 U.S.
                                                    decisions of                     Dist. LEXIS 39581,
                                                    Smiths Medical.                  at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 155, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                               confidential         confidential and                 to Seal the document
                               information on the   proprietary                      in its entirety as
                               inventory levels     business                         "Defendants' request
                               and production       information will                 to seal the entire
                               capabilities of      give competitors                 document is overly
                                                                                     broad and not the
                               Smiths Medical.      an unfair
                                                                                     least restrictive
                                                    advantage by
                                                                                     alternative, as
                                                    offering them

                                                         69
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 71 of 252 PageID: 9448




                                                   insight into the                  required by Local
                                                   production levels                 Rule 5.3(c)." Brock
                                                   of Smiths                         v. Pressler &
                                                   Medical,                          Pressler, LLP, No.
                                                   allowing them to                  11-7593, 2014 U.S.
                                                   potentially use                   Dist. LEXIS 39581,
                                                                                     at *8 (D.N.J. Mar. 24
                                                   this information
                                                                                     2014).
                                                   in making their
                                                   own business
                                                   decisions.
Exhibit 156, in its entirety   This material       The disclosure of   Same.         Plaintiffs object to
                               contains UTC’s      UTC’s                             Defendants' Motion
                               confidential and    confidential and                  to Seal the document
                               proprietary         proprietary                       in its entirety as
                               information         business                          "Defendants' request
                               related to new      information will                  to seal the entire
                               product             give competitors                  document is overly
                                                                                     broad and not the
                               development and     an unfair
                                                                                     least restrictive
                               business strategy   advantage by
                                                                                     alternative, as
                               and potential       offering them                     required by Local
                               contracts with      insight into the                  Rule 5.3(c)." Brock
                               Smiths Medical.     UTC’s                             v. Pressler &
                                                   development                       Pressler, LLP, No.
                                                   efforts of new                    11-7593, 2014 U.S.
                                                   products that are                 Dist. LEXIS 39581,
                                                   yet to be                         at *8 (D.N.J. Mar. 24

                                                        70
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 72 of 252 PageID: 9449




                                                   launched and                      2014).
                                                   strategic
                                                   relationships.
Exhibit 201, in its entirety   This material       The disclosure of   Same          Plaintiffs object to
                               contains            Smiths Medical                    Defendants' Motion
                                                                                     to Seal the document
                               information         and UTC’s
                                                                                     in its entirety as
                               relating to UTC     confidential and                  "Defendants' request
                               and Smiths          proprietary                       to seal the entire
                               Medical’s           business                          document is overly
                               confidential and    information will                  broad and not the
                               proprietary         give competitors                  least restrictive
                               business            an unfair                         alternative, as
                                                                                     required by Local
                               information         competitive                       Rule 5.3(c)." Brock
                               regarding           advantage by                      v. Pressler &
                               contracting,        offering them                     Pressler, LLP, No.
                               pricing, and        insight into the                  11-7593, 2014 U.S.
                               revenue             prices UTC pays                   Dist. LEXIS 39581,
                               projections.        for its products.                 at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 202, in its entirety   This material       The disclosure of   Same.         Plaintiffs object to
                               contains            UTC’s                             Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to UTC’s   proprietary                       in its entirety as
                               confidential and    business                          "Defendants' request
                               proprietary         information will                  to seal the entire
                               business            give UTC’s                        document is overly
                               information         competitors an                    broad and not the

                                                        71
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 73 of 252 PageID: 9450




                               regarding its        unfair                           least restrictive
                               customers,           competitive                      alternative, as
                               pricing, and         advantage by                     required by Local
                               contracts.           offering them                    Rule 5.3(c)." Brock
                                                    insight into the                 v. Pressler &
                                                    prices UTC pays                  Pressler, LLP, No.
                                                    for its products                 11-7593, 2014 U.S.
                                                    and charges to its               Dist. LEXIS 39581,
                                                    end-users, as well               at *8 (D.N.J. Mar. 24
                                                    as by allowing                   2014).
                                                    UTC’s
                                                    competitors to
                                                    access UTC’s
                                                    customer list and
                                                    contracting terms.
Exhibit 203, in its entirety   This material        The disclosure of Same.          Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to Smiths   proprietary                      in its entirety as
                               Medical’s            business                         "Defendants' request
                               confidential and     information will                 to seal the entire
                               proprietary          give Smiths                      document is overly
                               business             Medical’s                        broad and not the
                               information          competitors an                   least restrictive
                               regarding its        unfair                           alternative, as
                               negotiation          competitive                      required by Local
                               practices.           advantage by                     Rule 5.3(c)." Brock
                                                    revealing their                  v. Pressler &

                                                        72
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 74 of 252 PageID: 9451




                                                    negotiating                      Pressler, LLP, No.
                                                    practices and                    11-7593, 2014 U.S.
                                                    allowing                         Dist. LEXIS 39581,
                                                    competitors to                   at *8 (D.N.J. Mar. 24
                                                    undercut those                   2014).
                                                    practices.
Exhibit 205, in its entirety   Same                 Same.            Same.           Same.
Exhibit 206, in its entirety   Same.                Same.            Same.           Same.
Exhibit 207, in its entirety   Same.                Same.            Same.           Same.
Exhibit 208, in its entirety   This material        The disclosure of Same.          Plaintiffs object to
                               contains             Smiths Medical                   Defendants' Motion
                               information          and UTC’s                        to Seal the document
                               relating to Smiths   confidential and                 in its entirety as
                               Medical and          proprietary                      "Defendants' request
                               UTC’s                business                         to seal the entire
                               confidential and     information will                 document is overly
                               proprietary          give their                       broad and not the
                               business             competitors an                   least restrictive
                               information          unfair advantage                 alternative, as
                               regarding their      by revealing                     required by Local
                               customer lists and   customer lists and               Rule 5.3(c)." Brock
                               product supplies.    product supplies,                v. Pressler &
                                                    allowing                         Pressler, LLP, No.
                                                    customers to                     11-7593, 2014 U.S.
                                                    attempt to contact               Dist. LEXIS 39581,
                                                    and steal their                  at *8 (D.N.J. Mar. 24
                                                    customers.                       2014).
                                                        73
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 75 of 252 PageID: 9452




Exhibit 209, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to Smiths   proprietary                      in its entirety as
                               Medical’s            business                         "Defendants' request
                               confidential and     information will                 to seal the entire
                               proprietary          give Smiths                      document is overly
                               business             Medical’s                        broad and not the
                               information          competitors an                   least restrictive
                               regarding its        unfair                           alternative, as
                               contract drafting    competitive                      required by Local
                               and negotiation      advantage by                     Rule 5.3(c)." Brock
                               practices.           revealing their                  v. Pressler &
                                                    negotiating                      Pressler, LLP, No.
                                                    practices and                    11-7593, 2014 U.S.
                                                    allowing                         Dist. LEXIS 39581,
                                                    competitors to                   at *8 (D.N.J. Mar. 24
                                                    undercut those                   2014).
                                                    practices.
Exhibit 210, in its entirety   Same.                Same.               Same.        Same.
Exhibit 211, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             Smiths Medical                   Defendants' Motion
                               information          and UTC’s                        to Seal the document
                               relating to Smiths   confidential and                 in its entirety as
                               Medical and          proprietary                      "Defendants' request
                               UTC’s                business                         to seal the entire
                               confidential and     information will                 document is overly
                               proprietary          give their                       broad and not the

                                                         74
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 76 of 252 PageID: 9453




                               business            competitors an                    least restrictive
                               information         unfair advantage                  alternative, as
                               regarding their     by revealing their                required by Local
                               internal            negotiating                       Rule 5.3(c)." Brock
                               negotiating and     practices as well                 v. Pressler &
                               contract drafting   as their customer                 Pressler, LLP, No.
                               practices, as well  lists, allowing                   11-7593, 2014 U.S.
                               as information      competitors to                    Dist. LEXIS 39581,
                               regarding their     undercut those                    at *8 (D.N.J. Mar. 24
                               customer lists and  tactics and                       2014).
                               product pricing.    contact those
                                                   customers.
Exhibit 251, in its entirety   This material       The disclosure of    Same.        Plaintiffs object to
                               contains            UTC’s                             Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to UTC’s proprietary                         in its entirety as
                               confidential and    business                          "Defendants' request
                               proprietary         information will                  to seal the entire
                               business            give UTC’s                        document is overly
                               information         competitors an                    broad and not the
                               regarding its       unfair                            least restrictive
                               internal product    competitive                       alternative, as
                               development and advantage by                          required by Local
                               business strategies offering them                     Rule 5.3(c)." Brock
                               and its sales       insight into the                  v. Pressler &
                               projections.        UTC’s business                    Pressler, LLP, No.
                                                   decisions                         11-7593, 2014 U.S.
                                                   concerning new

                                                        75
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 77 of 252 PageID: 9454




                                                     product                         Dist. LEXIS 39581,
                                                     development and                 at *8 (D.N.J. Mar. 24
                                                     investments; it                 2014).
                                                     will also reveal
                                                     UTC’s sales
                                                     projections,
                                                     giving
                                                     competitors a
                                                     further
                                                     advantage.
Exhibit 254, in its entirety   Same.                 Same.               Same.       Same.
Exhibit 257, in its entirety   This material         The disclosure of   Same.       Plaintiffs object to
                               contains              UTC’s                           Defendants' Motion
                               information           confidential and                to Seal the document
                               relating to UTC’s     proprietary                     in its entirety as
                               confidential and      business                        "Defendants' request
                               proprietary           information will                to seal the entire
                               business              give UTC’s                      document is overly
                               information           competitors an                  broad and not the
                               regarding its         unfair                          least restrictive
                               internal product      competitive                     alternative, as
                               development and       advantage by                    required by Local
                               business              offering them                   Rule 5.3(c)." Brock
                               strategies, its       insight into the                v. Pressler &
                               customer lists, and   UTC’s business                  Pressler, LLP, No.
                               its sales             decisions                       11-7593, 2014 U.S.
                               projections.          concerning new                  Dist. LEXIS 39581,
                                                     product                         at *8 (D.N.J. Mar. 24

                                                          76
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 78 of 252 PageID: 9455




                                                   development and                   2014).
                                                   investments; it
                                                   will also reveal
                                                   UTC’s customer
                                                   lists and sales
                                                   projections,
                                                   giving
                                                   competitors a
                                                   further
                                                   advantage.
Exhibit 314, in its entirety   This material       The disclosure of   Same          Plaintiffs object to
                               contains            UTC’s                             Defendants' Motion
                               confidential        confidential and                  to Seal the document
                                                                                     in its entirety as
                               information         proprietary                       "Defendants' request
                               relating to UTC’s   business                          to seal the entire
                               launch of a new     information will                  document is overly
                               product.            give UTC’s                        broad and not the
                                                   competitors an                    least restrictive
                                                   unfair advantage                  alternative, as
                                                                                     required by Local
                                                   into UTC’s                        Rule 5.3(c)." Brock
                                                   business                          v. Pressler &
                                                   development and                   Pressler, LLP, No.
                                                   may also cause                    11-7593, 2014 U.S.
                                                   reputational                      Dist. LEXIS 39581,
                                                   harm.                             at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 401, in its entirety   This material       The disclosure of   Same.         Plaintiffs object to
                               contains            UTC and Smiths                    Defendants' Motion
                                                        77
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 79 of 252 PageID: 9456




                               information           Medical’s                       to Seal the document
                               relating to Smiths    confidential and                in its entirety as
                               Medical and           proprietary                     "Defendants' request
                               UTC’s                 business                        to seal the entire
                               confidential and      information will                document is overly
                               proprietary           give competitors                broad and not the
                               business              an unfair                       least restrictive
                               information           competitive                     alternative, as
                                                                                     required by Local
                               regarding its         advantage by
                                                                                     Rule 5.3(c)." Brock
                               business decisions    offering them                   v. Pressler &
                               and investments.      insight into the                Pressler, LLP, No.
                                                     Smiths Medical                  11-7593, 2014 U.S.
                                                     and UTC’s                       Dist. LEXIS 39581,
                                                     investment and                  at *8 (D.N.J. Mar. 24
                                                     business                        2014).
                                                     strategies.
Exhibit 402, in its entirety   This material         The disclosure of   Same        Plaintiffs object to
                               contains              UTC’s                           Defendants' Motion
                               information           confidential and                to Seal the document
                               relating to UTC’s     proprietary                     in its entirety as
                               confidential and      business                        "Defendants' request
                               proprietary           information will                to seal the entire
                               business              give UTC’s                      document is overly
                               information           competitors an                  broad and not the
                               regarding its joint   unfair                          least restrictive
                               development of        competitive                     alternative, as
                               new products.         advantage by                    required by Local
                                                          78
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 80 of 252 PageID: 9457




                                                offering them                        Rule 5.3(c)." Brock
                                                insight into the                     v. Pressler &
                                                UTC’s ongoing                        Pressler, LLP, No.
                                                research and                         11-7593, 2014 U.S.
                                                development                          Dist. LEXIS 39581,
                                                efforts of new                       at *8 (D.N.J. Mar. 24
                                                products that are                    2014).
                                                yet to be
                                                launched.
Exhibit 405, in its entirety   This material    The disclosure of   Same             Plaintiffs object to
                               contains UTC and UTC and Smiths                       Defendants' Motion
                               Smiths Medical’s Medical’s                            to Seal the document
                               confidential and confidential and                     in its entirety as
                               proprietary      proprietary                          "Defendants' request
                               business         business                             to seal the entire
                               information      information will                     document is overly
                               related to       give competitors                     broad and not the
                                                                                     least restrictive
                               customers,       an unfair
                                                                                     alternative, as
                               development      advantage by
                                                                                     required by Local
                               plans, raw       offering them                        Rule 5.3(c)." Brock
                               materials, sales insight into UTC                     v. Pressler &
                               projections and  and Smiths                           Pressler, LLP, No.
                               forecasts.       Medical’s                            11-7593, 2014 U.S.
                                                business                             Dist. LEXIS 39581,
                                                strategies and                       at *8 (D.N.J. Mar. 24
                                                customer base.                       2014).


                                                      79
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 81 of 252 PageID: 9458




Exhibit 407, in its entirety   This material       The disclosure of   Same.         Plaintiffs object to
                               contains            Smiths Medical’s                  Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to Smith   proprietary                       in its entirety as
                               Medical’s           business                          "Defendants' request
                               confidential and    information will                  to seal the entire
                               proprietary         give Smiths                       document is overly
                               business            Medical’s                         broad and not the
                               information         competitors an                    least restrictive
                               regarding its       unfair                            alternative, as
                               negotiation and     competitive                       required by Local
                               contract-drafting   advantage by                      Rule 5.3(c)." Brock
                               processes.          revealing their                   v. Pressler &
                                                   negotiating                       Pressler, LLP, No.
                                                   practices and                     11-7593, 2014 U.S.
                                                   allowing                          Dist. LEXIS 39581,
                                                   competitors to                    at *8 (D.N.J. Mar. 24
                                                   undercut those                    2014).
                                                   practices.
Exhibit 455, in its entirety   Same                Same                Same          Same
Exhibit 456, in its entirety   This material       The disclosure of   Same          Same
                               contains            this information
                               information         will give Smiths
                               related to Smiths   Medical’s
                               Medical’s           competitors an
                               confidential and    unfair advantage
                               proprietary         by revealing the

                                                        80
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 82 of 252 PageID: 9459




                               business            identity of their
                               information         customers and
                               regarding its       details of their
                               customers.          distribution
                                                   process.
Exhibit 457, in its entirety   Same                Same                Same          Same
Exhibit 458, in its entirety   This material       The disclosure of   Same.         Plaintiffs object to
                               contains            UTC’s                             Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to UTC     proprietary                       in its entirety as
                               and Smiths’s        business                          "Defendants' request
                               confidential and    information will                  to seal the entire
                               proprietary         give UTC’s                        document is overly
                               business            competitors an                    broad and not the
                               information         unfair                            least restrictive
                                                                                     alternative, as
                               regarding the       competitive
                                                                                     required by Local
                               status of           advantage by                      Rule 5.3(c)." Brock
                               negotiations with   offering them                     v. Pressler &
                               customers and       insight into UTC                  Pressler, LLP, No.
                               distributors.       and Smiths’s                      11-7593, 2014 U.S.
                                                   contractual                       Dist. LEXIS 39581,
                                                   arrangements,                     at *8 (D.N.J. Mar. 24
                                                   negotiating                       2014).
                                                   processes, and
                                                   distribution

                                                        81
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 83 of 252 PageID: 9460




                                                    strategies with
                                                    customers and
                                                    distributors.
Exhibit 459, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             UTC and Smiths                   Defendants' Motion
                               information          Medical’s                        to Seal the document
                               relating to UTC      confidential and                 in its entirety as
                               and Smiths           proprietary                      "Defendants' request
                               Medical’s            business                         to seal the entire
                               confidential and     information will                 document is overly
                               proprietary          give Smiths                      broad and not the
                                                                                     least restrictive
                               business             Medical and
                                                                                     alternative, as
                               information          UTC’s                            required by Local
                               regarding its        competitors an                   Rule 5.3(c)." Brock
                               contract             unfair advantage                 v. Pressler &
                               negotiations,        by giving                        Pressler, LLP, No.
                               relationships with   competitors                      11-7593, 2014 U.S.
                               customers,           insight into the                 Dist. LEXIS 39581,
                               contract drafting,   demand for the                   at *8 (D.N.J. Mar. 24
                               and international    products in                      2014).
                               market demand.       various countries
                                                    and the parties’
                                                    negotiation
                                                    practices.
Exhibit 460, in its entirety   This material        The disclosure of                Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                                                         82
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 84 of 252 PageID: 9461




                               information          confidential and                 to Seal the document
                               relating to UTC      proprietary                      in its entirety as
                               and Smiths           business                         "Defendants' request
                               Medical’s            information will                 to seal the entire
                               confidential and     give Smiths                      document is overly
                               proprietary          Medical’s                        broad and not the
                               business             competitors an                   least restrictive
                               information          unfair advantage                 alternative, as
                               regarding its        by giving                        required by Local
                               business             competitors                      Rule 5.3(c)." Brock
                               relationships and    insight into                     v. Pressler &
                               customers.           Smiths Medical’s                 Pressler, LLP, No.
                                                    active business                  11-7593, 2014 U.S.
                                                    relationships,                   Dist. LEXIS 39581,
                                                    including the                    at *8 (D.N.J. Mar. 24
                                                    terms of its                     2014).
                                                    agreements with
                                                    its business
                                                    partners, as well
                                                    as its customer
                                                    list.
Exhibit 462, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to Smiths   proprietary                      in its entirety as
                               Medical’s            business                         "Defendants' request
                               confidential and     information will                 to seal the entire
                               proprietary          give Smiths                      document is overly

                                                         83
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 85 of 252 PageID: 9462




                               business             Medical’s                        broad and not the
                               information          competitors an                   least restrictive
                               regarding its        unfair advantage                 alternative, as
                               manufacturing and    by giving                        required by Local
                               sales projections.   competitors                      Rule 5.3(c)." Brock
                                                    insight into                     v. Pressler &
                                                    Smiths Medical’s                 Pressler, LLP, No.
                                                    anticipated                      11-7593, 2014 U.S.
                                                    production and                   Dist. LEXIS 39581,
                                                    demand for its                   at *8 (D.N.J. Mar. 24
                                                    products.                        2014).
Exhibit 463, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to Smith    proprietary                      in its entirety as
                               Medical’s            business                         "Defendants' request
                               confidential and     information will                 to seal the entire
                               proprietary          give Smiths                      document is overly
                               business             Medical’s                        broad and not the
                                                                                     least restrictive
                               information          competitors an
                                                                                     alternative, as
                               regarding its        unfair                           required by Local
                               negotiation and      competitive                      Rule 5.3(c)." Brock
                               contract-drafting    advantage by                     v. Pressler &
                               processes.           revealing their                  Pressler, LLP, No.
                                                    negotiating                      11-7593, 2014 U.S.
                                                    practices and                    Dist. LEXIS 39581,
                                                    allowing                         at *8 (D.N.J. Mar. 24

                                                         84
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 86 of 252 PageID: 9463




                                                    competitors to                   2014).
                                                    undercut those
                                                    practices.
Exhibit 464, in its entirety   This material        The disclosure of   Same.        Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to Smiths   proprietary                      in its entirety as
                               Medical’s            business                         "Defendants' request
                               confidential and     information will                 to seal the entire
                               proprietary          give Smiths                      document is overly
                               business             Medical’s                        broad and not the
                               information          competitors an                   least restrictive
                               regarding its        unfair advantage                 alternative, as
                               business             by giving                        required by Local
                               relationships and    competitors                      Rule 5.3(c)." Brock
                               customers.           insight into                     v. Pressler &
                                                    Smiths Medical’s                 Pressler, LLP, No.
                                                    active business                  11-7593, 2014 U.S.
                                                    relationships,                   Dist. LEXIS 39581,
                                                    including the                    at *8 (D.N.J. Mar. 24
                                                    terms of its                     2014).
                                                    agreements with
                                                    its business
                                                    partners, as well
                                                    as its customer
                                                    list.
Exhibit 465, in its entirety   Same                 Same                Same         Same


                                                         85
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 87 of 252 PageID: 9464




Exhibit 466, in its entirety   This material      The disclosure of Same.            Plaintiffs object to
                               contains           UTC and Smiths                     Defendants' Motion
                               information        Medical’s                          to Seal the document
                               relating to UTC    confidential and                   in its entirety as
                               and Smiths         proprietary                        "Defendants' request
                               Medical’s          business                           to seal the entire
                               confidential and   information will                   document is overly
                                                                                     broad and not the
                               proprietary        give UTC and
                                                                                     least restrictive
                               business           Smiths Medical’s
                                                                                     alternative, as
                               information        competitors an                     required by Local
                               regarding its      unfair                             Rule 5.3(c)." Brock
                               negotiation and    competitive                        v. Pressler &
                               contracting        advantage by                       Pressler, LLP, No.
                               practices.         revealing their                    11-7593, 2014 U.S.
                                                  negotiating and                    Dist. LEXIS 39581,
                                                  contract practices                 at *8 (D.N.J. Mar. 24
                                                  and allowing                       2014).
                                                  competitors to
                                                  undercut those
                                                  practices.
Exhibit 467, in its entirety   Same.              Same.            Same.             Same.
Exhibit 468, in its entirety   Same.              Same.            Same.             Same.
Exhibit 469, in its entirety   Same.              Same.            Same.             Same.
Exhibit 470, in its entirety   Same.              Same.            Same.             Same.

                                                      86
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 88 of 252 PageID: 9465




Exhibit 471, in its entirety   Same.              Same.               Same.          Same.
Exhibit 472, in its entirety   This material      The disclosure of   Same.          Plaintiffs object to
                               contains           Smiths Medical’s                   Defendants' Motion
                               information        confidential and                   to Seal the document
                               relating Smiths    proprietary                        in its entirety as
                               Medical’s          business                           "Defendants' request
                               confidential and   information will                   to seal the entire
                               proprietary        give Smiths                        document is overly
                                                                                     broad and not the
                               business           Medical’s
                                                                                     least restrictive
                               information        competitors an
                                                                                     alternative, as
                               regarding its      unfair                             required by Local
                               negotiation and    competitive                        Rule 5.3(c)." Brock
                               contracting        advantage by                       v. Pressler &
                               practices.         revealing their                    Pressler, LLP, No.
                                                  contracts,                         11-7593, 2014 U.S.
                                                  allowing                           Dist. LEXIS 39581,
                                                  competitors to                     at *8 (D.N.J. Mar. 24
                                                  undercut those                     2014).
                                                  practices.
Exhibit 474, in its entirety   Same.              Same.               Same.          Same.
Exhibit 475, in its entirety   This material      The disclosure of   Same.          Plaintiffs object to
                               contains           UTC and Smiths                     Defendants' Motion
                               information        Medical’s                          to Seal the document
                               relating to UTC    confidential and                   in its entirety as
                               and Smiths         proprietary                        "Defendants' request

                                                       87
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 89 of 252 PageID: 9466




                               Medical’s           business                          to seal the entire
                               confidential and    information will                  document is overly
                               proprietary         give UTC and                      broad and not the
                               business            Smiths Medical’s                  least restrictive
                               information         competitors an                    alternative, as
                               regarding its       unfair                            required by Local
                               negotiation and     competitive                       Rule 5.3(c)." Brock
                                                                                     v. Pressler &
                               contracting         advantage by
                                                                                     Pressler, LLP, No.
                               practices.          revealing their
                                                                                     11-7593, 2014 U.S.
                                                   negotiating and                   Dist. LEXIS 39581,
                                                   contract practices                at *8 (D.N.J. Mar. 24
                                                   and allowing                      2014).
                                                   competitors to
                                                   undercut those
                                                   practices.
Exhibit 476, in its entirety   Same.               Same.                Same.        Same.
Exhibit 477, in its entirety   Same.               Same.                Same.        Same.
Exhibit 478, in its entirety   This material       The disclosure of    Same.        Plaintiffs object to
                               contains            Smiths Medical                    Defendants' Motion
                               information         and UTC’s                         to Seal the document
                                                                                     in its entirety as
                               related to Smiths   confidential and
                                                                                     "Defendants' request
                               Medical and         proprietary                       to seal the entire
                               UTC’s               business                          document is overly
                               confidential and    information will                  broad and not the least
                               proprietary         give their                        restrictive

                                                        88
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 90 of 252 PageID: 9467




                               business            competitors an                    alternative, as
                               information         unfair advantage                  required by Local
                                                                                     Rule 5.3(c)." Brock
                               regarding           by revealing their                v. Pressler &
                               inventory levels,   internal business                 Pressler, LLP, No.
                               contracts, and      processes,                        11-7593, 2014 U.S.
                               distribution        including contract                Dist. LEXIS 39581,
                               processes.          terms.                            at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 479, in its entirety   This material       The disclosure of Same.           Plaintiffs object to
                               contains            Smiths Medical’s                  Defendants' Motion
                               information         confidential and                  to Seal the document
                                                                                     in its entirety as
                               related to Smiths   proprietary                       "Defendants' request
                               Medical’s           business                          to seal the entire
                               confidential and    information will                  document is overly
                               proprietary         give their                        broad and not the
                               business            competitors an                    least restrictive
                               information         unfair advantage                  alternative, as
                                                                                     required by Local
                               regarding           by revealing                      Rule 5.3(c)." Brock
                               inventory levels,   Smiths Medical’s                  v. Pressler &
                               contracts, and      internal business                 Pressler, LLP, No.
                               distribution        processes,                        11-7593, 2014 U.S.
                               processes.          including contract                Dist. LEXIS 39581,
                                                   terms.                            at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 480, in its entirety   This material       The disclosure of    Same.        Plaintiffs object to
                               contains            UTC and Smiths                    Defendants' Motion
                               information         Medical’s                         to Seal the document

                                                        89
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 91 of 252 PageID: 9468




                               relating to UTC    confidential and                   in its entirety as
                               and Smiths         proprietary                        "Defendants' request
                               Medical’s          business                           to seal the entire
                               confidential and   information will                   document is overly
                               proprietary        give UTC and                       broad and not the
                               business           Smiths Medical’s                   least restrictive
                               information        competitors an                     alternative, as
                                                                                     required by Local
                               regarding its      unfair
                                                                                     Rule 5.3(c)." Brock
                               negotiation and    competitive
                                                                                     v. Pressler &
                               contracting        advantage by                       Pressler, LLP, No.
                               practices.         revealing their                    11-7593, 2014 U.S.
                                                  negotiating and                    Dist. LEXIS 39581,
                                                  contract practices                 at *8 (D.N.J. Mar. 24
                                                  and allowing                       2014).
                                                  competitors to
                                                  undercut those
                                                  practices.
Exhibit 481, in its entirety   Same.              Same.                Same.         Same.
Exhibit 482, in its entirety   Same.              Same.                Same.         Same.
Exhibit 483, in its entirety   Same.              Same.                Same.         Same.
Exhibit 484, in its entirety   Same.              Same.                Same.         Same.
Exhibit 485, in its entirety   Same.              Same.                Same.         Same.
Exhibit 486, in its entirety   Same.              Same.                Same.         Same.

                                                       90
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 92 of 252 PageID: 9469




Exhibit 488, in its entirety   This material      The disclosure of Same.            Plaintiffs object to
                               contains           UTC and Smiths                     Defendants' Motion
                               information        Medical’s                          to Seal the document
                               relating to UTC    confidential and                   in its entirety as
                               and Smiths         proprietary                        "Defendants' request
                               Medical’s          business                           to seal the entire
                               confidential and   information will                   document is overly
                                                                                     broad and not the
                               proprietary        give UTC and
                                                                                     least restrictive
                               business           Smiths Medical’s
                                                                                     alternative, as
                               information        competitors an                     required by Local
                               regarding its      unfair                             Rule 5.3(c)." Brock
                               negotiation and    competitive                        v. Pressler &
                               contracting        advantage by                       Pressler, LLP, No.
                               practices.         revealing their                    11-7593, 2014 U.S.
                                                  negotiating and                    Dist. LEXIS 39581,
                                                  contract practices                 at *8 (D.N.J. Mar. 24
                                                  and allowing                       2014).
                                                  competitors to
                                                  undercut those
                                                  practices.
Exhibit 489, in its entirety   This material      The disclosure of   Same.          Plaintiffs object to
                               contains           UTC and Smiths                     Defendants' Motion
                                                                                     to Seal the document
                               information        Medical’s
                                                                                     in its entirety as
                               related to UTC     confidential and                   "Defendants' request
                               and Smiths         proprietary                        to seal the entire
                               Medical’s          business                           document is overly

                                                       91
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 93 of 252 PageID: 9470




                               confidential and    information will                  broad and not the
                               proprietary         give their                        least restrictive
                                                                                     alternative, as
                               business            competitors an
                                                                                     required by Local
                               information         unfair advantage                  Rule 5.3(c)." Brock
                               regarding           by revealing their                v. Pressler &
                               inventory levels,   internal business                 Pressler, LLP, No.
                               contracts, and      processes,                        11-7593, 2014 U.S.
                               distribution        including contract                Dist. LEXIS 39581,
                               processes.          terms.                            at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 490, in its entirety   This material       The disclosure of Same.           Plaintiffs object to
                               contains            UTC and Smiths                    Defendants' Motion
                               information         Medical’s                         to Seal the document
                               relating to UTC     confidential and                  in its entirety as
                               and Smiths          proprietary                       "Defendants' request
                               Medical’s           business                          to seal the entire
                               confidential and    information will                  document is overly
                                                                                     broad and not the
                               proprietary         give UTC and
                                                                                     least restrictive
                               business            Smiths Medical’s
                                                                                     alternative, as
                               information         competitors an                    required by Local
                               regarding its       unfair                            Rule 5.3(c)." Brock
                               negotiation and     competitive                       v. Pressler &
                               contracting         advantage by                      Pressler, LLP, No.
                               practices.          revealing their                   11-7593, 2014 U.S.
                                                   negotiating and                   Dist. LEXIS 39581,
                                                   contract practices                at *8 (D.N.J. Mar. 24
                                                   and allowing                      2014).

                                                        92
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 94 of 252 PageID: 9471




                                                  competitors to
                                                  undercut those
                                                  practices.
Exhibit 491, in its entirety   Same.              Same.            Same.             Same.
Exhibit 492, in its entirety   Same.              Same.            Same.             Same.
Exhibit 498, in its entirety   This material      The disclosure of Same.            Plaintiffs object to
                               contains           UTC and Smiths                     Defendants' Motion
                               information        Medical’s                          to Seal the document
                               relating to UTC    confidential and                   in its entirety as
                               and Smiths         proprietary                        "Defendants' request
                               Medical’s          business                           to seal the entire
                               confidential and   information will                   document is overly
                                                                                     broad and not the
                               proprietary        give UTC and
                                                                                     least restrictive
                               business           Smiths Medical’s
                                                                                     alternative, as
                               information        competitors an                     required by Local
                               regarding its      unfair                             Rule 5.3(c)." Brock
                               negotiation,       competitive                        v. Pressler &
                               customers, and     advantage by                       Pressler, LLP, No.
                               contracting        revealing their                    11-7593, 2014 U.S.
                               practices.         negotiating and                    Dist. LEXIS 39581,
                                                  contract practices                 at *8 (D.N.J. Mar. 24
                                                  and allowing                       2014).
                                                  competitors to



                                                      93
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 95 of 252 PageID: 9472




                                                     undercut those
                                                     practices.
Exhibit 701, in its entirety   This material         The disclosure of   Same.       Plaintiffs object to
                               contains              UTC’s                           Defendants' Motion
                               information           confidential and                to Seal the document
                               relating to UTC’s     proprietary                     in its entirety as
                               confidential and      business                        "Defendants' request
                               proprietary           information will                to seal the entire
                               business              give their                      document is overly
                                                                                     broad and not the
                               information           competitors an
                                                                                     least restrictive
                               regarding prices,     unfair advantage
                                                                                     alternative, as
                               profit margins,       by revealing                    required by Local
                               projected revenue     pricing and                     Rule 5.3(c)." Brock
                               figures, forecasts,   market share                    v. Pressler &
                               business              information,                    Pressler, LLP, No.
                               strategies, and       allowing                        11-7593, 2014 U.S.
                               other strategic       competitors to                  Dist. LEXIS 39581,
                               information.          negotiate a price               at *8 (D.N.J. Mar. 24
                                                     and formulate                   2014).
                                                     strategies to
                                                     undercut UTC.
Exhibit 702, in its entirety   Same.                 Same.               Same.       Same.
Exhibit 703, in its entirety   This material         The disclosure of   Same.       Plaintiffs object to
                               contains              Smiths Medical                  Defendants' Motion
                               information           and UTC’s                       to Seal the document

                                                          94
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 96 of 252 PageID: 9473




                               relating to          confidential and                 in its entirety as
                               confidential and     proprietary                      "Defendants' request
                               proprietary          business                         to seal the entire
                               business             information will                 document is overly
                               information          give their                       broad and not the
                               regarding a          competitors an                   least restrictive
                               contract between     unfair advantage                 alternative, as
                                                                                     required by Local
                               UTC and Smiths       by revealing their
                                                                                     Rule 5.3(c)." Brock
                               Medical.             contract terms,
                                                                                     v. Pressler &
                                                    allowing                         Pressler, LLP, No.
                                                    competitors to                   11-7593, 2014 U.S.
                                                    negotiate more                   Dist. LEXIS 39581,
                                                    favorable terms                  at *8 (D.N.J. Mar. 24
                                                    and undercut                     2014).
                                                    UTC and/or
                                                    Smiths Medical.
Exhibit 705, in its entirety   This material        The disclosure of    Same.       Plaintiffs object to
                               contains             UTC’s                            Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to UTC’s    proprietary                      in its entirety as
                               confidential and     business                         "Defendants' request
                               proprietary          information will                 to seal the entire
                               business             give their                       document is overly
                                                                                     broad and not the
                               information          competitors an
                                                                                     least restrictive
                               regarding business   unfair advantage
                                                                                     alternative, as
                               strategy,            by revealing

                                                         95
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 97 of 252 PageID: 9474




                               customers, pricing   customer and                     required by Local
                               information,         other sensitive                  Rule 5.3(c)." Brock
                               inventory, and       information,                     v. Pressler &
                               contracts.           allowing                         Pressler, LLP, No.
                                                    competitors                      11-7593, 2014 U.S.
                                                    formulate                        Dist. LEXIS 39581,
                                                                                     at *8 (D.N.J. Mar. 24
                                                    strategies to
                                                                                     2014).
                                                    undercut UTC.
Exhibit 706, in its entirety   This material        The disclosure of Same.          Plaintiffs object to
                               contains             UTC and Smiths                   Defendants' Motion
                               information          Medical’s                        to Seal the document
                               relating to UTC      confidential and                 in its entirety as
                               and Smiths           proprietary                      "Defendants' request
                               Medical’s            business                         to seal the entire
                               confidential and     information will                 document is overly
                               proprietary          give UTC and                     broad and not the
                                                                                     least restrictive
                               business             Smiths Medical’s
                                                                                     alternative, as
                               information          competitors an
                                                                                     required by Local
                               regarding its        unfair                           Rule 5.3(c)." Brock
                               negotiation,         competitive                      v. Pressler &
                               customers, and       advantage by                     Pressler, LLP, No.
                               contracting          revealing their                  11-7593, 2014 U.S.
                               practices.           negotiating and                  Dist. LEXIS 39581,
                                                    contract practices               at *8 (D.N.J. Mar. 24
                                                    and allowing                     2014).
                                                    competitors to

                                                         96
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 98 of 252 PageID: 9475




                                                   undercut those
                                                   practices.
Exhibit 707, in its entirety   Same.               Same.               Same.         Same.
Exhibit 708, in its entirety   This material       The disclosure of   Same.         Same.
                               contains            UTC’s
                               information         confidential and
                               related to UTC’s    proprietary
                               confidential and    business
                               proprietary         information will
                               business            give their
                               information         competitors an
                               regarding           unfair advantage
                               inventory levels    by revealing
                               and distribution    UTC’s internal
                               processes.          business
                                                   processes.
Exhibit 712, in its entirety   This material       The disclosure of   Same.         Plaintiffs object to
                               contains            UTC’s                             Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to UTC’s   proprietary                       in its entirety as
                               confidential and    business                          "Defendants' request
                               proprietary         information will                  to seal the entire
                               business            give their                        document is overly
                                                                                     broad and not the
                               information         competitors an
                                                                                     least restrictive
                               regarding prices,   unfair advantage

                                                        97
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 99 of 252 PageID: 9476




                               profit margins,       by revealing                    alternative, as
                               projected revenue     pricing and                     required by Local
                               figures, forecasts,   revenue                         Rule 5.3(c)." Brock
                               business              information,                    v. Pressler &
                               strategies, and       allowing                        Pressler, LLP, No.
                               other strategic       competitors to                  11-7593, 2014 U.S.
                               information.          negotiate a price               Dist. LEXIS 39581,
                                                     and formulate                   at *8 (D.N.J. Mar. 24
                                                                                     2014).
                                                     strategies to
                                                     undercut UTC.
Exhibit 722, in its entirety   This material         The disclosure of Same.         Plaintiffs object to
                               contains              UTC’s                           Defendants' Motion
                               information           confidential and                to Seal the document
                               relating to UTC’s     proprietary                     in its entirety as
                               confidential and      business                        "Defendants' request
                               proprietary           information will                to seal the entire
                               business              give UTC’s                      document is overly
                               information           competitors an                  broad and not the
                               regarding its         unfair                          least restrictive
                               customers,            competitive                     alternative, as
                               pricing, and          advantage by                    required by Local
                               contracts.            offering them                   Rule 5.3(c)." Brock
                                                     insight into the                v. Pressler &
                                                     prices UTC pays                 Pressler, LLP, No.
                                                     for its products                11-7593, 2014 U.S.
                                                     and charges to its              Dist. LEXIS 39581,
                                                     end-users, as well              at *8 (D.N.J. Mar. 24

                                                          98
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 100 of 252 PageID:
                                                 9477



                                                  as by allowing                     2014).
                                                  UTC’s
                                                  competitors to
                                                  access UTC’s
                                                  customer list and
                                                  contracting terms.
Exhibit 723, in its entirety   Same.              Same.              Same.           Same.
Exhibit 724, in its entirety   Same.              Same.               Same.          Same.
Exhibit 725, in its entirety   Same.              Same.               Same.          Same.
Exhibit 1002, in its entirety This material       The disclosure of   Same.          Plaintiffs object to
                              contains            Smiths Medical’s                   Defendants' Motion
                              confidential and    confidential and                   to Seal the document
                                                                                     in its entirety as
                              proprietary         proprietary                        "Defendants' request
                              business            business                           to seal the entire
                              information about   information will                   document is overly
                              Smiths Medical’s    give competitors                   broad and not the
                              customer and its    an unfair                          least restrictive
                              business            advantage by                       alternative, as
                                                                                     required by Local
                              arrangement with    offering them
                                                                                     Rule 5.3(c)." Brock
                              the customer.       insight into                       v. Pressler &
                                                  Smiths Medical’s                   Pressler, LLP, No.
                                                  business                           11-7593, 2014 U.S.
                                                  agreements with                    Dist. LEXIS 39581,
                                                  customers.                         at *8 (D.N.J. Mar. 24
                                                                                     2014).


                                                       99
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 101 of 252 PageID:
                                                9478



Exhibit 1004, in its entirety This material         The disclosure of   Same.       Plaintiffs object to
                              contains              Smiths Medical’s                Defendants' Motion
                              confidential and      confidential and                to Seal the document
                              proprietary           proprietary                     in its entirety as
                              business              business                        "Defendants' request
                              information about     information will                to seal the entire
                              Smiths Medical’s      give competitors                document is overly
                                                                                    broad and not the
                              inventory,            an unfair
                                                                                    least restrictive
                              forecasted sales,     advantage by
                                                                                    alternative, as
                              customer              offering them                   required by Local
                              information,          insight into                    Rule 5.3(c)." Brock
                              finances, and other   Smiths Medical’s                v. Pressler &
                              proprietary           customers,                      Pressler, LLP, No.
                              information.          finances, sales,                11-7593, 2014 U.S.
                                                    and other                       Dist. LEXIS 39581,
                                                    information that                at *8 (D.N.J. Mar. 24
                                                    could potentially               2014).
                                                    give competitors
                                                    an unfair
                                                    advantage.
Exhibit 1006, in its entirety This material         The disclosure of   Same.       Plaintiffs object to
                              contains              UTC’s                           Defendants' Motion
                              information           confidential and                to Seal the document
                              relating to UTC’s     proprietary                     in its entirety as
                              confidential and      business                        "Defendants' request
                              proprietary           information will                to seal the entire

                                                        100
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 102 of 252 PageID:
                                                9479



                             business            give UTC’s                         document is overly
                             information         competitors an                     broad and not the
                             regarding its       unfair                             least restrictive
                             settlement of       competitive                        alternative, as
                             potential patent    advantage by                       required by Local
                             disputes with       offering them                      Rule 5.3(c)." Brock
                             generic             insight into the                   v. Pressler &
                             competitors.        UTC’s settlement                   Pressler, LLP, No.
                                                 strategies,                        11-7593, 2014 U.S.
                                                 allowing                           Dist. LEXIS 39581,
                                                 competitors to                     at *8 (D.N.J. Mar. 24
                                                 exploit that                       2014).
                                                 information in
                                                 future patent
                                                 challenges.
Exhibit 1007, in its entirety This material      The disclosure of Same.            Plaintiffs object to
                              contains           UTC and Smiths                     Defendants' Motion
                              information        Medical’s                          to Seal the document
                              relating to UTC    confidential and                   in its entirety as
                              and Smiths         proprietary                        "Defendants' request
                              Medical’s          business                           to seal the entire
                                                                                    document is overly
                              confidential and   information will
                                                                                    broad and not the
                              proprietary        give UTC and
                                                                                    least restrictive
                              business           Smiths Medical’s                   alternative, as
                              information        competitors an                     required by Local
                              regarding its      unfair                             Rule 5.3(c)." Brock
                              negotiation and    competitive                        v. Pressler &

                                                     101
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 103 of 252 PageID:
                                                9480



                              contracting           advantage by                    Pressler, LLP, No.
                              practices.            revealing their                 11-7593, 2014 U.S.
                                                    negotiating and                 Dist. LEXIS 39581,
                                                    contract practices              at *8 (D.N.J. Mar. 24
                                                    and allowing                    2014).
                                                    competitors to
                                                    undercut those
                                                    practices.
Exhibit 1008, in its entirety This material         The disclosure of Same.         Plaintiffs object to
                              contains              UTC and Smiths                  Defendants' Motion
                              information           Medical’s                       to Seal the document
                              relating to UTC       confidential and                in its entirety as
                                                                                    "Defendants' request
                              and Smiths            proprietary
                                                                                    to seal the entire
                              Medical’s             business
                                                                                    document is overly
                              confidential and      information will                broad and not the
                              proprietary           give UTC and                    least restrictive
                              business              Smiths Medical’s                alternative, as
                              information           competitors an                  required by Local
                              regarding its         unfair                          Rule 5.3(c)." Brock
                              negotiation and       competitive                     v. Pressler &
                              drafting practices.   advantage by                    Pressler, LLP, No.
                                                    revealing their                 11-7593, 2014 U.S.
                                                    negotiating and                 Dist. LEXIS 39581,
                                                    drafting practices.             at *8 (D.N.J. Mar. 24
                                                                                    2014).


                                                        102
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 104 of 252 PageID:
                                                9481



Exhibit 1009, in its entirety This material       The disclosure of   Same.         Plaintiffs object to
                              contains            UTC’s                             Defendants' Motion
                              information         confidential and                  to Seal the document
                              relating to UTC     proprietary                       in its entirety as
                              and Smiths          business                          "Defendants' request
                              Medical’s           information will                  to seal the entire
                              confidential and    give UTC’s                        document is overly
                              proprietary         competitors an                    broad and not the
                              business            unfair                            least restrictive
                                                                                    alternative, as
                              information         competitive
                                                                                    required by Local
                              regarding its       advantage by                      Rule 5.3(c)." Brock
                              distributions and   revealing their                   v. Pressler &
                              customer            customers,                        Pressler, LLP, No.
                              identities.         potentially                       11-7593, 2014 U.S.
                                                  allowing                          Dist. LEXIS 39581,
                                                  competitors to                    at *8 (D.N.J. Mar. 24
                                                  target them in an                 2014).
                                                  attempt to
                                                  undercut UTC
                                                  and Smith
                                                  Medical’s
                                                  business.
Exhibit 1010, in its entirety Same.               Same.               Same.         Same.
Exhibit 1011, in its entirety This material       The disclosure of   Same.         Plaintiffs object to
                              contains            UTC’s                             Defendants' Motion

                                                      103
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 105 of 252 PageID:
                                                9482



                             information          confidential and                  to Seal the document
                             relating to UTC’s    proprietary                       in its entirety as
                             confidential and     business                          "Defendants' request
                             proprietary          information will                  to seal the entire
                             business             give UTC’s                        document is overly
                             information          competitors an                    broad and not the
                                                                                    least restrictive
                             regarding its        unfair
                                                                                    alternative, as
                             inventory levels     competitive                       required by Local
                             and number of        advantage by                      Rule 5.3(c)." Brock
                             patients.            revealing their                   v. Pressler &
                                                  inventory levels                  Pressler, LLP, No.
                                                  and demand for                    11-7593, 2014 U.S.
                                                  their products to                 Dist. LEXIS 39581,
                                                  allow competitors                 at *8 (D.N.J. Mar. 24
                                                  to determine how                  2014).
                                                  to best compete.
Exhibit 1012, in its entirety Same.               Same.               Same.         Same.
Exhibit 1016, in its entirety This material       The disclosure of   Same.         Plaintiffs object to
                              contains            UTC’s                             Defendants' Motion
                              information         confidential and                  to Seal the document
                              relating to UTC’s   proprietary                       in its entirety as
                              confidential and    business                          "Defendants' request
                              proprietary         information will                  to seal the entire
                              business            give UTC’s                        document is overly
                              information         competitors an                    broad and not the


                                                      104
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 106 of 252 PageID:
                                                9483



                             regarding its         unfair                           least restrictive
                             business strategy,    competitive                      alternative, as
                             market share, risk    advantage by                     required by Local
                             assessments, and      revealing their                  Rule 5.3(c)." Brock
                             new development       innovative                       v. Pressler &
                             plans.                products that are                Pressler, LLP, No.
                                                   still in                         11-7593, 2014 U.S.
                                                                                    Dist. LEXIS 39581,
                                                   development as
                                                                                    at *8 (D.N.J. Mar. 24
                                                   well as other
                                                                                    2014).
                                                   internal
                                                   strategies, giving
                                                   competitors an
                                                   unfair advantage.
Exhibit 1017, in its entirety This material        The disclosure of Same.          Plaintiffs object to
                              contains             UTC’s                            Defendants' Motion
                              information          confidential and                 to Seal the document
                              relating to UTC’s    proprietary                      in its entirety as
                              confidential and     business                         "Defendants' request
                              proprietary          information will                 to seal the entire
                                                                                    document is overly
                              business             give UTC’s
                                                                                    broad and not the
                              information          competitors an
                                                                                    least restrictive
                              regarding its        unfair                           alternative, as
                              business strategy,   competitive                      required by Local
                              market share, and    advantage by                     Rule 5.3(c)." Brock
                              risk assessments.    revealing their                  v. Pressler &
                                                   internal strategies              Pressler, LLP, No.

                                                       105
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 107 of 252 PageID:
                                                9484



                                                  and market share                  11-7593, 2014 U.S.
                                                  information,                      Dist. LEXIS 39581,
                                                  giving                            at *8 (D.N.J. Mar. 24
                                                  competitors an                    2014).
                                                  unfair advantage
                                                  to potentially use
                                                  the information to
                                                  undercut them in
                                                  the marketplace.
Exhibit 1018, in its entirety This material       The disclosure of                 Same.
                              contains            UTC’s
                              information         confidential and
                              relating to UTC’s   proprietary
                              confidential and    business
                              proprietary         information will
                              business            give UTC’s
                              information         competitors an
                              regarding its       unfair
                              customer base.      competitive
                                                  advantage by
                                                  revealing
                                                  information about
                                                  their customers.
Exhibit 1019, in its entirety This material       The disclosure of    Same.        Plaintiffs object to
                              contains            UTC’s                             Defendants' Motion

                                                      106
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 108 of 252 PageID:
                                                9485



                             information           confidential and                 to Seal the document
                             relating to UTC’s     proprietary                      in its entirety as
                             confidential and      business                         "Defendants' request
                                                                                    to seal the entire
                             proprietary           information will
                                                                                    document is overly
                             business              give UTC’s                       broad and not the
                             information           competitors an                   least restrictive
                             regarding its         unfair                           alternative, as
                             contract and          competitive                      required by Local
                             negotiation           advantage by                     Rule 5.3(c)." Brock
                                                                                    v. Pressler &
                             practices,            revealing their
                                                                                    Pressler, LLP, No.
                             inventory,            internal processes               11-7593, 2014 U.S.
                             customers, and        on contracting for               Dist. LEXIS 39581,
                             business strategy.    devices for its                  at *8 (D.N.J. Mar. 24
                                                   customers.                       2014).

Exhibit 1020, in its entirety This material        The disclosure of    Same.       Plaintiffs object to
                              contains             Smiths Medicals                  Defendants' Motion
                              information          and UTC’s                        to Seal the
                              relating to Smiths   confidential and                 document
                              Medical and          proprietary                      in its entirety as
                              UTC’s                business                         "Defendants' request
                              confidential and     information will                 to seal the entire
                              proprietary          give their                       document is overly
                                                                                    broad and not the
                              business             competitors an
                                                                                    least restrictive
                              information          unfair                           alternative, as
                              regarding its        competitive                      required by Local
                              contract and         advantage by

                                                       107
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 109 of 252 PageID:
                                                 9486



                             negotiation          revealing their                    Rule 5.3(c)." Brock
                             practices, new       innovative                         Pressler, LLP, No.
                             product              products that are                  11-7593, 2014 U.S.
                             development, and     still in                           Dist. LEXIS 39581,
                             business strategy.   development as                     at *8 (D.N.J. Mar. 24
                                                  well as other                      2014).
                                                  internal
                                                  strategies.
Exhibit A, in its entirety   This material        The disclosure of   Same.          Plaintiffs object to
                             contains             UTC’s                              Defendants' Motion
                             information          confidential and                   to Seal the document
                             relating to UTC’s    proprietary                        in its entirety as
                             confidential and     business                           "Defendants' request
                             proprietary          information will                   to seal the entire
                             business             give its                           document is overly
                                                                                     broad and not the
                             information          competitors an
                                                                                     least restrictive
                             regarding its        unfair                             alternative, as
                             business             competitive                        required by Local
                             agreements,          advantage by                       Rule 5.3(c)." Brock
                             customer lists,      offering them                      v. Pressler &
                             long-term business   insight into                       Pressler, LLP, No.
                             strategy, sales      UTC’s ongoing                      11-7593, 2014 U.S.
                             figures, and         business                           Dist. LEXIS 39581,
                             research and         relationships and                  at *8 (D.N.J. Mar. 24



                                                      108
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 110 of 252 PageID:
                                                 9487



                             development          strategies, as well                2014).
                             efforts.             as its proprietary
Exhibit B, in its entirety   This material        The disclosure of Same.            Plaintiffs object to
                             contains             UTC’s                              Defendants' Motion
                             information          confidential and                   to Seal the document
                             relating to UTC’s    proprietary                        in its entirety as
                             confidential and     business                           "Defendants' request
                             proprietary          information will                   to seal the entire
                                                                                     document is overly
                             business             give its
                                                                                     broad and not the
                             information          competitors an
                                                                                     least restrictive
                             regarding its        unfair                             alternative, as
                             business             competitive                        required by Local
                             agreements,          advantage by                       Rule 5.3(c)." Brock
                             customer lists,      offering them                      v. Pressler &
                             long-term business   insight into                       Pressler, LLP, No.
                             strategy, sales      UTC’s ongoing                      11-7593, 2014 U.S.
                             figures, and         business                           Dist. LEXIS 39581,
                             research and         relationships and                  at *8 (D.N.J. Mar. 24
                             development          strategies, as well                2014).
                             efforts.             as its proprietary
Exhibit C, in its entirety   This material        The disclosure of     Same.        Plaintiffs object to
                             contains             UTC’s                              Defendants' Motion
                             information          confidential and                   to Seal the document
                             relating to UTC’s    proprietary                        in its entirety as
                             confidential and     business                           "Defendants' request


                                                       109
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 111 of 252 PageID:
                                                 9488



                             proprietary           information will                  to seal the entire
                             business              give its                          document is overly
                             information           competitors an                    broad and not the
                             regarding its         unfair                            least restrictive
                             business              competitive                       alternative, as
                             agreements,           advantage by                      required by Local
                             customer lists, and   offering them                     Rule 5.3(c)." Brock
                             long-term business    insight into                      v. Pressler &
                                                                                     Pressler, LLP, No.
                             strategy.             UTC’s ongoing
                                                                                     11-7593, 2014 U.S.
                                                   business
                                                                                     Dist. LEXIS 39581,
                                                   relationships and                 at *8 (D.N.J. Mar. 24
                                                   strategies.                       2014).
Exhibit D, in its entirety   This material         The disclosure of   Same.         Plaintiffs object to
                             contains              UTC’s                             Defendants' Motion
                             information           confidential and                  to Seal the document
                             relating to UTC’s     proprietary                       in its entirety as
                             confidential and      business                          "Defendants' request
                             proprietary           information will                  to seal the entire
                                                                                     document is overly
                             business              give its
                                                                                     broad and not the
                             information           competitors an                    least restrictive
                             regarding its         unfair                            alternative, as
                             business              competitive                       required by Local
                             agreements,           advantage by                      Rule 5.3(c)." Brock
                             customer lists,       offering them                     v. Pressler &
                             long-term business    insight into                      Pressler, LLP, No.
                             strategy, and         UTC’s ongoing                     11-7593, 2014 U.S.

                                                       110
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 112 of 252 PageID:
                                                 9489



                             research and          business                          Dist. LEXIS 39581,
                             development           relationships and                 at *8 (D.N.J. Mar. 24
                             efforts.              strategies, as well               2014).
                                                   as its proprietary
                                                   research and
                                                   development
                                                   projects.
Exhibit E, in its entirety   This material         The disclosure of Same.           Plaintiffs object to
                             contains              UTC’s                             Defendants' Motion
                             information           confidential and                  to Seal the document
                             relating to UTC’s     proprietary                       in its entirety as
                             confidential and      business                          "Defendants' request
                             proprietary           information will                  to seal the entire
                             business              give its                          document is overly
                             information           competitors an                    broad and not the
                                                   unfair                            least restrictive
                             regarding its
                                                                                     alternative, as
                             business              competitive
                                                                                     required by Local
                             agreements,           advantage by                      Rule 5.3(c)." Brock
                             customer lists,       offering them                     v. Pressler &
                             long-term business    insight into                      Pressler, LLP, No.
                             strategy and          UTC’s ongoing                     11-7593, 2014 U.S.
                             forecasts, pricing,   business                          Dist. LEXIS 39581,
                             sales figures, and    relationships and                 at *8 (D.N.J. Mar. 24
                             research and          strategies, pricing               2014).
                                                   decisions, and its
                                                   proprietary

                                                        111
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 113 of 252 PageID:
                                                 9490



                             development           research and
                             efforts.              development
                                                   projects.


Exhibit F, in its entirety   This material         The disclosure of Same.           Plaintiffs object to
                             contains              UTC’s                             Defendants' Motion
                             information           confidential and                  to Seal the document
                             relating to UTC’s     proprietary                       in its entirety as
                             confidential and      business                          "Defendants' request
                             proprietary           information will                  to seal the entire
                             business              give its                          document is overly
                             information           competitors an                    broad and not the
                             regarding its long-                                     least restrictive
                                                   unfair
                                                                                     alternative, as
                             term business         competitive                       required by Local
                             strategy and          advantage by                      Rule 5.3(c)." Brock
                             forecasts, pricing,   offering them                     v. Pressler &
                             sales figures, and    insight into                      Pressler, LLP, No.
                             research and          UTC’s ongoing                     11-7593, 2014 U.S.
                             development           business                          Dist. LEXIS 39581,
                             efforts.              relationships and                 at *8 (D.N.J. Mar. 24
                                                   strategies, pricing               2014).
                                                   decisions, and its
                                                   proprietary
                                                   research and



                                                       112
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 114 of 252 PageID:
                                                 9491



                                                  development
                                                  projects.
Exhibit G, in its entirety   This material        The disclosure of Same.            Plaintiffs object to
                             contains             Smiths Medical’s                   Defendants' Motion
                             information          confidential and                   to Seal the document
                             relating to Smiths   proprietary                        in its entirety as
                             Medical’s            business                           "Defendants' request
                             confidential and     information will                   to seal the entire
                             proprietary          give its                           document is overly
                             business             competitors an                     broad and not the
                             information          unfair                             least restrictive
                             regarding its        competitive                        alternative, as
                             business             advantage by                       required by Local
                                                                                     Rule 5.3(c)." Brock
                             agreements,          offering them
                                                                                     v. Pressler &
                             customer lists,      insight into
                                                                                     Pressler, LLP, No.
                             long-term business   Smiths Medical’s                   11-7593, 2014 U.S.
                             strategy, and        ongoing business                   Dist. LEXIS 39581,
                             research and         relationships and                  at *8 (D.N.J. Mar. 24
                             development          strategies, as well                2014).
                             efforts.             as its proprietary
                                                  research and
                                                  development
                                                  projects.




                                                      113
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 115 of 252 PageID:
                                                 9492



Exhibit H, in its entirety   This material        The disclosure of Same.            Plaintiffs object to
                             contains             Smiths Medical’s                   Defendants' Motion
                             information          confidential and                   to Seal the document
                             relating to Smiths   proprietary                        in its entirety as
                             Medical’s            business                           "Defendants' request
                             confidential and     information will                   to seal the entire
                             proprietary          give its                           document is overly
                             business             competitors an                     broad and not the
                             information          unfair                             least restrictive
                             regarding its        competitive                        alternative, as
                             business             advantage by                       required by Local
                                                                                     Rule 5.3(c)." Brock
                             agreements,          offering them
                                                                                     v. Pressler &
                             pricing, customer    insight into
                                                                                     Pressler, LLP, No.
                             lists, long-term     Smiths Medical’s                   11-7593, 2014 U.S.
                             business strategy,   ongoing business                   Dist. LEXIS 39581,
                             and research and     relationships and                  at *8 (D.N.J. Mar. 24
                             development          strategies, as well                2014).
                             efforts.             as its proprietary
                                                  research and
                                                  development
                                                  projects.


Exhibit I, in its entirety   This material        The disclosure of   Same.          Plaintiffs object to
                             contains             Smiths Medical’s                   Defendants' Motion
                             information          confidential and                   to Seal the document
                             relating to Smiths   proprietary                        in its entirety as

                                                      114
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 116 of 252 PageID:
                                                 9493



                             Medical’s          business                             "Defendants' request
                             confidential and   information will                     to seal the entire
                             proprietary        give its                             document is overly
                             business           competitors an                       broad and not the
                             information        unfair                               least restrictive
                             regarding its      competitive                          alternative, as
                             business           advantage by                         required by Local
                             agreements,        offering them                        Rule 5.3(c)." Brock
                             customer lists,    insight into                         v. Pressler &
                             inventory, and     Smiths Medical’s                     Pressler, LLP, No.
                             research and       ongoing business                     11-7593, 2014 U.S.
                             development        relationships and                    Dist. LEXIS 39581,
                             efforts.           strategies, as well                  at *8 (D.N.J. Mar. 24
                                                as its proprietary                   2014).
                                                research and
                                                development
                                                projects.

Exhibit J, in its entirety   This material      The disclosure of     Same.          Plaintiffs object to
                             contains           Smiths Medical’s                     Defendants' Motion
                             information        confidential and                     to Seal the document
                             relating Smiths    proprietary                          in its entirety as
                             Medical’s          business                             "Defendants' request
                             confidential and   information will                     to seal the entire
                             proprietary        give its                             document is overly
                             business           competitors an                       broad and not the
                             information        unfair                               least restrictive


                                                     115
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 117 of 252 PageID:
                                                 9494



                             regarding its        competitive                        alternative, as
                             business             advantage by                       required by Local
                             agreements,          offering them                      Rule 5.3(c)." Brock
                             customer lists,      insight into                       v. Pressler &
                             long-term business   Smiths Medical’s                   Pressler, LLP, No.
                             strategy, and        ongoing business                   11-7593, 2014 U.S.
                             research and         relationships and                  Dist. LEXIS 39581,
                             development          strategies, as well                at *8 (D.N.J. Mar. 24
                             efforts.             as its proprietary                 2014).
                                                  research and
                                                  development
                                                  projects.


Exhibit K, in its entirety   This material        The disclosure of     Same.        Plaintiffs object to
                             contains             UTC’s                              Defendants' Motion
                             information          confidential and                   to Seal the document
                             relating to UTC’s    proprietary                        in its entirety as
                             confidential and     business                           "Defendants' request
                             proprietary          information will                   to seal the entire
                             business             give its                           document is overly
                             information          competitors an                     broad and not the
                             regarding its        unfair                             least restrictive
                             business             competitive                        alternative, as
                             agreements,          advantage by                       required by Local
                             customer lists,      offering them                      Rule 5.3(c)." Brock
                             research and         insight into                       v. Pressler &
                             development          UTC’s ongoing                      Pressler, LLP, No.
                                                       116
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 118 of 252 PageID:
                                                 9495



                             efforts, and long-    business                          11-7593, 2014 U.S.
                             term business         relationships and                 Dist. LEXIS 39581,
                             strategy.             strategies.                       at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit L, in its entirety   This material         The disclosure of   Same.         Plaintiffs object to
                             contains              UTC’s                             Defendants' Motion
                             information           confidential and                  to Seal the document
                             relating to UTC’s     proprietary                       in its entirety as
                             confidential and      business                          "Defendants' request
                             proprietary           information will                  to seal the entire
                             business              give its                          document is overly
                             information           competitors an                    broad and not the
                             regarding its         unfair                            least restrictive
                             business              competitive                       alternative, as
                             agreements,           advantage by                      required by Local
                                                                                     Rule 5.3(c)." Brock
                             customer lists, and   offering them
                                                                                     v. Pressler &
                             long-term business    insight into
                                                                                     Pressler, LLP, No.
                             strategy.             UTC’s ongoing                     11-7593, 2014 U.S.
                                                   business                          Dist. LEXIS 39581,
                                                   relationships and                 at *8 (D.N.J. Mar. 24
                                                   strategies.                       2014).


Exhibit N, in its entirety   This material         The disclosure of   Same.         Plaintiffs object to
                             contains              UTC and Smiths                    Defendants' Motion
                             information           Medical’s                         to Seal the document
                             related to UTC        confidential and                  in its entirety as
                                                       117
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 119 of 252 PageID:
                                               9496



                           and Smiths           proprietary                                "Defendants' request
                           Medical’s            business                                   to seal the entire
                           confidential and     information will                           document is overly
                           proprietary          give its                                   broad and not the
                           business             competitors an                             least restrictive
                           information          unfair                                     alternative, as
                           regarding its        competitive                                required by Local
                           business             advantage by                               Rule 5.3(c)." Brock
                           agreements,          offering them                              v. Pressler &
                           market               insight into UTC                           Pressler, LLP, No.
                           information, and     and Smiths                                 11-7593, 2014 U.S.
                           investments.         Medical’s                                  Dist. LEXIS 39581,
                                                ongoing business                           at *8 (D.N.J. Mar. 24
                                                relationships and                          2014).
                                                strategies.



                                               ECF No. 122:
              Defendants’ Brief in Opposition to Plaintiffs’ Motion for a Preliminary Injunction

Page 5: Figure following   This material       The disclosure of    The information       Plaintiffs object on
“supplying their” and      contains            such information     sought to be sealed   the basis that this
preceding “business”       information         would give an        is confidential and   statement contains no
                           relating to UTC’s   unfair advantage     proprietary and       information about
                           and Smiths’         to UTC’s and         there is no way to    Smiths' or UTC's
                           confidential        Smiths’              protect this          confidential or
                                               competitors by       information except    proprietary business

                                                     118
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 120 of 252 PageID:
                                                9497



                            business         disclosing            by sealing to           information. The
                            information.     sensitive financial   prevent public          revenue UTC brings
                                             information and       disclosure. UTC         in from Remodulin
                                             would destroy the     and Smiths are only     is public information
                                             economic value        seeking to seal their   made available in
                                             UTC and Smiths        confidential and        SEC filings and on
                                             derived or derive     proprietary             investor calls and the
                                             from this             information, while      disclosure of same
                                                                                           would not give
                                             confidential and      all other
                                                                                           competitors an unfair
                                             proprietary           information will        competitive
                                             information.          remain public.          advantage.
Page 5: Word following      This material    The disclosure of     Same.                   Plaintiffs object on
“specialty pharmacies like” contains         such information                              the basis that this
                            information      would give an                                 statement contains no
                            relating to      unfair advantage                              information about
                            Smith’s          to Smiths’                                    Smiths' or UTC's
                            confidential     competitors by                                confidential or
                            business         disclosing                                    proprietary business
                                                                                           information. The
                            relationships.   sensitive business
                                                                                           identity of Smiths'
                                             relationships and                             customers is neither
                                             would destroy the                             confidential nor
                                             economic value                                proprietary and
                                             Smiths derived or                             disclosure of that
                                             derives from this                             identity would not
                                             confidential and                              give competitors


                                                  119
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 121 of 252 PageID:
                                               9498



                                               proprietary                         an unfair competitive
                                               information.                        advantage.

Page 5: Figure following   This material       The disclosure of Same.             No objection.
“could produce” and        contains            such information
preceding “pumps and”      information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information.        disclosing
                                               sensitive
                                               production figures
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 5: Figure following   This material       The disclosure of   Same.           No objection.
“pumps and” and            contains            such information
preceding “cartridges”     information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and

                                                    120
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 122 of 252 PageID:
                                               9499



                           confidential        Smiths’
                           business            competitors by
                           information.        disclosing
                                               sensitive
                                               production figures
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 6: Figure following   This material       The disclosure of Same.             No objection.
“to produce” and preceding contains            such information
“pumps”                    information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive
                                               production figures
                                               and contract terms
                                               and would destroy
                                               the economic

                                                    121
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 123 of 252 PageID:
                                               9500



                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 6: Figure following   This material       The disclosure of Same.             No objection.
“pumps and” and            contains            such information
preceding “cartridges”     information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive
                                               production figures
                                               and contract terms
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.


                                                    122
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 124 of 252 PageID:
                                                9501



Page 6: Words following     This material       The disclosure of Same.
“to sell a” and preceding   contains            such information
“to legacy customers”       information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive
                                                production figures
                                                and contract terms
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 6: Figure following    This material       The disclosure of   Same.           No objection.
“to pay Smiths” and         contains            such information
preceding “up front”        information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by

                                                     123
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 125 of 252 PageID:
                                               9502



                           information and     disclosing
                           agreements.         sensitive pricing
                                               data and contract
                                               terms and would
                                               destroy the
                                               economic value
                                               UTC and Smiths
                                               derived or derive
                                               from these
                                               confidential and
                                               proprietary
                                               materials.
Page 6: Figure following   This material       The disclosure of   Same.           No objection.
“total of up to” and       contains            such information
preceding “for pumps”      information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive pricing
                                               data and contract
                                               terms and would
                                               destroy the
                                               economic value
                                               UTC and Smiths

                                                    124
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 126 of 252 PageID:
                                               9503



                                                derived or derive
                                                from these
                                                confidential and
                                                proprietary
                                                materials.
Page 6: Figure following    This material       The disclosure of   Same.          No objection.
“and up to” and preceding   contains            such information
“for cartridges”            information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive pricing
                                                data and contract
                                                terms and would
                                                destroy the
                                                economic value
                                                UTC and Smiths
                                                derived or derive
                                                from these
                                                confidential and
                                                proprietary
                                                materials.



                                                     125
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 127 of 252 PageID:
                                               9504



Page 7: Figures following   This material       The disclosure of Same.            No objection.
“as many as” and            contains            such information
preceding “additional       information         would give an
cartridges”                 relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive
                                                production figures
                                                and contract terms
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 7: Figure and          This material       The disclosure of   Same.          Plaintiffs object on
sentence following          contains            such information                   the basis that the
“Rhodes Decl. ¶”            information         would give an                      information is neither
                            relating to UTC’s   unfair advantage                   confidential nor
                            and Smiths’         to UTC’s and                       proprietary. The
                            confidential        Smiths’                            information does not
                            business            competitors by                     disclose any

                                                     126
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 128 of 252 PageID:
                                                9505



                            information and     disclosing                          contract terms at all
                            agreements.         sensitive contract                  and the disclosure of
                                                terms and would                     this information will
                                                destroy the                         not give competitors
                                                economic value                      any unfair
                                                UTC and Smiths                      competitive
                                                derived or derive                   advantage.
                                                from these
                                                confidential and
                                                proprietary
                                                materials.
Page 7: Figure following    This material       The disclosure of Same.             No objection.
“non-Remodulin sales to”    contains            such information
and preceding “cartridges   information         would give an
per year”                   relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive
                                                production figures
                                                and contract terms
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or

                                                     127
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 129 of 252 PageID:
                                                 9506



                                                   derive from these
                                                   confidential and
                                                   proprietary
                                                   materials.
Page 8: Finally, . . . ¶ 11.   This material       The disclosure of    Same.        Plaintiffs object on
                               contains            such information                  the basis that the
                               information         would give an                     information is neither
                               relating to UTC’s   unfair advantage                  confidential nor
                               and Smiths’         to UTC’s and                      proprietary. The
                               confidential        Smiths’                           information does not
                               business            competitors by                    disclose any
                                                                                     "confidential business
                               information and     disclosing
                                                                                     information" re
                               agreements.         sensitive contract                sensitive contract
                                                   terms and would                   terms and the
                                                   destroy the                       disclosure of same
                                                   economic value                    will not give
                                                   UTC and Smiths                    competitors any
                                                   derived or derive                 unfair competitive
                                                   from these                        advantage.
                                                   confidential and
                                                   proprietary
                                                   materials.
Page 8: Figure following     This material         The disclosure of    Same.        No objection.
“Once Smiths exhausted       contains              such information
its” and preceding cartridge information           would give an
allocation”
                                                        128
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 130 of 252 PageID:
                                               9507



                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and
                                               inventory figures
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 8: Words following    This material       The disclosure of Same.             Plaintiffs object on
“Remodulin-only through”   contains            such information                    the basis that this
                           information         would give an                       statement contains no
                           relating to UTC’s   unfair advantage                    information about
                           and Smiths’         to UTC’s and                        Smiths' or UTC's
                           confidential        Smiths’                             confidential or
                           business            competitors by                      proprietary business
                                                                                   information. The
                           information and     disclosing
                                                                                   identity of UTC's
                           agreements.         sensitive contract                  customers is neither
                                               terms and business

                                                    129
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 131 of 252 PageID:
                                                9508



                                                 relationships and                  confidential nor
                                                 would destroy the                  proprietary and
                                                 economic value                     disclosure of that
                                                 UTC and Smiths                     identity would not
                                                 derived or derive                  give competitors
                                                 from these                         an unfair
                                                 confidential and                   competitive
                                                 proprietary                        advantage.
                                                 materials.
Page 8–9: On January . . .   This material       The disclosure of Same.            Plaintiffs object on
2018,                        contains            such information                   the basis that the
                             information         would give an                      information is neither
                             relating to UTC’s   unfair advantage                   confidential nor
                             and Smiths’         to UTC’s and                       proprietary. The
                             confidential        Smiths’                            information does not
                             business            competitors by                     disclose any
                             information.        disclosing                         "confidential business
                                                                                    information" re
                                                 sensitive
                                                                                    Smiths' contracts, and
                                                 information on the                 in fact, only identifies
                                                 status of Smiths’                  the date in January
                                                 contracts and                      2018 that a certain
                                                 relationships with                 contract was signed.
                                                 specialty                          The disclosure of that
                                                 pharmacies and                     date will not give
                                                 would destroy the                  competitors any
                                                 economic value                     unfair competitive

                                                      130
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 132 of 252 PageID:
                                                9509



                                              UTC and Smiths                        advantage.
                                              derived or derive
                                              from these
                                              confidential and
                                              proprietary
                                              materials.
Page 9: Word following       This material    The disclosure of Same.               Plaintiffs object on
“One customer” and           contains         such information                      the basis that this
preceding “had bought        information      would give an                         statement contains no
over”                        relating to      unfair advantage                      information about
                             Smiths’          to Smiths’                            Smiths' or UTC's
                             confidential     competitors by                        confidential or
                             business         disclosing                            proprietary business
                                                                                    information. The
                             relationships.   sensitive customer
                                                                                    identity of Smiths'
                                              information and
                                                                                    customers is neither
                                              would destroy the                     confidential nor
                                              economic value                        proprietary and
                                              Smiths derived or                     disclosure of that
                                              derives from these                    identity would not
                                              confidential and                      give competitors
                                              proprietary                           an unfair competitive
                                              materials.                            advantage.
Page 9: Figure following     This material    The disclosure of   Same.             No objection.
“had bought over” and        contains         such information
preceding “cartridges for”   information      would give an

                                                   131
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 133 of 252 PageID:
                                                 9510



                            relating to         unfair advantage
                            Smiths’             to Smiths’
                            confidential        competitors by
                            business            disclosing sales
                            information.        information and
                                                would destroy the
                                                economic value
                                                Smiths derived or
                                                derives from these
                                                confidential and
                                                proprietary
                                                materials.
Page 9: On . . . ¶ 17.      This material       The disclosure of Same.              Plaintiffs object on
                            contains            such information                     the basis that the
                            information         would give an                        information is neither
                            relating to UTC’s   unfair advantage                     confidential nor
                            and Smiths’         to UTC’s and                         proprietary. The
                            confidential        Smiths’                              information does not
                            business            competitors by the                   disclose any
                                                                                     "confidential business
                            information and     status of
                                                                                     information" re
                            agreements.         contractual                          the status of
                                                agreements and                       contractual
                                                would destroy the                    agreements and the
                                                economic value                       disclosure of same
                                                UTC and Smiths                       will not give
                                                derived or derive                    competitors any

                                                     132
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 134 of 252 PageID:
                                                9511



                                                 from these                         unfair competitive
                                                 confidential and                   advantage.
                                                 proprietary
                                                 materials.
Page 9: Words following      This material       The disclosure of    Same.         Plaintiffs object on
“To protect against that”    contains            such information                   the basis that the
and preceding “UTC could     information         would give an                      information is neither
approve”                     relating to UTC’s   unfair advantage                   confidential nor
                             and Smiths’         to UTC’s and                       proprietary. The
                             confidential        Smiths’                            information does not
                             business            competitors by                     disclose any
                             information and     disclosing                         contract terms, at all,
                                                                                    and the disclosure of
                             agreements.         sensitive contract
                                                                                    this information will
                                                 terms and                          give competitors any
                                                 information and                    unfair competitive
                                                 would destroy the                  advantage.
                                                 economic value
                                                 UTC and Smiths
                                                 derived or derive
                                                 from these
                                                 confidential and
                                                 proprietary
                                                 materials.
Page 9: Citation following   This material       The disclosure of    Same.         Plaintiffs object on
“sales to Remodulin          contains            such information                   the basis that the
patients”                                                                           information is neither
                                                      133
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 135 of 252 PageID:
                                               9512



                            information         would give an                      confidential nor
                            relating to UTC’s   unfair advantage                   proprietary. The
                            and Smiths’         to UTC’s and                       information does not
                            confidential        Smiths’                            disclose any
                            business            competitors by                     "confidential business
                            information and     disclosing                         information" because
                                                                                   it merely references
                            agreements.         sensitive contract
                                                                                   a declaration
                                                terms and                          submitted by
                                                information and                    Defendants' in
                                                would destroy the                  support of their
                                                economic value                     opposition brief, the
                                                UTC and Smiths                     contents of which
                                                derived or derive                  were partially filed
                                                from these                         publicly by
                                                confidential and                   Defendants, and
                                                proprietary                        disclosure will not
                                                materials.                         give competitors an
                                                                                   unfair advantage.
Page 10: Figure following   This material       The disclosure of Same.            No objection.
“with only” and preceding   contains            such information
“cartridges remaining”      information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information.        disclosing
                                                sensitive inventory

                                                     134
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 136 of 252 PageID:
                                                9513



                                               figures and would
                                               destroy the
                                               economic value
                                               UTC and Smiths
                                               derived or derive
                                               from these
                                               confidential and
                                               proprietary
                                               materials.
Page 10: UTC . . . to      This material       The disclosure of    Same.           Plaintiffs object on
cartridges,                contains            such information                     the basis that the
                           information         would give an                        information is neither
                           relating to UTC’s   unfair advantage                     confidential nor
                           and Smiths’         to UTC’s and                         proprietary. The
                           confidential        Smiths’                              information does not
                           business            competitors by                       disclose any
                           information and     disclosing                           "confidential business
                                                                                    information" re
                           agreements.         sensitive contract
                                                                                    sensitive contractual
                                               terms and                            terms and the
                                               information and                      disclosure of same
                                               would destroy the                    will not give
                                               economic value                       competitors any
                                               UTC and Smiths                       unfair competitive
                                               derived or derive                    advantage.
                                               from these
                                               confidential and

                                                    135
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 137 of 252 PageID:
                                                9514



                                                 proprietary
                                                 materials.
Page 10: Those . . . 2017.   This material       The disclosure of    Same.         Plaintiffs object on
                             contains            such information                   the basis that the
                             information         would give an                      information is neither
                             relating to UTC’s   unfair advantage                   confidential nor
                             and Smiths’         to UTC’s and                       proprietary. The
                             confidential        Smiths’                            information does not
                             business            competitors by                     disclose any
                                                                                    "confidential business
                             information and     disclosing
                                                                                    information" re
                             agreements.         sensitive contract
                                                                                    sensitive contractual
                                                 terms and                          terms and the
                                                 information and                    disclosure of same
                                                 would destroy the                  will not give
                                                 economic value                     competitors any
                                                 UTC and Smiths                     unfair competitive
                                                 derived or derive                  advantage.
                                                 from these
                                                 confidential and
                                                 proprietary
                                                 materials.
Page 11: The . . .           This material       The disclosure of    Same.         Plaintiffs object on
delivery.”).                 contains            such information                   the basis that the
                             information         would give an                      information is neither
                             relating to UTC’s   unfair advantage                   confidential nor


                                                      136
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 138 of 252 PageID:
                                                9515



                           confidential      to UTC’s                               proprietary. The
                           business          competitors by                         information does not
                           information and   disclosing                             disclose any
                           agreements.       sensitive contract                     "confidential business
                                             terms and                              information" re
                                             information and                        sensitive contractual
                                             would destroy the                      terms as part of the
                                                                                    information is from a
                                             economic value
                                                                                    RareGen document,
                                             UTC derived or
                                                                                    and the disclosure of
                                             derives from these                     same will not give
                                             confidential and                       competitors any
                                             proprietary                            unfair competitive
                                             materials.                             advantage.
Page 13, footnote 3: nor   This material     The disclosure of     Same.            Plaintiffs object on
could . . . –10.           contains          such information                       the basis that the
                           information       would give an                          information is neither
                           relating to       unfair advantage                       confidential nor
                           Smiths’           to Smiths’                             proprietary. The
                           confidential      competitors by                         identity of
                                                                                    Defendants'
                           business          disclosing the
                                                                                    customers is not
                           information and   status of sensitive                    "confidential business
                           agreements.       business                               information," and
                                             relationships and                      disclosure of Smiths'
                                             information and                        "status of sensitive
                                             would destroy the                      business
                                             economic value                         relationships" from

                                                  137
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 139 of 252 PageID:
                                                 9516



                                                 Smiths derived or                   2018 will not give
                                                 derives from these                  competitors any
                                                 confidential and                    unfair competitive
                                                 proprietary                         advantage.
                                                 materials.
Page 18: 1073 (“half . . .   This material       The disclosure of Same.             Plaintiffs object to
:18.                         contains            such information                    Defendants' Motion
                             information         would give an                       to Seal all but the
                             relating to UTC’s   unfair advantage                    words following "Ex.
                             and Smiths’         to UTC’s and                        1079" as it is a less
                             confidential        Smiths’                             restrictive alternative
                                                                                     to sealing and that is
                             business            competitors by
                                                                                     the only portion that
                             information.        disclosing                          contains confidential
                                                 sensitive                           information
                                                 information                         regarding the "status
                                                 regarding the                       of various delivery
                                                 status of various                   systems. No other
                                                 delivery systems                    information is
                                                 and would destroy                   confidential or
                                                 the economic                        proprietary, nor
                                                 value UTC and                       would disclosure of
                                                 Smiths derived or                   that information
                                                 derive from these                   provide competitors
                                                                                     an unfair advantage.
                                                 confidential and



                                                      138
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 140 of 252 PageID:
                                                9517



                                                 proprietary
                                                 materials.
Page 28: Indeed, . . . 6–15. This material       The disclosure of Same.            Plaintiffs object on
                             contains            such information                   the basis that the
                             information         would give an                      information is neither
                             relating to         unfair advantage                   confidential nor
                             Smiths’             to Smiths’                         proprietary. The
                             confidential        competitors by                     information does not
                             business            disclosing                         disclose any
                                                                                    "confidential business
                             information.        sensitive
                                                                                    information" re
                                                 information
                                                                                    "pump development"
                                                 regarding pump                     as the information
                                                 development and                    concerns events that
                                                 would destroy the                  happened more than
                                                 economic value                     10 years ago and the
                                                 Smiths derived or                  disclosure of same
                                                 derives from these                 will not give
                                                 confidential and                   competitors any
                                                 proprietary                        unfair competitive
                                                 materials.                         advantage.

Page 29: Figure following    This material       The disclosure of   Same.          No objection.
“committed over’ and         contains            such information
preceding “to produce”       information         would give an
                             relating to UTC’s   unfair advantage
                             and Smiths’         to UTC’s and

                                                      139
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 141 of 252 PageID:
                                               9518



                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and pricing
                                                information and
                                                would destroy the
                                                economic value
                                                UTC and Smiths’
                                                derived or derive
                                                from these
                                                confidential and
                                                proprietary
                                                materials.
Page 29: Figure following   This material       The disclosure of Same.            No objection.
“produce up to” and         contains            such information
preceding “of them”         information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy

                                                     140
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 142 of 252 PageID:
                                               9519



                                                the economic
                                                value UTC and
                                                Smiths’ derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 29: Figure following   This material       The disclosure of Same.            No objection.
“more than” and preceding   contains            such information
“pumps that use”            information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths’ derived or
                                                derive from these
                                                confidential and



                                                     141
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 143 of 252 PageID:
                                                 9520



                                                 proprietary
                                                 materials.
Page 30: Contrary . . . at   This material       The disclosure of    Same.          Plaintiffs object to
32.                          contains            such information                    Defendants' Motion
                             information         would give an                       to Seal all but the two
                             relating to UTC’s   unfair advantage                    words following
                             and Smiths’         to UTC’s and                        "paid", the word
                             confidential        Smiths’                             following
                                                                                     "manufacture" and
                             business            competitors by
                                                                                     the word following
                             information and     disclosing                          "pumps and" as it is a
                             agreements.         sensitive contract                  less restrictive
                                                 terms, production                   alternative to sealing
                                                 figures, and                        and that is the only
                                                 pricing                             portion that contains
                                                 information and                     sensitive contract
                                                 would destroy the                   terms. No other
                                                 economic value                      information is
                                                 UTC and Smiths’                     confidential or
                                                 derived or derive                   proprietary, nor
                                                 from these                          would disclosure of
                                                                                     that information
                                                 confidential and
                                                                                     provide competitors
                                                 proprietary
                                                                                     an unfair advantage.
                                                 materials.
Page 31: Words following     This material       The disclosure of    Same.          Plaintiffs object on
“sold to Remodulin-only      contains            such information                    the basis that this
through”                                                                             statement contains no
                                                      142
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 144 of 252 PageID:
                                                9521



                            information          would give an                      information about
                            relating to UTC’s    unfair advantage                   Smiths' or UTC's
                            and Smiths’          to UTC’s and                       confidential or
                            confidential         Smiths’                            proprietary business
                            business             competitors by                     information. The
                            information and      disclosing                         identity of UTC's
                            agreements.          sensitive contract                 customers is neither
                                                 terms and business                 confidential nor
                                                                                    proprietary and
                                                 relationships and
                                                                                    disclosure of that
                                                 would destroy the                  identity would not
                                                 economic value                     give competitors
                                                 UTC and Smiths                     an unfair competitive
                                                 derived or derive                  advantage.
                                                 from these
                                                 confidential and
                                                 proprietary
                                                 materials.
Page 33, footnote 14:        This material       The disclosure of    Same.         Plaintiffs object on
Plaintiffs . . . Amendment). contains            such information                   the basis that the
                             information         would give an                      information is neither
                             relating to UTC’s   unfair advantage                   confidential nor
                             and Smiths’         to UTC’s and                       proprietary. The
                             confidential        Smiths’                            information does not
                             business            competitors by                     disclose any
                                                 disclosing                         "confidential business
                                                                                    information" re
                                                 sensitive contract

                                                      143
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 145 of 252 PageID:
                                               9522



                            information and   terms and business                   sensitive contract
                            agreements.       relationships and                    terms as the
                                              would destroy the                    information is merely
                                              economic value                       a combination of
                                              UTC and Smiths                       Plaintiffs' assertion
                                              derived or derive                    and statements by
                                              from these                           Smiths' fact
                                                                                   witnesses, and the
                                              confidential and
                                                                                   disclosure will not
                                              proprietary
                                                                                   give competitors any
                                              materials.                           unfair advantage.
Page 33, footnote 14:       This material     The disclosure of Same.              Plaintiffs object on
Word following              contains          such information                     the basis that this
“Excluding” and preceding   information       would give an                        statement contains no
“or anyone else”            relating to       unfair advantage                     information about
                            Smiths’           to Smiths’                           Smiths' or UTC's
                            confidential      competitors by                       confidential or
                            business          disclosing                           proprietary business
                                                                                   information. The
                            relationships.    sensitive customer
                                                                                   identity of UTC's
                                              information and                      customers or
                                              would destroy the                    potential customers
                                              economic value                       is neither confidential
                                              Smiths derived or                    nor proprietary and
                                              derives from these                   disclosure of that
                                              confidential and                     identity would not



                                                   144
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 146 of 252 PageID:
                                                9523



                                                proprietary                         give competitors
                                                materials.                          an unfair advantage.
Page 34: “Smiths . . . at   This material       The disclosure of Same.            Plaintiffs object on
34,                         contains            such information                   the basis that the
                            information         would give an                      information is neither
                            relating to         unfair advantage                   confidential nor
                            Smiths’             to Smiths’                         proprietary. The
                            confidential        competitors by                     information does not
                            business            disclosing                         disclose any
                                                                                   "confidential business
                            relationships.      sensitive profit
                                                                                   relationships" or
                                                margin
                                                                                   "sensitive profit
                                                information and                    margin information,"
                                                would destroy the                  and disclosure of
                                                economic value                     same will not give
                                                Smiths derived or                  competitors any
                                                derives from these                 unfair competitive
                                                confidential and                   advantage.
                                                proprietary
                                                materials.
Page 34: Figure preceding   This material       The disclosure of   Same.           No objection.
“per Cartridge”             contains            such information
                            information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to Smiths’
                            confidential        competitors by

                                                     145
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 147 of 252 PageID:
                                               9524



                          business          disclosing
                          agreements.       sensitive pricing
                                            information and
                                            would destroy the
                                            economic value
                                            UTC and Smiths
                                            derived or derive
                                            from these
                                            confidential and
                                            proprietary
                                            materials.
Page 34: Words following This material      The disclosure of Same.                Plaintiffs object on
“speculation it can” and   contains         such information                       the basis that the
preceding “is unsupported” information      would give an                          information is neither
                           relating to      unfair advantage                       confidential nor
                           Smiths’          to Smiths’                             proprietary. The
                           confidential     competitors by                         information does not
                           business         disclosing                             disclose any
                                                                                   "confidential business
                           information.     sensitive financial
                                                                                   information" or
                                            information
                                                                                   "sensitive financial
                                            relating to profit                     information," and
                                            margin and would                       disclosure of
                                            destroy the                            same will not give
                                            economic value                         competitors any
                                            Smiths derived or                      unfair competitive
                                            derives from these                     advantage.

                                                 146
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 148 of 252 PageID:
                                                9525



                                                confidential and
                                                proprietary
                                                materials.
Page 35: whether . . .      This material       The disclosure of Same.             Plaintiffs object to
platforms.                  contains            such information                    Defendants' Motion
                            information         would give an                       to Seal all but the
                            relating to UTC’s   unfair advantage                    word following "for
                            confidential        to UTC’s                            a" as it is a less
                            business            competitors by                      restrictive alternative
                            information.        disclosing                          to sealing and that is
                                                sensitive strategic                 the only portion that
                                                                                    contains confidential
                                                planning and
                                                                                    information
                                                inventory                           regarding "strategic
                                                management                          planning and
                                                information and                     inventory
                                                would destroy the                   management" No
                                                economic value                      other information is
                                                UTC derived or                      confidential or
                                                derives from these                  proprietary, nor
                                                confidential and                    would disclosure of
                                                proprietary                         that information
                                                materials.                          provide competitors
                                                                                    an unfair advantage.
Page 35, footnote 15: But   This material       The disclosure of   Same.           Plaintiffs object to
the record . . . 1075.      contains            such information                    Defendants' Motion
                            information         would give an                       to Seal all but the

                                                     147
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 149 of 252 PageID:
                                                 9526



                            relating to UTC’s   unfair advantage                     word and figure
                            confidential        to UTC’s                             following "actually
                            business            competitors by                       has" as it is a less
                            information.        disclosing                           restrictive alternative
                                                sensitive inventory                  to sealing and that is
                                                and sales figures                    the only portion that
                                                and would destroy                    contains "sensitive
                                                the economic                         inventory and sales
                                                                                     figures." No other
                                                value UTC
                                                                                     information is
                                                derived or derives                   confidential or
                                                from these                           proprietary, nor
                                                confidential and                     would disclosure
                                                proprietary                          provide competitors
                                                materials.                           an unfair advantage.
Page 36: Here, . . . Fig.   This material       The disclosure of     Same.          Plaintiffs object on
8,16                        contains            such information                     the basis that the
                            information         would give an                        information is neither
                            relating to UTC’s   unfair advantage                     confidential nor
                            confidential        to UTC’s                             proprietary. The
                            business            competitors by                       information does not
                            information.        disclosing                           disclose any
                                                                                     "confidential business
                                                sensitive pricing
                                                                                     information" re
                                                information and
                                                                                     "sensitive pricing
                                                would destroy the                    information" as the
                                                economic value                       information is already
                                                UTC derived or

                                                     148
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 150 of 252 PageID:
                                                9527



                                                    derives from these                    publicly available,
                                                    confidential and                      and disclosure will
                                                    proprietary                           not give competitors
                                                    materials.                            any unfair advantage.

Pages 36–37, footnote 17: This material             The disclosure of Same.               Plaintiffs object on
Plaintiffs’ expert . . . at any contains            such information                      the basis that the
point.                          information         would give an                         information is neither
                                relating to UTC’s   unfair advantage                      confidential nor
                                confidential        to UTC’s                              proprietary. The
                                                                                          information does not
                                business            competitors by
                                                                                          disclose any
                                information.        disclosing
                                                                                          "confidential business
                                                    sensitive pricing                     information" re
                                                    information and                       "sensitive pricing
                                                    would destroy the                     information" as the
                                                    economic value                        information is already
                                                    UTC derived or                        publicly available,
                                                    derives from these                    and disclosure will
                                                    confidential and                      not give competitors
                                                    proprietary                           any unfair advantage.
                                                    materials.

                                                ECF No. 124:
                                      Expert Report of Dnyanesh Talpade
            in Support of Defendants’ Opposition to Defendants’ Motion for a Preliminary Injunction



                                                         149
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 151 of 252 PageID:
                                                 9528



In its entirety             This material        The disclosure of     The portions sought   Plaintiffs object to
                            contains             Smiths Medical        to be sealed are      Defendants' Motion
                            information          and UTC’s             confidential and      to Seal the document
                            relating to Smiths   confidential and      proprietary and       in its entirety as
                            Medical and          proprietary           there is no way to    "Defendants' request
                            UTC’s                business              protect these         to seal the entire
                            confidential and     information will      materials except by   document is overly
                            proprietary          give Smiths           sealing to prevent    broad and not the
                            business             Medical and           public disclosure.    least restrictive
                                                                                             alternative, as
                            information          UTC’s                 UTC and Smiths
                                                                                             required by Local
                            regarding its        competitors an        Medical are only      Rule 5.3(c)." Brock
                            business             unfair                seeking to seal its   v. Pressler &
                            relationships,       competitive           confidential and      Pressler, LLP, No.
                            business strategy,   advantage by          proprietary           11-7593, 2014 U.S.
                            contract             offering them         information, while    Dist. LEXIS 39581,
                            negotiations,        insight into          all other             at *8 (D.N.J. Mar. 24
                            manufacturing        Smiths Medical        information will      2014).
                            operations, and      and UTC’s             remain public.
                            ongoing research     business
                            and development      relationships and
                            efforts.             strategies, as well
                                                 as revealing their
                                                 innovative
                                                 products that are
                                                 still in
                                                 development as

                                                      150
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 152 of 252 PageID:
                                                 9529



                                                   well as other
                                                   internal
                                                   strategies.

                                                 ECF No. 125:
                                     Expert Report of Eric M. Gaier, Ph.D.
             in Support of Defendants’ Opposition to Defendants’ Motion for a Preliminary Injunction

In its entirety               This material        The disclosure of   The portions sought   Plaintiffs object to
                              contains             Smiths Medical      to be sealed are      Defendants' Motion
                              information          and UTC’s           confidential and      to Seal the document
                              relating to Smiths   confidential and    proprietary and       in its entirety as
                              Medical and          proprietary         there is no way to    "Defendants' request
                              UTC’s                business            protect these         to seal the entire
                              confidential and     information will    materials except by   document is overly
                              proprietary          give Smiths         sealing to prevent    broad and not the
                                                                                             least restrictive
                              business             Medical and         public disclosure.
                                                                                             alternative, as
                              information          UTC’s               UTC and Smiths        required by Local
                              regarding its        competitors an      Medical are only      Rule 5.3(c)." Brock
                              business             unfair              seeking to seal its   v. Pressler &
                              relationships,       competitive         confidential and      Pressler, LLP, No.
                              business strategy,   advantage by        proprietary           11-7593, 2014 U.S.
                              contract             offering them       information, while    Dist. LEXIS 39581,
                              negotiations,        insight into        all other             at *8 (D.N.J. Mar. 24
                              manufacturing        Smiths Medical      information will      2014).
                              operations, and      and UTC’s           remain public.

                                                       151
          Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 153 of 252 PageID:
                                              9530



                            ongoing research   business
                            and development    relationships and
                            efforts.           strategies, as well
                                               as revealing their
                                               innovative
                                               products that are
                                               still in
                                               development as
                                               well as other
                                               internal
                                               strategies.

                                                ECF No. 126
                         Declaration of Beth Rhodes in Support of Defendants’
                       Opposition to Plaintiffs’ Motion for a Preliminary Injunction
Page 3: Word following “a   This material      The disclosure of     The information       Plaintiffs object on
company called” and         contains           such information      sought to be sealed   the basis that this
preceding “was using        information        would give an         is confidential and   statement contains
about”                      relating to        unfair advantage      proprietary and       no information about
                            Smiths’            to Smiths’            there is no way to    Smiths' or UTC's
                            confidential       competitors by        protect this          confidential or
                            business           disclosing            information except    proprietary business
                            relationships.     sensitive customer    by sealing to         information. The
                                                                                           identity of Smiths'
                                               information and       prevent public
                                                                                           customers is neither
                                               would destroy the     disclosure. Smiths    confidential nor
                                               economic value        Medical is only
                                                    152
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 154 of 252 PageID:
                                               9531



                                            Smiths derived or    seeking to seal its   proprietary and
                                            derives from these   confidential and      disclosure of that
                                            confidential and     proprietary           identity would not
                                            proprietary          information, while    give competitors
                                            materials.           all other             an unfair
                                                                 information will      competitive
                                                                                       advantage.
                                                                 remain public.
Page 3: Figure following    This material   The disclosure of Same.                    No objection.
“was using about” and       contains        such information
preceding “cartridges per   information     would give an
year”                       relating to     unfair advantage
                            Smiths’         to Smiths’
                            confidential    competitors by
                            business        disclosing
                            information.    sensitive sales
                                            information and
                                            would destroy the
                                            economic value
                                            Smiths derived or
                                            derives from these
                                            confidential and
                                            proprietary
                                            materials.
Page 3: Word following      This material   The disclosure of    Same.                 Plaintiffs object on
“later learned that” and    contains        such information                           the basis that this

                                                 153
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 155 of 252 PageID:
                                               9532



preceding “was using those information          would give an                      statement contains
cartridges”                relating to          unfair advantage                   no information about
                           Smiths’              to Smiths’                         Smiths' or UTC's
                           confidential         competitors by                     confidential or
                           business             disclosing                         proprietary business
                           relationships.       sensitive customer                 information. The
                                                information and                    identity of Smiths'
                                                would destroy the                  customers is neither
                                                                                   confidential nor
                                                economic value
                                                                                   proprietary and
                                                Smiths derived or                  disclosure of that
                                                derives from these                 identity would not
                                                confidential and                   give competitors
                                                proprietary                        an unfair advantage.
                                                materials.
Page 3: Figure following    This material       The disclosure of Same.            No objection.
“In addition to the” and    contains            such information
preceding “cartridges to    information         would give an
which it had committed”     relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy

                                                    154
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 156 of 252 PageID:
                                                9533



                                                  the economic
                                                  value UTC and
                                                  Smiths derived or
                                                  derive from these
                                                  confidential and
                                                  proprietary
                                                  materials.
Page 4: Figure following      This material       The disclosure of Same.            No objection.
“an additional” and           contains            such information
preceding “cartridges for a   information         would give an
total”                        relating to UTC’s   unfair advantage
                              and Smiths’         to UTC’s and
                              confidential        Smiths’
                              business            competitors by
                              information and     disclosing
                              agreements.         sensitive contract
                                                  terms and
                                                  production figures
                                                  and would destroy
                                                  the economic
                                                  value UTC and
                                                  Smiths derived or
                                                  derive from these
                                                  confidential and



                                                      155
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 157 of 252 PageID:
                                               9534



                                                proprietary
                                                materials.
Page 4: Figure following    This material       The disclosure of Same.            No objection.
“at least” and preceding    contains            such information
“(and perhaps as many as”   information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 4: Figure following    This material       The disclosure of   Same.          No objection.
“and perhaps as many as”    contains            such information
and preceding “);”          information         would give an
                            relating to UTC’s   unfair advantage

                                                     156
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 158 of 252 PageID:
                                                9535



                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and sales
                                                figures and would
                                                destroy the
                                                economic value
                                                UTC and Smiths
                                                derived or derive
                                                from these
                                                confidential and
                                                proprietary
                                                materials.
Page 4: Because . . . use   This material       The disclosure of Same.             Plaintiffs object on
only.                       contains            such information                    the basis that the
                            information         would give an                       information is
                            relating to UTC’s   unfair advantage                    neither confidential
                            and Smiths’         to UTC’s and                        nor proprietary. The
                            confidential        Smiths’                             information does not
                            business            competitors by                      disclose any
                                                                                    "confidential
                            information and     disclosing
                                                                                    business
                            agreements.         sensitive contract                  information" re
                                                terms and business                  "sensitive contract
                                                relationships and

                                                     157
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 159 of 252 PageID:
                                                9536



                                                would destroy the                   terms," and the
                                                economic value                      disclosure of same
                                                UTC and Smiths                      will not give
                                                derived or derive                   competitors any
                                                from these                          unfair competitive
                                                confidential and                    advantage.
                                                proprietary
                                                materials.
Page 4: On July . . . Ex.   This material       The disclosure of    Same.          Plaintiffs object on
57                          contains            such information                    the basis that the
                            information         would give an                       information is
                            relating to UTC’s   unfair advantage                    neither confidential
                            and Smiths’         to UTC’s and                        nor proprietary. The
                            confidential        Smiths’                             information does not
                                                                                    disclose any
                            business            competitors by
                                                                                    "confidential
                            information and     disclosing                          business
                            agreements.         sensitive contract                  information" re
                                                terms and the                       "sensitive contract
                                                status of Smiths’                   terms," and the
                                                agreements and                      disclosure of same
                                                would destroy the                   will not give
                                                economic value                      competitors any
                                                UTC and Smiths                      unfair competitive
                                                derived or derive                   advantage.
                                                from these
                                                confidential and

                                                     158
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 160 of 252 PageID:
                                                9537



                                               proprietary
                                               materials.
Page 5: We . . . of Ex.    This material       The disclosure of Same.              Plaintiffs object on
1109).                     contains            such information                     the basis that the
                           information         would give an                        information is
                           relating to UTC’s   unfair advantage                     neither confidential
                           confidential        to UTC’s                             nor proprietary. The
                           business            competitors by                       information does not
                           information.        disclosing                           disclose any
                                                                                    "confidential
                                               sensitive tracking
                                                                                    business
                                               and sales
                                                                                    information" re
                                               information and                      "sensitive tracking
                                               would destroy the                    and sales," and the
                                               economic value                       disclosure of same
                                               Smiths derived or                    will not give
                                               derives from these                   competitors any
                                               confidential and                     unfair competitive
                                               proprietary                          advantage.
                                               materials.
Page 6: (graph)            This material       The disclosure of   Same.            No objection.
                           contains            such information
                           information         would give an
                           relating to UTC’s   unfair advantage
                           confidential        to UTC’s
                                               competitors by

                                                    159
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 161 of 252 PageID:
                                               9538



                            business            disclosing
                            information.        sensitive tracking
                                                and sales
                                                information and
                                                would destroy the
                                                economic value
                                                UTC derived or
                                                derives from these
                                                confidential and
                                                proprietary
                                                materials.
Page 6: Figure following    This material       The disclosure of Same.            No objection.
“allocation of” and         contains            such information
preceding “cartridges for   information         would give an
sale”                       relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or

                                                    160
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 162 of 252 PageID:
                                                9539



                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 7: In November . . .   This material       The disclosure of Same.             Plaintiffs object on
other than Remodulin.       contains            such information                    the basis that the
                            information         would give an                       information is
                            relating to UTC’s   unfair advantage                    neither confidential
                            and Smiths’         to UTC’s and                        nor proprietary. The
                            confidential        Smiths’                             information does not
                            business            competitors by                      disclose any
                            information and     disclosing                          "confidential
                                                                                    business
                            agreements.         sensitive contract
                                                                                    information" re
                                                terms and                           "sensitive contract
                                                inventory status                    terms," the
                                                and would destroy                   information is from
                                                the economic                        2018, and the
                                                value UTC and                       disclosure of the
                                                Smiths derived or                   information will not
                                                derive from these                   give competitors any
                                                confidential and                    unfair competitive
                                                proprietary                         advantage.
                                                materials.
Page 7: Smiths . . .        This material       The disclosure of   Same.           Plaintiffs object on
Remodulin only,             contains            such information                    the basis that the

                                                     161
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 163 of 252 PageID:
                                                9540



                           information         would give an                        information is
                           relating to UTC’s   unfair advantage                     neither confidential
                           and Smiths’         to UTC’s and                         nor proprietary. The
                           confidential        Smiths’                              information does not
                           business            competitors by                       disclose any
                           information and     disclosing                           "confidential
                           agreements.         sensitive contract                   business
                                                                                    information" re
                                               terms and would
                                                                                    "sensitive contract
                                               destroy the
                                                                                    terms," the
                                               economic value                       information is from
                                               UTC and Smiths                       2018, and the
                                               derived or derive                    disclosure of the
                                               from these                           information will not
                                               confidential and                     give competitors any
                                               proprietary                          unfair competitive
                                               materials.                           advantage.
Page 7: made . . .         This material       The disclosure of    Same.           Plaintiffs object on
that we                    contains            such information                     the basis that the
                           information         would give an                        information is
                           relating to UTC’s   unfair advantage                     neither confidential
                           and Smiths’         to UTC’s and                         nor proprietary. The
                           confidential        Smiths’                              information does not
                           business            competitors by                       disclose any
                                                                                    "confidential
                           information and     disclosing
                                                                                    business
                           agreements.         sensitive                            information" re
                                               communications

                                                    162
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 164 of 252 PageID:
                                               9541



                                               and business                        "sensitive
                                               relationships and                   communications,"
                                               would destroy the                   the information is
                                               economic value                      from 2018, and the
                                               UTC and Smiths                      disclosure of the
                                               derived or derive                   information will not
                                                                                   give competitors any
                                               from these
                                                                                   unfair competitive
                                               confidential and                    advantage.
                                               proprietary
                                               materials.
Page 8: Figure following   This material       The disclosure of Same.             No objection.
“Smiths had a” and         contains            such information
preceding “allocation of   information         would give an
cartridges”                relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and
                                               inventory status
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these

                                                   163
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 165 of 252 PageID:
                                               9542



                                                 confidential and
                                                 proprietary
                                                 materials.
Page 8: Words following      This material       The disclosure of    Same.        Plaintiffs object on
“through Smiths” and         contains            such information                  the basis that this
preceding “Since all         information         would give an                     statement contains
remaining”                   relating to UTC’s   unfair advantage                  no information about
                             and Smiths’         to UTC’s and                      Smiths' or UTC's
                             confidential        Smiths’                           confidential or
                             business            competitors by                    proprietary business
                             information and     disclosing                        information. The
                                                                                   identity of UTC's
                             agreements.         sensitive business
                                                                                   customers is neither
                                                 relationships and                 confidential nor
                                                 would destroy the                 proprietary and
                                                 economic value                    disclosure of that
                                                 UTC and Smiths                    identity would not
                                                 derived or derive                 give competitors
                                                 from these                        an unfair
                                                 confidential and                  competitive
                                                 proprietary                       advantage.
                                                 materials.
Page 8: Words following      This material       The disclosure of    Same.        Plaintiffs object on
“made sense for Smiths”      contains            such information                  the basis that this
and preceding “to occupy a   information         would give an                     statement contains
place”                       relating to UTC’s   unfair advantage                  no information about


                                                      164
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 166 of 252 PageID:
                                                9543



                           and Smiths’         to UTC’s and                         Smiths' or UTC's
                           confidential        Smiths’                              confidential or
                           business            competitors by                       proprietary business
                           information and     disclosing                           information. The
                           agreements.         sensitive business                   identity of UTC's
                                               relationships and                    customers is neither
                                               would destroy the                    confidential nor
                                               economic value                       proprietary and
                                               UTC and Smiths                       disclosure of that
                                               derived or derive                    identity would not
                                                                                    give competitors
                                               from these
                                                                                    an unfair
                                               confidential and                     competitive
                                               proprietary                          advantage.
                                               materials.
Attachment A, in its       This material       The disclosure of Same.              No objection.
entirety.                  contains            such information
                           information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive business
                                               relationships, sales
                                               figures, and
                                               inventory status

                                                    165
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 167 of 252 PageID:
                                                9544



                                               and would destroy                    .
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Attachment B, in its       This material       The disclosure of Same.              No objection.
entirety.                  contains            such information
                           information         would give an
                           relating to UTC’s   unfair advantage
                           confidential        to UTC’s
                           business            competitors by
                           information.        disclosing
                                               sensitive sales
                                               figures and would
                                               destroy the
                                               economic value
                                               UTC derived or
                                               derives from these
                                               confidential and
                                               proprietary
                                               materials.

                                               ECF No. 127
                                                   166
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 168 of 252 PageID:
                                               9545



                            Declaration of Chris Quinn in Support of Defendants’
                          Opposition to Plaintiffs’ Motion for a Preliminary Injunction

Page 4: Figures between      This material       The disclosure of     The information       No objection.
“was between” and “for       contains            such information      sought to be sealed
12”                          information         would give an         is confidential and
                             relating to         unfair advantage      proprietary and
                             Smiths’             to Smiths’            there is no way to
                             confidential        competitors by        protect this
                             business            disclosing the cost   information except
                             information.        of re-engineering     by sealing to
                                                 delivery platforms    prevent public
                                                 and would destroy     disclosure. Smiths
                                                 the economic          is only seeking to
                                                 value Smiths          seal its confidential
                                                 derived or derives    and proprietary
                                                 from these            information, while
                                                 confidential and      all other
                                                 proprietary           information will
                                                 materials.            remain public.
Page 4: Figure between       This material       The disclosure of     Same.                No objection.
“would produce” and “MS      contains            such information
3”                           information         would give an
                             relating to UTC’s   unfair advantage
                             and Smiths’         to UTC’s and
                             confidential        Smiths’

                                                       167
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 169 of 252 PageID:
                                               9546



                          business            competitors by
                          information and     disclosing
                          agreements.         sensitive contract
                                              terms and
                                              production figures
                                              and would destroy
                                              the economic
                                              value UTC and
                                              Smiths derived or
                                              derive from these
                                              confidential and
                                              proprietary
                                              materials.
Page 4: Figure between    This material       The disclosure of Same.              No objection.
“pumps and” and “MS”      contains            such information
                          information         would give an
                          relating to UTC’s   unfair advantage
                          and Smiths’         to UTC’s and
                          confidential        Smiths’
                          business            competitors by
                          information and     disclosing
                          agreements.         sensitive contract
                                              terms and
                                              production figures
                                              and would destroy
                                              the economic

                                                   168
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 170 of 252 PageID:
                                               9547



                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 4: Figure between     This material       The disclosure of    Same.          No objection.
“payment of” and “and to   contains            such information
purchase”                  information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and pricing
                                               figures and would
                                               destroy the
                                               economic value
                                               UTC and Smiths
                                               derived or derive
                                               from these
                                               confidential and
                                               proprietary
                                               materials.


                                                    169
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 171 of 252 PageID:
                                                 9548



Page 5: Figure between      This material       The disclosure of    Same.                 No objection.
“including the” and         contains            such information
“advance payment”           information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and pricing
                                                figures and would
                                                destroy the
                                                economic value
                                                UTC and Smiths
                                                derived or derive
                                                from these
                                                confidential and
                                                proprietary
                                                materials.

                                                  ECF No. 128
                            Declaration of Carl Stamp in Support of Defendants’
                         Opposition to Plaintiffs’ Motion for a Preliminary Injunction

Page 2: the . . . ”).       This material       The disclosure of    The information       Plaintiffs object on
                            contains            such information     sought to be sealed   the basis that this

                                                      170
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 172 of 252 PageID:
                                               9549



                          information         would give an        is confidential and    statement contains no
                          relating to UTC’s   unfair advantage     proprietary and        information about
                          confidential        to UTC’s             there is no way to     Smiths' or UTC's
                          business            competitors by       protect this           confidential or
                          information.        disclosing           information except     proprietary business
                                              sensitive customer   by sealing to          information. The
                                              relationships        prevent public         identity of UTC's
                                                                                          customers is neither
                                              would destroy the    disclosure. UTC is
                                                                                          confidential nor
                                              economic value       only seeking to seal
                                                                                          proprietary and
                                              UTC derived or       its confidential and   disclosure of that
                                              derives from these   proprietary            identity would not
                                              confidential and     information, while     give competitors
                                              proprietary          all other              an unfair competitive
                                              materials.           information will       advantage.
                                                                   remain public.
Page 2: Words following   This material       The disclosure of Same.                     Plaintiffs object on
“Then and now,” and       contains            such information                            the basis that this
preceding “provide        information         would give an                               statement contains no
patients”                 relating to UTC’s   unfair advantage                            information about
                          and Smiths’         to UTC’s and                                Smiths' or UTC's
                          confidential        Smiths’                                     confidential or
                          business            competitors by                              proprietary business
                          information.        disclosing                                  information. The
                                                                                          identity of UTC's
                                              sensitive customer
                                                                                          customers is neither
                                              relationships and                           confidential nor
                                              would destroy the

                                                   171
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 173 of 252 PageID:
                                               9550



                                               economic value                      proprietary and
                                               UTC and Smiths                      disclosure of that
                                               derived or derive                   identity would not
                                               from these                          give competitors
                                               confidential and                    an unfair competitive
                                               proprietary                         advantage.
                                               materials.
Page 4: Figure following   This material       The disclosure of Same.             No objection.
“to produce” and preceding contains            such information
“pumps to”                 information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and
                                               production figures
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and



                                                    172
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 174 of 252 PageID:
                                               9551



                                              proprietary
                                              materials.
Page 4: Words following   This material       The disclosure of    Same.           Plaintiffs object on
“distributor like” and    contains            such information                     the basis that this
preceding “Ex. 67”        information         would give an                        statement contains no
                          relating to UTC’s   unfair advantage                     information about
                          and Smiths’         to UTC’s and                         Smiths' or UTC's
                          confidential        Smiths’                              confidential or
                          business            competitors by                       proprietary business
                          information and     disclosing                           information. The
                          agreements.         sensitive contract                   identity of Smiths'
                                                                                   customers is neither
                                              terms and
                                                                                   confidential nor
                                              customer                             proprietary and
                                              relationships and                    disclosure of that
                                              would destroy the                    identity would not
                                              economic value                       give competitors
                                              UTC and Smiths                       an unfair competitive
                                              derived or derive                    advantage.
                                              from these
                                              confidential and
                                              proprietary
                                              materials.
Page 4: Word following “§ This material       The disclosure of    Same.           Plaintiffs object on
5.” and preceding “bought” contains           such information                     the basis that this
                           information        would give an                        statement contains no

                                                   173
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 175 of 252 PageID:
                                               9552



                           relating to         unfair advantage                    information about
                           Smiths’             to Smiths’                          Smiths' or UTC's
                           confidential        competitors by                      confidential or
                           business            disclosing                          proprietary business
                           information.        sensitive customer                  information. The
                                               relationships                       identity of Smiths'
                                               would destroy the                   customers is neither
                                               economic value                      confidential nor
                                                                                   proprietary and
                                               Smiths derived or
                                                                                   disclosure of that
                                               derives from these                  identity would not
                                               confidential and                    give competitors
                                               proprietary                         an unfair competitive
                                               materials.                          advantage.
Page 4: Figure following   This material       The disclosure of Same.             No objection.
“to produce” and preceding contains            such information
“cartridges for”           information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and
                                               production figures
                                               and would destroy
                                               the economic

                                                    174
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 176 of 252 PageID:
                                               9553



                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 4: Figure following   This material       The disclosure of Same.             No objection.
“the additional” and       contains            such information
preceding “pumps           information         would give an
planned”                   relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and
                                               production figures
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.


                                                    175
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 177 of 252 PageID:
                                               9554



Page 5: Words following    This material       The disclosure of    Same.          Plaintiffs object on
“United States to” and     contains            such information                    the basis that this
preceding “the two”        information         would give an                       statement contains no
                           relating to UTC’s   unfair advantage                    information about
                           and Smiths’         to UTC’s and                        Smiths' or UTC's
                           confidential        Smiths’                             confidential or
                           business            competitors by                      proprietary business
                                                                                   information. The
                           information and     disclosing
                                                                                   identity of Smiths'
                           agreements.         sensitive contract
                                                                                   customers is neither
                                               terms and                           confidential nor
                                               customer                            proprietary and
                                               relationships and                   disclosure of that
                                               would destroy the                   identity would not
                                               economic value                      give competitors
                                               UTC and Smiths                      an unfair competitive
                                               derived or derive                   advantage.
                                               from these
                                               confidential and
                                               proprietary
                                               materials.
Page 7: Figure following   This material       The disclosure of    Same.          No objection.
“to make” and preceding    contains            such information
“cartridges for”           information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’

                                                    176
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 178 of 252 PageID:
                                                9555



                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 7: Figure following    This material       The disclosure of Same.             No objection.
“production of up to” and   contains            such information
preceding “cartridges.”     information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy
                                                the economic

                                                     177
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 179 of 252 PageID:
                                                9556



                                                 value UTC and
                                                 Smiths derived or
                                                 derive from these
                                                 confidential and
                                                 proprietary
                                                 materials.
Page 7: Figure following     This material       The disclosure of    Same.         No objection.
“could sell” and preceding   contains            such information
“cartridges”                 information         would give an
                             relating to UTC’s   unfair advantage
                             and Smiths’         to UTC’s and
                             confidential        Smiths’
                             business            competitors by
                             information and     disclosing
                             agreements.         sensitive contract
                                                 terms and sales
                                                 figures and would
                                                 destroy the
                                                 economic value
                                                 UTC and Smiths
                                                 derived or derive
                                                 from these
                                                 confidential and
                                                 proprietary
                                                 materials.


                                                      178
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 180 of 252 PageID:
                                               9557



Page 7: Figure following   This material       The disclosure of    Same.          No objection.
“sold” and preceding       contains            such information
“cartridges in a given”    information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and sales
                                               figures and would
                                               destroy the
                                               economic value
                                               UTC and Smiths
                                               derived or derive
                                               from these
                                               confidential and
                                               proprietary
                                               materials.
Page 7: Figure following   This material       The disclosure of    Same.          No objection.
“the supply of” and        contains            such information
preceding “unrestricted”   information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by

                                                    179
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 181 of 252 PageID:
                                               9558



                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                inventory figures
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 7: Figure following    This material       The disclosure of    Same.         No objection.
“§1.b. The” and preceding   contains            such information
“unrestricted cartridges”   information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and sales
                                                figures and would
                                                destroy the
                                                economic value
                                                UTC and Smiths

                                                     180
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 182 of 252 PageID:
                                               9559



                                               derived or derive
                                               from these
                                               confidential and
                                               proprietary
                                               materials.
Page 7: Figure following   This material       The disclosure of    Same.          No objection.
“to sell” and preceding    contains            such information
“unrestricted”             information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and sales
                                               figures and would
                                               destroy the
                                               economic value
                                               UTC and Smiths
                                               derived or derive
                                               from these
                                               confidential and
                                               proprietary
                                               materials.



                                                    181
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 183 of 252 PageID:
                                                9560



Page 7: Figure following    This material       The disclosure of Same.             No objection.
“above the” and preceding   contains            such information
“cartridges that”           information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and
                                                production figures
                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 7: Figure following    This material       The disclosure of   Same.           No objection.
“flexibility to sell” and   contains            such information
preceding “unrestricted”    information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by

                                                     182
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 184 of 252 PageID:
                                                9561



                              information and     disclosing
                              agreements.         sensitive contract
                                                  terms and sales
                                                  figures and would
                                                  destroy the
                                                  economic value
                                                  UTC and Smiths
                                                  derived or derive
                                                  from these
                                                  confidential and
                                                  proprietary
                                                  materials.
Page 7: In the Second . . .   This material       The disclosure of    Same.        Plaintiffs object on
§ 1.f.                        contains            such information                  the basis that the
                              information         would give an                     information is neither
                              relating to UTC’s   unfair advantage                  confidential nor
                              and Smiths’         to UTC’s and                      proprietary. The
                              confidential        Smiths’                           identity of
                              business            competitors by                    Defendants'
                              information and     disclosing                        customers is not
                                                                                    "proprietary business
                              agreements.         sensitive contract
                                                                                    information," the
                                                  terms and would                   information does not
                                                  destroy the                       disclose any
                                                  economic value                    confidential
                                                  UTC and Smiths                    information re
                                                  derived or derive                 "sensitive contract

                                                       183
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 185 of 252 PageID:
                                                9562



                                                from these                          terms," and
                                                confidential and                    disclosure will not
                                                proprietary                         give competitors an
                                                materials.                          unfair advantage.
Page 7: Figure following    This material       The disclosure of    Same.          No objection.
“sold over” and preceding   contains            such information
“of the”                    information         would give an
                            relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and
                            confidential        Smiths’
                            business            competitors by
                            information and     disclosing
                            agreements.         sensitive contract
                                                terms and sales
                                                figures and would
                                                destroy the
                                                economic value
                                                UTC and Smiths
                                                derived or derive
                                                from these
                                                confidential and
                                                proprietary
                                                materials.
Page 7: Final figure on     This material       The disclosure of    Same.          No objection.
Page 7                      contains            such information

                                                     184
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 186 of 252 PageID:
                                                 9563



                             information         would give an
                             relating to UTC’s   unfair advantage
                             and Smiths’         to UTC’s and
                             confidential        Smiths’
                             business            competitors by
                             information and     disclosing
                             agreements.         sensitive contract
                                                 terms and
                                                 production figures
                                                 and would destroy
                                                 the economic
                                                 value UTC and
                                                 Smiths derived or
                                                 derive from these
                                                 confidential and
                                                 proprietary
                                                 materials.
Page 8: UTC sought           This material       The disclosure of    Same.          Plaintiffs object on
assurances . . . patients.   contains            such information                    the basis that the
                             information         would give an                       information is neither
                             relating to UTC’s   unfair advantage                    confidential nor
                             and Smiths’         to UTC’s and                        proprietary. The
                             confidential        Smiths’                             identity of
                             business            competitors by                      Defendants'
                                                 disclosing                          customers is not
                                                                                     "proprietary business
                                                 sensitive contract

                                                      185
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 187 of 252 PageID:
                                                 9564



                              information and     terms and                          information," the
                              agreements.         communications                     information does not
                                                  with customers                     disclose any
                                                  and would destroy                  confidential
                                                  the economic                       information re
                                                  value UTC and                      "sensitive contract
                                                  Smiths derived or                  terms," and
                                                                                     disclosure will not
                                                  derive from these
                                                                                     give competitors an
                                                  confidential and
                                                                                     unfair advantage.
                                                  proprietary
                                                  materials.
Page 8: From the word         This material       The disclosure of Same.            Plaintiffs object on
after “33.” to “intentions,   contains            such information                   the basis that the
Smiths would”                 information         would give an                      information is neither
                              relating to UTC’s   unfair advantage                   confidential nor
                              and Smiths’         to UTC’s and                       proprietary. The
                              confidential        Smiths’                            identity of
                              business            competitors by                     Defendants'
                              information and     disclosing                         customers is not
                                                                                     "proprietary business
                              agreements.         sensitive contract
                                                                                     information," the
                                                  terms and                          information does not
                                                  communications                     disclose any
                                                  with customers                     confidential
                                                  and would destroy                  information re
                                                  the economic                       "sensitive contract
                                                  value UTC and                      terms," and

                                                       186
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 188 of 252 PageID:
                                               9565



                                              Smiths derived or                    disclosure will not
                                              derive from these                    give competitors an
                                              confidential and                     unfair advantage.
                                              proprietary
                                              materials.
Page 8: Word following    This material       The disclosure of Same.              Plaintiffs object on
“its customer,” and       contains            such information                     the basis that the
preceding “restricted”    information         would give an                        information is neither
                          relating to UTC’s   unfair advantage                     confidential nor
                          and Smiths’         to UTC’s and                         proprietary. The
                          confidential        Smiths’                              identity of
                          business            competitors by                       Defendants'
                                                                                   customers is not
                          information and     disclosing
                                                                                   "proprietary business
                          agreements.         sensitive contract
                                                                                   information," the
                                              terms and                            information does not
                                              communications                       disclose any
                                              with customers                       confidential
                                              and would destroy                    information re
                                              the economic                         "sensitive contract
                                              value UTC and                        terms," and
                                              Smiths derived or                    disclosure will not
                                              derive from these                    give competitors an
                                              confidential and                     unfair advantage.
                                              proprietary
                                              materials.


                                                   187
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 189 of 252 PageID:
                                                9566



Page 8: Smiths negotiated   This material     The disclosure of Same.               Plaintiffs object on
. . . to Remodulin.         contains          such information                      the basis that the
                            information       would give an                         information is neither
                            relating to       unfair advantage                      confidential nor
                            Smiths’           to Smiths’                            proprietary. The
                            confidential      competitors by                        identity of
                            business          disclosing the                        Defendants'
                            information and   negotiation of                        customers is not
                                                                                    "proprietary business
                            agreements.       sensitive contract
                                                                                    information," the
                                              terms and                             information does not
                                              communications                        disclose any
                                              with customers                        confidential
                                              and would destroy                     information re
                                              the economic                          "sensitive contract
                                              value Smiths                          terms," and
                                              derived or derives                    disclosure will not
                                              from these                            give competitors an
                                              confidential and                      unfair advantage.
                                              proprietary
                                              materials.
Page 8: From the word       This material     The disclosure of   Same.             Plaintiffs object on
after “35.” to “below.”     contains          such information                      the basis that the
                            information       would give an                         information is neither
                            relating to       unfair advantage                      confidential nor
                            Smiths’           to Smiths’                            proprietary. The
                            confidential      competitors by                        identity of

                                                   188
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 190 of 252 PageID:
                                               9567



                          business          disclosing                             Defendants'
                          information and   sensitive contract                     customers is not
                          agreements.       terms and                              "proprietary business
                                            communications                         information," the
                                            with customers                         information does not
                                            and would destroy                      disclose any
                                            the economic                           confidential
                                                                                   information re
                                            value Smiths
                                                                                   "sensitive contract
                                            derived or derives
                                                                                   terms," and
                                            from these                             disclosure will not
                                            confidential and                       give competitors an
                                            proprietary                            unfair advantage.
                                            materials.
Page 8: From December . . This material     The disclosure of     Same.            Plaintiffs object on
. effectively address.    contains          such information                       the basis that the
                          information       would give an                          information is neither
                          relating to       unfair advantage                       confidential nor
                          Smiths’           to Smiths’                             proprietary. The
                          confidential      competitors by                         identity of
                          business          disclosing internal                    Defendants'
                                                                                   customers is not
                          information and   strategy and
                                                                                   "proprietary business
                          agreements.       resource
                                                                                   information," the
                                            constraints and                        information does not
                                            would destroy the                      disclose any
                                            economic value                         confidential
                                            Smiths derived or                      information re

                                                 189
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 191 of 252 PageID:
                                                9568



                                                   derives from these                           "sensitive contract
                                                   confidential and                             terms," and
                                                   proprietary                                  disclosure will not
                                                                                                give competitors an
                                                   materials.
                                                                                                unfair advantage.

                                                   ECF No. 129
                          Declaration of Michael Benkowitz in Support of Defendants’
                          Opposition To Plaintiffs' Motion For A Preliminary Injunction


Page 2: We . . . cartridges.   This material       The disclosure of    The information         Plaintiffs object on
                               contains            such information     sought to be sealed     the basis that the
                               information         would give an        is confidential and     information is neither
                               relating to UTC’s   unfair advantage     proprietary and         confidential nor
                               and Smiths’         to UTC’s and         there is no way to      proprietary. The
                               confidential        Smiths’              protect this            information does not
                               business            competitors by       information except      disclose any
                               information and     disclosing           by sealing to           "confidential business
                                                                                                information" re
                               agreements.         sensitive            prevent public
                                                                                                "contract terms," and
                                                   communications       disclosure. UTC         the disclosure of
                                                   and contract terms   and Smiths are only     same will not give
                                                   and would destroy    seeking to seal their   competitors any
                                                   the economic         confidential and        unfair competitive
                                                   value UTC and        proprietary             advantage.
                                                   Smiths derived or    information, while
                                                   derive from these    all other

                                                        190
              Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 192 of 252 PageID:
                                                  9569



                                                 confidential and     information will
                                                 proprietary          remain public.
                                                 materials.
Page 3: to curtail . . .     This material       The disclosure of    Same.              Plaintiffs object on
nausea.                      contains            such information                        the basis that the
                             information         would give an                           information is neither
                             relating to UTC’s   unfair advantage                        confidential nor
                             and Smiths’         to UTC’s and                            proprietary. The
                             confidential        Smiths’                                 information does not
                             business            competitors by                          disclose any
                             information and     disclosing                              "confidential business
                                                                                         information" re
                             agreements.         sensitive contract
                                                                                         "contract terms," the
                                                 terms and would                         information was
                                                 destroy the                             made public by
                                                 economic value                          Smiths via an End of
                                                 UTC and Smiths                          Life notice, and
                                                 derived or derive                       disclosure of the
                                                 from these                              information will not
                                                 confidential and                        give competitors any
                                                 proprietary                             unfair advantage.
                                                 materials.
Page 4: Word following       This material       The disclosure of    Same.              Plaintiffs object on
“supply agreements with”     contains            such information                        the basis that this
and preceding “and”          information         would give an                           statement contains no
                             relating to UTC’s   unfair advantage                        information about


                                                      191
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 193 of 252 PageID:
                                               9570



                          and Smiths’         to UTC’s and                         Smiths' or UTC's
                          confidential        Smiths’                              confidential or
                          business            competitors by                       proprietary business
                          information and     disclosing                           information. The
                          agreements.         sensitive contract                   identity of Smiths'
                                              terms and business                   customers is neither
                                              relationships and                    confidential nor
                                                                                   proprietary and
                                              would destroy the
                                                                                   disclosure of that
                                              economic value
                                                                                   identity would not
                                              UTC and Smiths                       give competitors
                                              derived or derive                    an unfair competitive
                                              from these                           advantage.
                                              confidential and
                                              proprietary
                                              materials.
Page 4: Word following    This material       The disclosure of Same.              Plaintiffs object on
“and” and preceding “to   contains            such information                     the basis that this
limit use”                information         would give an                        statement contains no
                          relating to UTC’s   unfair advantage                     information about
                          and Smiths’         to UTC’s and                         Smiths' or UTC's
                          confidential        Smiths’                              confidential or
                          business            competitors by                       proprietary business
                          information and     disclosing                           information. The
                                                                                   identity of Smiths'
                          agreements.         sensitive contract
                                                                                   customers is neither
                                              terms and business                   confidential nor
                                              relationships and

                                                   192
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 194 of 252 PageID:
                                               9571



                                                  would destroy the                           proprietary and
                                                  economic value                              disclosure of that
                                                  UTC and Smiths                              identity would not
                                                  derived or derive                           give competitors
                                                  from these                                  an unfair competitive
                                                  confidential and                            advantage.
                                                  proprietary
                                                  materials.

                                                    ECF No. 130
                            Declaration of Kevin T. Gray in Support of Defendants’
                           Opposition to Plaintiffs’ Motion for a Preliminary Injunction

Page 2: Words following       This material       The disclosure of    The information        Plaintiffs object on
“relationships with the”      contains            such information     sought to be sealed    the basis that this
and preceding “and”           information         would give an        is confidential and    statement contains no
                              relating to UTC’s   unfair advantage     proprietary and        information about
                              and confidential    to UTC’s             there is no way to     Smiths' or UTC's
                              business            competitors by       protect this           confidential or
                              information and     disclosing           information except     proprietary business
                              agreements.         sensitive business   by sealing to          information. The
                                                                                              identity of Smiths'
                                                  relationships and    prevent public
                                                                                              customers is neither
                                                  would destroy the    disclosure. UTC is     confidential nor
                                                  economic value       only seeking to seal   proprietary and
                                                  UTC derived or       its confidential and   disclosure of that
                                                  derives from these   proprietary            identity would not

                                                        193
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 195 of 252 PageID:
                                               9572



                                                confidential and    information, while   give competitors
                                                proprietary         all other            an unfair competitive
                                                materials.          information will     advantage.
                                                                    remain public.
Page 2: Words following     This material       The disclosure of Same.                  Plaintiffs object on
“and” and preceding         contains            such information                         the basis that this
“(collectively, “the        information         would give an                            statement contains no
Specialty Pharmacies”).”    relating to UTC’s   unfair advantage                         information about
                            and confidential    to UTC’s                                 Smiths' or UTC's
                            business            competitors by                           confidential or
                                                                                         proprietary business
                            information and     disclosing
                                                                                         information. The
                            agreements.         sensitive business
                                                                                         identity of Smiths'
                                                relationships and                        customers is neither
                                                would destroy the                        confidential nor
                                                economic value                           proprietary and
                                                UTC derived or                           disclosure of that
                                                derives from these                       identity would not
                                                confidential and                         give competitors
                                                proprietary                              an unfair competitive
                                                materials.                               advantage.

Page 2: Figure following    This material       The disclosure of   Same.                No objection.
“Smiths had sold the” and   contains            such information
preceding “CADD-MS 3        information         would give an
pumps”                      relating to UTC’s   unfair advantage
                            and Smiths’         to UTC’s and

                                                     194
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 196 of 252 PageID:
                                               9573



                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive
                                               production figures
                                               and contract terms
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 2: Figure following   This material       The disclosure of Same.             No objection.
“for any use” and          contains            such information
preceding “CADD-MS 3       information         would give an
cartridges”                relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and
                                               inventory figures
                                               and would destroy

                                                    195
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 197 of 252 PageID:
                                               9574



                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and
                                               proprietary
                                               materials.
Page 3: Figure following   This material       The disclosure of Same.             No objection.
“was reaching the final”   contains            such information
and preceding “of its”     information         would give an
                           relating to UTC’s   unfair advantage
                           and Smiths’         to UTC’s and
                           confidential        Smiths’
                           business            competitors by
                           information and     disclosing
                           agreements.         sensitive contract
                                               terms and
                                               inventory figures
                                               and would destroy
                                               the economic
                                               value UTC and
                                               Smiths derived or
                                               derive from these
                                               confidential and



                                                    196
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 198 of 252 PageID:
                                                9575



                                                 proprietary
                                                 materials.
Page 3: Figure following     This material       The disclosure of Same.            No objection.
“of its” and preceding       contains            such information
“cartridge allocation”       information         would give an
                             relating to UTC’s   unfair advantage
                             and Smiths’         to UTC’s and
                             confidential        Smiths’
                             business            competitors by
                             information and     disclosing
                             agreements.         sensitive contract
                                                 terms and
                                                 inventory figures
                                                 and would destroy
                                                 the economic
                                                 value UTC and
                                                 Smiths derived or
                                                 derive from these
                                                 confidential and
                                                 proprietary
                                                 materials.
Page 3: Figure following     This material       The disclosure of   Same.          No objection.
“approximately” and          contains            such information
preceding “cartridges that   information         would give an
were”                        relating to UTC’s   unfair advantage

                                                      197
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 199 of 252 PageID:
                                                9576



                             and Smiths’         to UTC’s and
                             confidential        Smiths’
                             business            competitors by
                             information and     disclosing
                             agreements.         sensitive contract
                                                 terms and
                                                 inventory figures
                                                 and would destroy
                                                 the economic
                                                 value UTC and
                                                 Smiths derived or
                                                 derive from these
                                                 confidential and
                                                 proprietary
                                                 materials.
Page 3: Figure following     This material       The disclosure of    Same.         No objection.
“actively selling its” and   contains            such information
preceding “cartridge         information         would give an
allocation”                  relating to UTC’s   unfair advantage
                             and Smiths’         to UTC’s and
                             confidential        Smiths’
                             business            competitors by
                             information and     disclosing
                             agreements.         sensitive contract
                                                 terms and
                                                 inventory figures

                                                      198
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 200 of 252 PageID:
                                                9577



                                                and would destroy
                                                the economic
                                                value UTC and
                                                Smiths derived or
                                                derive from these
                                                confidential and
                                                proprietary
                                                materials.
Page 3: Word preceding      This material       The disclosure of Same.             Plaintiffs object on
“also asked to insert the   contains            such information                    the basis that this
date”                       information         would give an                       statement contains no
                            relating to UTC’s   unfair advantage                    information about
                            and Smiths’         to UTC’s and                        Smiths' or UTC's
                            confidential        Smiths’                             confidential or
                            business            competitors by                      proprietary business
                                                                                    information. The
                            information and     disclosing
                                                                                    identity of Smiths'
                            agreements.         sensitive contract                  customers is neither
                                                terms and business                  confidential nor
                                                relationships and                   proprietary and
                                                would destroy the                   disclosure of that
                                                economic value                      identity would not
                                                UTC and Smiths                      give competitors
                                                derived or derive                   an unfair competitive
                                                from these                          advantage.
                                                confidential and


                                                     199
           Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 201 of 252 PageID:
                                               9578



                                                 proprietary
                                                 materials.
Page 3: Word following       This material       The disclosure of Same.                 Plaintiffs object on
“while” and preceding        contains            such information                        the basis that this
“was content to leave”       information         would give an                           statement contains no
                             relating to UTC’s   unfair advantage                        information about
                             and Smiths’         to UTC’s and                            Smiths' or UTC's
                             confidential        Smiths’                                 confidential or
                             business            competitors by                          proprietary business
                                                                                         information. The
                             information and     disclosing
                                                                                         identity of Smiths'
                             agreements.         sensitive contract
                                                                                         customers is neither
                                                 terms and business                      confidential nor
                                                 relationships and                       proprietary and
                                                 would destroy the                       disclosure of that
                                                 economic value                          identity would not
                                                 UTC and Smiths                          give competitors
                                                 derived or derive                       an unfair competitive
                                                 from these                              advantage.
                                                 confidential and
                                                 proprietary
                                                 materials.

                                            ECF No. 131, 132, 133
                         Declaration of Edward C. Barnidge in Support of Defendants’
                         Opposition to Plaintiffs’ Motion for a Preliminary Injunction


                                                      200
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 202 of 252 PageID:
                                                 9579



Exhibit 55, in its entirety.   This material       The disclosure of    Confidential and       Plaintiffs object to
                               contains            UTC’s                proprietary            Defendants' Motion
                               information         confidential and     information            to Seal the document
                               relating to UTC’s   proprietary          pervades this          in its entirety as
                               confidential and    business             document, which        "Defendants' request
                               proprietary         information will     warrants sealing the   to seal the entire
                               business            give UTC’s           document in its        document is overly
                               information         competitors an       entirety. There is     broad and not the
                               regarding its       unfair competitive   no way to protect      least restrictive
                                                                                               alternative, as
                               customers,          advantage by         this information
                                                                                               required by Local
                               pricing, and        offering them        except by sealing      Rule 5.3(c)." Brock
                               contracts.          insight into the     the entire document    v. Pressler &
                                                   prices UTC pays      to prevent public      Pressler, LLP, No.
                                                   for its products     disclosure.            11-7593, 2014 U.S.
                                                   and charges to its                          Dist. LEXIS 39581,
                                                   end-users, as well                          at *8 (D.N.J. Mar. 24
                                                   as by allowing                              2014).
                                                   UTC’s
                                                   competitors to
                                                   access UTC’s
                                                   customer list and
                                                   contracting terms.
Exhibit 56, in its entirety.   Same.               Same.                Same.                  Same.
Exhibit 57, in its entirety.   This material       The disclosure of    Same.                  Plaintiffs object to
                               contains            UTC’s                                       Defendants' Motion

                                                        201
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 203 of 252 PageID:
                                                 9580



                               information          confidential and                 to Seal the document
                               relating to UTC’s    proprietary                      in its entirety as
                               confidential and     business                         "Defendants' request
                               proprietary          information will                 to seal the entire
                               business             give UTC’s                       document is overly
                               information          competitors an                   broad and not the
                               regarding its        unfair competitive               least restrictive
                               relationships with   advantage by                     alternative, as
                                                                                     required by Local
                               Smiths Medical       offering them
                                                                                     Rule 5.3(c)." Brock
                               and various          insight into UTC’s
                                                                                     v. Pressler &
                               specialty            contract terms                   Pressler, LLP, No.
                               distributors, as     with Smiths                      11-7593, 2014 U.S.
                               well as UTC’s        Medical and with                 Dist. LEXIS 39581,
                               ongoing contract     various specialty                at *8 (D.N.J. Mar. 24
                               negotiations with    distributors, as                 2014).
                               Smiths Medical.      well as the future
                                                    contract plans
                                                    between UTC and
                                                    Smiths Medical.
Exhibit 58, in its entirety.   This material        The disclosure of    Same.       Plaintiffs object to
                               contains             UTC’s                            Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to UTC’s    proprietary                      in its entirety as
                               confidential and     business                         "Defendants' request
                               proprietary          information will                 to seal the entire
                               business             give UTC’s                       document is overly

                                                         202
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 204 of 252 PageID:
                                                 9581



                               information          competitors an                   broad and not the
                               regarding its        unfair competitive               least restrictive
                               contract             advantage by                     alternative, as
                               negotiating          offering them                    required by Local
                               strategy and its     insight into UTC’s               Rule 5.3(c)." Brock
                               relationships with   contract                         v. Pressler &
                               Smiths Medical       negotiating                      Pressler, LLP, No.
                                                                                     11-7593, 2014 U.S.
                               and various          processes and its
                                                                                     Dist. LEXIS 39581,
                               specialty            relationships with
                                                                                     at *8 (D.N.J. Mar. 24
                               distributors.        Smiths Medical                   2014).
                                                    and with various
                                                    specialty
                                                    distributors.
Exhibit 67, in its entirety.   This material        The disclosure of    Same.       Plaintiffs object to
                               contains             UTC’s                            Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to UTC’s    proprietary                      in its entirety as
                               confidential and     business                         "Defendants' request
                               proprietary          information will                 to seal the entire
                               business             give UTC’s                       document is overly
                                                                                     broad and not the
                               information          competitors an
                                                                                     least restrictive
                               regarding its        unfair competitive
                                                                                     alternative, as
                               customers,           advantage by                     required by Local
                               pricing, and         offering them                    Rule 5.3(c)." Brock
                               contracts.           insight into the                 v. Pressler &
                                                    prices UTC pays                  Pressler, LLP, No.

                                                         203
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 205 of 252 PageID:
                                                 9582



                                                   for its products                  11-7593, 2014 U.S.
                                                   and charges to its                Dist. LEXIS 39581,
                                                   end-users, as well                at *8 (D.N.J. Mar. 24
                                                   as by allowing                    2014).
                                                   UTC’s
                                                   competitors to
                                                   access UTC’s
                                                   customer list and
                                                   contracting terms.
Exhibit 69, in its entirety.   This material       The disclosure of    Same.        Plaintiffs object to
                               contains            UTC’s                             Defendants' Motion
                               information         confidential and                  to Seal the document
                               relating to UTC’s   proprietary                       in its entirety as
                               confidential and    business                          "Defendants' request
                               proprietary         information will                  to seal the entire
                               business            give UTC’s                        document is overly
                                                                                     broad and not the
                               information         competitors an
                                                                                     least restrictive
                               regarding its       unfair competitive
                                                                                     alternative, as
                               internal product    advantage by                      required by Local
                               development and     offering them                     Rule 5.3(c)." Brock
                               business            insight into the                  v. Pressler &
                               strategies, its     UTC’s business                    Pressler, LLP, No.
                               customer lists,     decisions                         11-7593, 2014 U.S.
                               and its sales       concerning new                    Dist. LEXIS 39581,
                               projections.        product                           at *8 (D.N.J. Mar. 24
                                                   development and                   2014).

                                                        204
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 206 of 252 PageID:
                                                 9583



                                                    investments; it
                                                    will also reveal
                                                    UTC’s customer
                                                    lists and sales
                                                    projections, giving
                                                    competitors a
                                                    further advantage.
Exhibit 77, in its entirety.   This material        The disclosure of Same.          Plaintiffs object to
                               contains             Smiths Medical’s                 Defendants' Motion
                               information          confidential and                 to Seal the document
                               relating to Smiths   proprietary                      in its entirety as
                               Medical’s            business                         "Defendants' request
                               confidential and     information will                 to seal the entire
                               proprietary          give Smiths                      document is overly
                               business             Medical’s                        broad and not the
                               information          competitors an                   least restrictive
                                                                                     alternative, as
                               regarding its        unfair advantage
                                                                                     required by Local
                               purchase of raw      by revealing
                                                                                     Rule 5.3(c)." Brock
                               materials for the    Smiths Medical’s                 v. Pressler &
                               development of       raw materials                    Pressler, LLP, No.
                               its products,        supplier, the prices             11-7593, 2014 U.S.
                               including pricing,   it pays, and its                 Dist. LEXIS 39581,
                               quantities, and      internal decision-               at *8 (D.N.J. Mar. 24
                               suppliers of those   making processes                 2014).
                               materials.           with respect to


                                                         205
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 207 of 252 PageID:
                                                 9584



                                                    acquiring raw
                                                    materials.
Exhibit 78, in its entirety.   Same.                Same.            Same.           Same.
Exhibit 79, in its entirety.   Same.                Same.            Same.           Same.
Exhibit 89, in its entirety.   This material        The disclosure of Same.          Plaintiffs object to
                               contains             Smiths Medical                   Defendants' Motion
                               information          and UTC’s                        to Seal the document
                               relating to Smiths   confidential and                 in its entirety as
                               Medical and          proprietary                      "Defendants' request
                               UTC’s                business                         to seal the entire
                               confidential and     information will                 document is overly
                               proprietary          give their                       broad and not the
                               business             competitors an                   least restrictive
                                                                                     alternative, as
                               information          unfair advantage
                                                                                     required by Local
                               regarding their      by revealing                     Rule 5.3(c)." Brock
                               customer lists,      customer lists and               v. Pressler &
                               product supplies,    product supplies,                Pressler, LLP, No.
                               and ongoing new      allowing                         11-7593, 2014 U.S.
                               research and         customers to                     Dist. LEXIS 39581,
                               development          attempt to                       at *8 (D.N.J. Mar. 24
                               efforts.             undercut Smiths                  2014).
                                                    Medical and UTC,
                                                    as well as
                                                    revealing Smiths
                                                    Medical and

                                                         206
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 208 of 252 PageID:
                                                 9585



                                                    UTC’s ongoing
                                                    proprietary
                                                    product
                                                    development and
                                                    corresponding
                                                    business
                                                    strategies.
Exhibit 202, in its entirety.   This material       The disclosure of    Same.       Plaintiffs object to
                                contains            UTC’s                            Defendants' Motion
                                information         confidential and                 to Seal the document
                                relating to UTC’s   proprietary                      in its entirety as
                                confidential and    business                         "Defendants' request
                                proprietary         information will                 to seal the entire
                                business            give UTC’s                       document is overly
                                information         competitors an                   broad and not the
                                regarding its       unfair competitive               least restrictive
                                                                                     alternative, as
                                customers,          advantage by
                                                                                     required by Local
                                pricing, and        offering them
                                                                                     Rule 5.3(c)." Brock
                                contracts.          insight into the                 v. Pressler &
                                                    prices UTC pays                  Pressler, LLP, No.
                                                    for its products                 11-7593, 2014 U.S.
                                                    and charges to its               Dist. LEXIS 39581,
                                                    end-users, as well               at *8 (D.N.J. Mar. 24
                                                    as by allowing                   2014).
                                                    UTC’s
                                                    competitors to

                                                         207
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 209 of 252 PageID:
                                                 9586



                                                     access UTC’s
                                                     customer list and
                                                     contracting terms.
Exhibit 205, in its entirety.   This material        The disclosure of    Same.      Plaintiffs object to
                                contains             Smiths Medical’s                Defendants' Motion
                                information          confidential and                to Seal the document
                                relating to Smiths   proprietary                     in its entirety as
                                Medical’s            business                        "Defendants' request
                                confidential and     information will                to seal the entire
                                proprietary          give Smiths                     document is overly
                                business             Medical’s                       broad and not the
                                information          competitors an                  least restrictive
                                regarding its        unfair competitive              alternative, as
                                                                                     required by Local
                                negotiation          advantage by
                                                                                     Rule 5.3(c)." Brock
                                practices.           revealing their                 v. Pressler &
                                                     negotiating                     Pressler, LLP, No.
                                                     practices and                   11-7593, 2014 U.S.
                                                     allowing                        Dist. LEXIS 39581,
                                                     competitors to                  at *8 (D.N.J. Mar. 24
                                                     undercut those                  2014).
                                                     practices.
Exhibit 206, in its entirety.   This material        The disclosure of    Same.      Plaintiffs object to
                                contains             UTC’s                           Defendants' Motion
                                information          confidential and                to Seal the document
                                relating to UTC’s    proprietary                     in its entirety as

                                                          208
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 210 of 252 PageID:
                                                 9587



                                confidential and     business                        "Defendants' request
                                proprietary          information will                to seal the entire
                                business             give UTC’s                      document is overly
                                information          competitors an                  broad and not the
                                regarding its        unfair competitive              least restrictive
                                negotiation          advantage by                    alternative, as
                                                                                     required by Local
                                practices.           revealing their
                                                                                     Rule 5.3(c)." Brock
                                                     negotiating
                                                                                     v. Pressler &
                                                     practices and                   Pressler, LLP, No.
                                                     allowing                        11-7593, 2014 U.S.
                                                     competitors to                  Dist. LEXIS 39581,
                                                     undercut those                  at *8 (D.N.J. Mar. 24
                                                     practices.                      2014).
Exhibit 208, in its entirety.   This material        The disclosure of    Same.      Plaintiffs object to
                                contains             Smiths Medical                  Defendants' Motion
                                information          and UTC’s                       to Seal the document
                                relating to Smiths   confidential and                in its entirety as
                                Medical and          proprietary                     "Defendants' request
                                UTC’s                business                        to seal the entire
                                                                                     document is overly
                                confidential and     information will
                                                                                     broad and not the
                                proprietary          give their                      least restrictive
                                business             competitors an                  alternative, as
                                information          unfair advantage                required by Local
                                regarding their      by revealing                    Rule 5.3(c)." Brock
                                                     customer lists and              v. Pressler &
                                                     product supplies,               Pressler, LLP, No.

                                                          209
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 211 of 252 PageID:
                                                 9588



                                customer lists and allowing                          11-7593, 2014 U.S.
                                product supplies. customers to                       Dist. LEXIS 39581,
                                                   attempt to contact                at *8 (D.N.J. Mar. 24
                                                   and steal their                   2014).
                                                   customers.
Exhibit 211, in its entirety.   This material        The disclosure of Same.         Plaintiffs object to
                                contains             Smiths Medical                  Defendants' Motion
                                information          and UTC’s                       to Seal the document
                                relating to Smiths   confidential and                in its entirety as
                                Medical and          proprietary                     "Defendants' request
                                UTC’s                business                        to seal the entire
                                confidential and     information will                document is overly
                                proprietary          give their                      broad and not the
                                                                                     least restrictive
                                business             competitors an
                                                                                     alternative, as
                                information          unfair advantage
                                                                                     required by Local
                                regarding their      by revealing their              Rule 5.3(c)." Brock
                                internal             negotiating                     v. Pressler &
                                negotiating and      practices as well               Pressler, LLP, No.
                                contract drafting    as their customer               11-7593, 2014 U.S.
                                practices, as well   lists, allowing                 Dist. LEXIS 39581,
                                as information       competitors to                  at *8 (D.N.J. Mar. 24
                                regarding their      undercut those                  2014).
                                customer lists and   tactics and contact
                                product pricing.     those customers.



                                                         210
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 212 of 252 PageID:
                                                 9589



Exhibit 257, in its entirety.   This material       The disclosure of Same.          Plaintiffs object to
                                contains            UTC’s                            Defendants' Motion
                                information         confidential and                 to Seal the document
                                relating to UTC’s   proprietary                      in its entirety as
                                confidential and    business                         "Defendants' request
                                proprietary         information will                 to seal the entire
                                business            give UTC’s                       document is overly
                                information         competitors an                   broad and not the
                                regarding its       unfair competitive               least restrictive
                                internal product    advantage by                     alternative, as
                                                                                     required by Local
                                development and     offering them
                                                                                     Rule 5.3(c)." Brock
                                business            insight into the                 v. Pressler &
                                strategies, its     UTC’s business                   Pressler, LLP, No.
                                customer lists,     decisions                        11-7593, 2014 U.S.
                                and its sales       concerning new                   Dist. LEXIS 39581,
                                projections.        product                          at *8 (D.N.J. Mar. 24
                                                    development and                  2014).
                                                    investments; it
                                                    will also reveal
                                                    UTC’s customer
                                                    lists and sales
                                                    projections, giving
                                                    competitors a
                                                    further advantage.
Exhibit 264, in its entirety.   Same.               Same.            Same.           Same.


                                                        211
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 213 of 252 PageID:
                                                 9590



Exhibit 265, in its entirety.   Same.                 Same.               Same.      Same.
Exhibit 402, in its entirety.   This material         The disclosure of Same.        Plaintiffs object to
                                contains              UTC’s                          Defendants' Motion
                                information           confidential and               to Seal the document
                                relating to UTC’s     proprietary                    in its entirety as
                                confidential and      business                       "Defendants' request
                                proprietary           information will               to seal the entire
                                business              give UTC’s                     document is overly
                                information           competitors an                 broad and not the
                                regarding its joint   unfair competitive             least restrictive
                                                                                     alternative, as
                                development of        advantage by
                                                                                     required by Local
                                new products.         offering them
                                                                                     Rule 5.3(c)." Brock
                                                      insight into the               v. Pressler &
                                                      UTC’s ongoing                  Pressler, LLP, No.
                                                      research and                   11-7593, 2014 U.S.
                                                      development                    Dist. LEXIS 39581,
                                                      efforts of new                 at *8 (D.N.J. Mar. 24
                                                      products that are              2014).
                                                      yet to be launched.
Exhibit 404, in its entirety.   This material         The disclosure of   Same.      Plaintiffs object to
                                contains              Smiths Medical’s               Defendants' Motion
                                information           confidential and               to Seal the document
                                relating to Smiths    proprietary                    in its entirety as
                                Medical’s             business                       "Defendants' request
                                confidential and      information will               to seal the entire


                                                           212
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 214 of 252 PageID:
                                                 9591



                                proprietary         give Smiths                      document is overly
                                business            Medical’s                        broad and not the
                                information         competitors an                   least restrictive
                                regarding its       unfair competitive               alternative, as
                                customer            advantage by                     required by Local
                                relationships.      offering them                    Rule 5.3(c)." Brock
                                                                                     v. Pressler &
                                                    insight into the
                                                                                     Pressler, LLP, No.
                                                    Smiths Medical’s
                                                                                     11-7593, 2014 U.S.
                                                    customer lists and               Dist. LEXIS 39581,
                                                    relationships,                   at *8 (D.N.J. Mar. 24
                                                    allowing                         2014).
                                                    competitors to
                                                    attempt to
                                                    undermine or
                                                    jeopardize those
                                                    relationships.
Exhibit 407, in its entirety.   This material       The disclosure of    Same.       Plaintiffs object to
                                contains            Smiths Medical’s                 Defendants' Motion
                                information         confidential and                 to Seal the document
                                relating to Smith   proprietary                      in its entirety as
                                                                                     "Defendants' request
                                Medical’s           business
                                                                                     to seal the entire
                                confidential and    information will
                                                                                     document is overly
                                proprietary         give Smiths                      broad and not the
                                business            Medical’s                        least restrictive
                                information         competitors an                   alternative, as
                                regarding its       unfair competitive               required by Local

                                                         213
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 215 of 252 PageID:
                                                 9592



                                negotiation and      advantage by                    Rule 5.3(c)." Brock
                                contract-drafting    revealing their                 v. Pressler &
                                processes.           negotiating                     Pressler, LLP, No.
                                                     practices and                   11-7593, 2014 U.S.
                                                     allowing                        Dist. LEXIS 39581,
                                                     competitors to                  at *8 (D.N.J. Mar. 24
                                                     undercut those                  2014).
                                                     practices.
Exhibit 408, in its entirety.   This material        The disclosure of Same.         Plaintiffs object to
                                contains             Smiths Medical’s                Defendants' Motion
                                information          confidential and                to Seal the document
                                relating to Smiths   proprietary                     in its entirety as
                                Medical’s            business                        "Defendants' request
                                confidential and     information will                to seal the entire
                                proprietary          give Smiths                     document is overly
                                business             Medical’s                       broad and not the
                                                                                     least restrictive
                                information          competitors an
                                                                                     alternative, as
                                regarding its        unfair advantage
                                                                                     required by Local
                                purchase of raw      by revealing                    Rule 5.3(c)." Brock
                                materials for the    Smiths Medical’s                v. Pressler &
                                development of       raw materials                   Pressler, LLP, No.
                                its products,        supplier, the prices            11-7593, 2014 U.S.
                                including pricing,   it pays, and its                Dist. LEXIS 39581,
                                quantities, and      internal decision-              at *8 (D.N.J. Mar. 24
                                                     making processes                2014).
                                                     with respect to

                                                          214
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 216 of 252 PageID:
                                                 9593



                                suppliers of those acquiring raw
                                materials.         materials.
Exhibit 462, in its entirety.   This material        The disclosure of Same.         Plaintiffs object to
                                contains             Smiths Medical’s                Defendants' Motion
                                information          confidential and                to Seal the document
                                relating to Smiths   proprietary                     in its entirety as
                                Medical’s            business                        "Defendants' request
                                confidential and     information will                to seal the entire
                                                                                     document is overly
                                proprietary          give Smiths
                                                                                     broad and not the
                                business             Medical’s
                                                                                     least restrictive
                                information          competitors an                  alternative, as
                                regarding its        unfair advantage                required by Local
                                manufacturing        by giving                       Rule 5.3(c)." Brock
                                and sales            competitors                     v. Pressler &
                                projections.         insight into Smiths             Pressler, LLP, No.
                                                     Medical’s                       11-7593, 2014 U.S.
                                                     anticipated                     Dist. LEXIS 39581,
                                                     production and                  at *8 (D.N.J. Mar. 24
                                                     demand for its                  2014).
                                                     products.
Exhibit 464, in its entirety.   This material        The disclosure of   Same.       Plaintiffs object to
                                contains             Smiths Medical’s                Defendants' Motion
                                information          confidential and                to Seal the document
                                relating to Smiths   proprietary                     in its entirety as
                                Medical’s            business                        "Defendants' request


                                                          215
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 217 of 252 PageID:
                                                 9594



                                confidential and    information will                 to seal the entire
                                proprietary         give Smiths                      document is overly
                                business            Medical’s                        broad and not the
                                information         competitors an                   least restrictive
                                regarding its       unfair advantage                 alternative, as
                                business            by giving                        required by Local
                                relationships and   competitors                      Rule 5.3(c)." Brock
                                customers.          insight into Smiths              v. Pressler &
                                                                                     Pressler, LLP, No.
                                                    Medical’s active
                                                                                     11-7593, 2014 U.S.
                                                    business                         Dist. LEXIS 39581,
                                                    relationships,                   at *8 (D.N.J. Mar. 24
                                                    including the                    2014).
                                                    terms of its
                                                    agreements with
                                                    its business
                                                    partners, as well
                                                    as its customer
                                                    list.
Exhibit 465, in its entirety.   Same.               Same.                 Same.      Same.
Exhibit 722, in its entirety.   This material       The disclosure of     Same.      Plaintiffs object to
                                contains            UTC’s                            Defendants' Motion
                                information         confidential and                 to Seal the document
                                relating to UTC’s   proprietary                      in its entirety as
                                confidential and    business                         "Defendants' request
                                proprietary         information will                 to seal the entire


                                                         216
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 218 of 252 PageID:
                                                 9595



                                business            give UTC’s                       document is overly
                                information         competitors an                   broad and not the
                                regarding its       unfair competitive               least restrictive
                                customers,          advantage by                     alternative, as
                                pricing, and        offering them                    required by Local
                                contracts.          insight into the                 Rule 5.3(c)." Brock
                                                    prices UTC pays                  v. Pressler &
                                                    for its products                 Pressler, LLP, No.
                                                                                     11-7593, 2014 U.S.
                                                    and charges to its
                                                                                     Dist. LEXIS 39581,
                                                    end-users, as well
                                                                                     at *8 (D.N.J. Mar. 24
                                                    as by allowing                   2014).
                                                    UTC’s
                                                    competitors to
                                                    access UTC’s
                                                    customer list and
                                                    contracting terms.
Exhibit 723, in its entirety.   Same.               Same.                Same.       Same.
Exhibit 724, in its entirety.   Same.               Same.                Same.       Same.
Exhibit 725, in its entirety.   Same.               Same.                Same.       Same.
Exhibit 1006, in its            This material       The disclosure of    Same.       Plaintiffs object to
entirety.                       contains            UTC’s                            Defendants' Motion
                                information         confidential and                 to Seal the document
                                relating to UTC’s   proprietary                      in its entirety as
                                confidential and    business                         "Defendants' request

                                                         217
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 219 of 252 PageID:
                                                 9596



                            proprietary         information will                     to seal the entire
                            business            give UTC’s                           document is overly
                            information         competitors an                       broad and not the
                            regarding its       unfair competitive                   least restrictive
                            settlement of       advantage by                         alternative, as
                            potential patent    offering them                        required by Local
                            disputes with       insight into the                     Rule 5.3(c)." Brock
                            generic             UTC’s settlement                     v. Pressler &
                            competitors.        strategies,                          Pressler, LLP, No.
                                                                                     11-7593, 2014 U.S.
                                                allowing
                                                                                     Dist. LEXIS 39581,
                                                competitors to
                                                                                     at *8 (D.N.J. Mar. 24
                                                exploit that                         2014).
                                                information in
                                                future patent
                                                challenges.
Exhibit 1070, in its        This material       The disclosure of    Same.           Plaintiffs object to
entirety.                   contains            UTC’s                                Defendants' Motion
                            information         confidential and                     to Seal the document
                            relating to UTC’s   proprietary                          in its entirety as
                            confidential and    business                             "Defendants' request
                            proprietary         information will                     to seal the entire
                            business            give UTC’s                           document is overly
                            information         competitors an                       broad and not the
                                                                                     least restrictive
                            regarding its       unfair competitive
                                                                                     alternative, as
                            customers,          advantage by                         required by Local
                                                offering them

                                                     218
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 220 of 252 PageID:
                                                 9597



                            pricing, and        insight into the                     Rule 5.3(c)." Brock
                            contracts.          prices UTC pays                      v. Pressler &
                                                for its products                     Pressler, LLP, No.
                                                and charges to its                   11-7593, 2014 U.S.
                                                end-users, as well                   Dist. LEXIS 39581,
                                                as by allowing                       at *8 (D.N.J. Mar. 24
                                                UTC’s                                2014).
                                                competitors to
                                                access UTC’s
                                                customer list and
                                                contracting terms.
Exhibit 1071, in its        This material       The disclosure of    Same.           Same.
entirety.                   contains            UTC’s
                            information         confidential and
                            relating to UTC’s   proprietary
                            confidential and    business
                            proprietary         information will
                            business            give UTC’s
                            information         competitors an
                            regarding its       unfair competitive
                            customer list.      advantage by
                                                allowing UTC’s
                                                competitors to
                                                access UTC’s
                                                customer list.


                                                     219
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 221 of 252 PageID:
                                                 9598



Exhibit 1072, in its        This material       The disclosure of Same.              Plaintiffs object to
entirety.                   contains            UTC’s                                Defendants' Motion
                            information         confidential and                     to Seal the document
                            relating to UTC’s   proprietary                          in its entirety as
                            confidential and    business                             "Defendants' request
                            proprietary         information will                     to seal the entire
                            business            give UTC’s                           document is overly
                            information         competitors an                       broad and not the
                                                                                     least restrictive
                            regarding its       unfair competitive
                                                                                     alternative, as
                            customers,          advantage by
                                                                                     required by Local
                            pricing, product    allowing UTC’s                       Rule 5.3(c)." Brock
                            supplies, and       competitors to                       v. Pressler &
                            ongoing             access UTC’s                         Pressler, LLP, No.
                            development         customer lists,                      11-7593, 2014 U.S.
                            efforts.            understand its                       Dist. LEXIS 39581,
                                                pricing decisions,                   at *8 (D.N.J. Mar. 24
                                                and will give                        2014).
                                                UTC’s
                                                competitors
                                                insight into UTC’s
                                                ongoing
                                                development
                                                efforts.
Exhibit 1073, in its        This material       The disclosure of   Same.            Plaintiffs object to
entirety.                   contains            UTC’s                                Defendants' Motion
                            information         confidential and                     to Seal the document

                                                     220
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 222 of 252 PageID:
                                                 9599



                            relating to UTC’s    proprietary                         in its entirety as
                            confidential and     business                            "Defendants' request
                            proprietary          information will                    to seal the entire
                            business             give UTC’s                          document is overly
                            information          competitors an                      broad and not the
                            regarding its        unfair competitive                  least restrictive
                            research and         advantage by                        alternative, as
                            development          giving UTC’s                        required by Local
                            activities in        competitors                         Rule 5.3(c)." Brock
                                                                                     v. Pressler &
                            finding and          insight into its
                                                                                     Pressler, LLP, No.
                            building new         ongoing research
                                                                                     11-7593, 2014 U.S.
                            delivery systems.    and development                     Dist. LEXIS 39581,
                                                 and allowing                        at *8 (D.N.J. Mar. 24
                                                 UTC’s                               2014).
                                                 competitors the
                                                 opportunity to
                                                 free-ride on
                                                 UTC’s
                                                 investments.
Exhibit 1074, in its        This material        The disclosure of    Same.          Plaintiffs object to
entirety.                   contains             Smiths Medical’s                    Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to Smiths   proprietary                         in its entirety as
                            Medical’s            business                            "Defendants' request
                            confidential and     information will                    to seal the entire
                            proprietary          give Smiths                         document is overly

                                                      221
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 223 of 252 PageID:
                                                 9600



                            business             Medical’s                           broad and not the
                            information          competitors an                      least restrictive
                            regarding its        unfair competitive                  alternative, as
                            customer lists,      advantage by                        required by Local
                            active orders, and   offering them                       Rule 5.3(c)." Brock
                            supplies, as well    access to Smiths                    v. Pressler &
                            as its plans for     Medical’s                           Pressler, LLP, No.
                            future customer      customer                            11-7593, 2014 U.S.
                            relationships.       relationships and                   Dist. LEXIS 39581,
                                                                                     at *8 (D.N.J. Mar. 24
                                                 business
                                                                                     2014).
                                                 relationships, as
                                                 well as insight into
                                                 Smiths Medical’s
                                                 future customer
                                                 plans.
Exhibit 1075, in its        This material        The disclosure of      Same.        Plaintiffs object to
entirety.                   contains             UTC’s                               Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to UTC’s    proprietary                         in its entirety as
                            confidential and     business                            "Defendants' request
                            proprietary          information will                    to seal the entire
                            business             give UTC’s                          document is overly
                            information          competitors an                      broad and not the
                            regarding its        unfair competitive                  least restrictive
                                                 advantage by                        alternative, as
                                                                                     required by Local
                                                 revealing their

                                                      222
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 224 of 252 PageID:
                                                 9601



                            negotiation         negotiating                          Rule 5.3(c)." Brock
                            practices.          practices and                        v. Pressler &
                                                allowing                             Pressler, LLP, No.
                                                competitors to                       11-7593, 2014 U.S.
                                                undercut those                       Dist. LEXIS 39581,
                                                practices.                           at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit 1076, in its        This material       The disclosure of    Same.           Plaintiffs object to
entirety.                   contains            UTC’s                                Defendants' Motion
                            information,        confidential and                     to Seal the document
                            prepared by         proprietary                          in its entirety as
                            counsel, relating   business                             "Defendants' request
                            to UTC’s            information will                     to seal the entire
                            confidential and    give UTC’s                           document is overly
                            proprietary         competitors an                       broad and not the
                            business            unfair competitive                   least restrictive
                            information         advantage by                         alternative, as
                                                                                     required by Local
                            regarding its       revealing its
                                                                                     Rule 5.3(c)." Brock
                            relationship with   confidential                         v. Pressler &
                            Smiths Medical,     development                          Pressler, LLP, No.
                            its contract        relationship with                    11-7593, 2014 U.S.
                            negotiations with   Smiths Medical,                      Dist. LEXIS 39581,
                            Smiths Medical,     thus revealing the                   at *8 (D.N.J. Mar. 24
                            and its research    terms of its                         2014).
                            and development     contracts and its
                            efforts             ongoing


                                                     223
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 225 of 252 PageID:
                                                 9602



                            concerning to     development
                            delivery systems. efforts.
Exhibit 1077, in its        This material       The disclosure of Same.              Plaintiffs object to
entirety.                   contains            UTC’s                                Defendants' Motion
                            information         confidential and                     to Seal the document
                            relating to UTC’s   proprietary                          in its entirety as
                            confidential and    business                             "Defendants' request
                            proprietary         information will                     to seal the entire
                            business            give UTC’s                           document is overly
                            information         competitors an                       broad and not the
                            regarding its       unfair competitive                   least restrictive
                            internal product    advantage by                         alternative, as
                                                                                     required by Local
                            development and     offering them
                                                                                     Rule 5.3(c)." Brock
                            business            insight into the                     v. Pressler &
                            strategies, its     UTC’s business                       Pressler, LLP, No.
                            customer lists,     decisions                            11-7593, 2014 U.S.
                            and its sales       concerning new                       Dist. LEXIS 39581,
                            projections.        product                              at *8 (D.N.J. Mar. 24
                                                development and                      2014).
                                                investments; it
                                                will also reveal
                                                UTC’s customer
                                                lists and sales
                                                projections, giving



                                                    224
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 226 of 252 PageID:
                                                 9603



                                                 competitors a
                                                 further advantage.
Exhibit 1078, in its        This material        The disclosure of    Same.          Plaintiffs object to
entirety.                   contains             Smiths Medical’s                    Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to Smiths   proprietary                         in its entirety as
                            Medical’s            business                            "Defendants' request
                            confidential and     information will                    to seal the entire
                            proprietary          give Smiths                         document is overly
                            business             Medical’s                           broad and not the
                                                                                     least restrictive
                            information          competitors an
                                                                                     alternative, as
                            regarding its        unfair competitive
                                                                                     required by Local
                            customer lists,      advantage by                        Rule 5.3(c)." Brock
                            sales figures, and   offering them                       v. Pressler &
                            product              insight into the                    Pressler, LLP, No.
                            discontinuation      Smiths Medical’s                    11-7593, 2014 U.S.
                            plans and            customer lists,                     Dist. LEXIS 39581,
                            strategy.            annual sales, and                   at *8 (D.N.J. Mar. 24
                                                 its business                        2014).
                                                 decision-making
                                                 processes.
Exhibit 1079, in its        This material        The disclosure of    Same.          Plaintiffs object to
entirety.                   contains             Smiths Medical’s                    Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to Smiths   proprietary                         in its entirety as

                                                      225
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 227 of 252 PageID:
                                                 9604



                            Medical’s           business                             "Defendants' request
                            confidential and    information will                     to seal the entire
                            proprietary         give Smiths                          document is overly
                            business            Medical’s                            broad and not the
                            information         competitors an                       least restrictive
                            regarding its       unfair competitive                   alternative, as
                            processes for       advantage by                         required by Local
                            internal product    offering them                        Rule 5.3(c)." Brock
                                                                                     v. Pressler &
                            research and        insight into Smiths
                                                                                     Pressler, LLP, No.
                            development.        Medical’s
                                                                                     11-7593, 2014 U.S.
                                                processes and                        Dist. LEXIS 39581,
                                                plans for the                        at *8 (D.N.J. Mar. 24
                                                development of                       2014).
                                                new and
                                                proprietary
                                                technologies.
Exhibit 1081, in its        This material       The disclosure of     Same.          Plaintiffs object to
entirety.                   contains            UTC’s                                Defendants' Motion
                            information         confidential and                     to Seal the document
                            relating to UTC’s   proprietary                          in its entirety as
                                                                                     "Defendants' request
                            confidential and    business
                                                                                     to seal the entire
                            proprietary         information will
                                                                                     document is overly
                            business            give UTC’s                           broad and not the
                            information         competitors an                       least restrictive
                            regarding its       unfair competitive                   alternative, as
                            internal product    advantage by                         required by Local

                                                     226
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 228 of 252 PageID:
                                                 9605



                            development and      offering them                       Rule 5.3(c)." Brock
                            business             insight into the                    v. Pressler &
                            strategies, its      UTC’s business                      Pressler, LLP, No.
                            customer lists,      decisions                           11-7593, 2014 U.S.
                            and its sales        concerning new                      Dist. LEXIS 39581,
                            projections.         product                             at *8 (D.N.J. Mar. 24
                                                 development and                     2014).
                                                 investments; it
                                                 will also reveal
                                                 UTC’s customer
                                                 lists and sales
                                                 projections, giving
                                                 competitors a
                                                 further advantage.
Exhibit 1082, in its        This material        The disclosure of     Same.         Plaintiffs object to
entirety.                   contains             Smiths Medical’s                    Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to Smiths   proprietary                         in its entirety as
                            Medical’s            business                            "Defendants' request
                            confidential and     information will                    to seal the entire
                                                                                     document is overly
                            proprietary          give Smiths
                                                                                     broad and not the
                            business             Medical’s
                                                                                     least restrictive
                            information          competitors an                      alternative, as
                            regarding its        unfair competitive                  required by Local
                            processes for        advantage by                        Rule 5.3(c)." Brock
                            internal product     offering them                       v. Pressler &

                                                      227
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 229 of 252 PageID:
                                                 9606



                            research and         insight into Smiths                 Pressler, LLP, No.
                            development.         Medical’s                           11-7593, 2014 U.S.
                                                 processes and                       Dist. LEXIS 39581,
                                                 plans for the                       at *8 (D.N.J. Mar. 24
                                                 development of                      2014).
                                                 new and
                                                 proprietary
                                                 technologies.
Exhibit 1083, in its        This material        The disclosure of Same.             Plaintiffs object to
entirety.                   contains             Smiths Medical’s                    Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to Smiths   proprietary                         in its entirety as
                            Medical’s            business                            "Defendants' request
                            confidential and     information will                    to seal the entire
                            proprietary          give Smiths                         document is overly
                            business             Medical’s                           broad and not the
                                                                                     least restrictive
                            information          competitors an
                                                                                     alternative, as
                            regarding its        unfair competitive
                                                                                     required by Local
                            contract             advantage by                        Rule 5.3(c)." Brock
                            negotiations and     offering them                       v. Pressler &
                            license offers.      insight into Smiths                 Pressler, LLP, No.
                                                 Medical’s                           11-7593, 2014 U.S.
                                                 negotiating                         Dist. LEXIS 39581,
                                                 processes and                       at *8 (D.N.J. Mar. 24
                                                 license offers,                     2014).
                                                 allowing

                                                      228
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 230 of 252 PageID:
                                                 9607



                                                 competitors to
                                                 undercut those
                                                 strategies.
Exhibit 1084, in its        Same.                Same.            Same.              Same.
entirety.
Exhibit 1085, in its        Same.                Same.            Same.              Same.
entirety.
Exhibit 1091, in its        This material        The disclosure of Same.             Plaintiffs object to
entirety.                   contains             Smiths Medical’s                    Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to Smiths   proprietary                         in its entirety as
                            Medical’s            business                            "Defendants' request
                            confidential and     information will                    to seal the entire
                            proprietary          give Smiths                         document is overly
                            business             Medical’s                           broad and not the
                            information          competitors an                      least restrictive
                                                                                     alternative, as
                            regarding pricing    unfair competitive
                                                                                     required by Local
                            and sales data.      advantage by
                                                                                     Rule 5.3(c)." Brock
                                                 offering them                       v. Pressler &
                                                 insight into Smiths                 Pressler, LLP, No.
                                                 Medical’s pricing                   11-7593, 2014 U.S.
                                                 and sales data,                     Dist. LEXIS 39581,
                                                 allowing                            at *8 (D.N.J. Mar. 24
                                                 competitors the                     2014).
                                                 opportunity to


                                                      229
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 231 of 252 PageID:
                                                 9608



                                                 undercut those
                                                 prices.
Exhibit 1104, in its        This material        The disclosure of    Same.          Plaintiffs object to
entirety.                   contains             UTC’s                               Defendants' Motion
                            information          confidential and                    to Seal the document
                            relating to UTC’s    proprietary                         in its entirety as
                            confidential and     business                            "Defendants' request
                            proprietary          information will                    to seal the entire
                            business             give UTC’s                          document is overly
                            information          competitors an                      broad and not the
                                                                                     least restrictive
                            regarding its        unfair competitive
                                                                                     alternative, as
                            internal product     advantage by                        required by Local
                            development and      offering them                       Rule 5.3(c)." Brock
                            business             insight into the                    v. Pressler &
                            strategies.          UTC’s business                      Pressler, LLP, No.
                                                 decisions                           11-7593, 2014 U.S.
                                                 concerning new                      Dist. LEXIS 39581,
                                                 product                             at *8 (D.N.J. Mar. 24
                                                 development and                     2014).
                                                 investments.
Exhibit 1109, in its        This material        The disclosure of    Same.          Plaintiffs object to
entirety.                   contains             Smiths Medical                      Defendants' Motion
                            information          and UTC’s                           to Seal the document
                            relating to Smiths   confidential and                    in its entirety as
                            Medical and          proprietary                         "Defendants' request


                                                      230
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 232 of 252 PageID:
                                                 9609



                              UTC’s               business                           to seal the entire
                              confidential and    information will                   document is overly
                              proprietary         give their                         broad and not the
                              business            competitors an                     least restrictive
                              information         unfair competitive                 alternative, as
                              regarding their     advantage by                       required by Local
                              sales data and      offering them                      Rule 5.3(c)." Brock
                              customer lists.     access to Smiths                   v. Pressler &
                                                                                     Pressler, LLP, No.
                                                  Medical and
                                                                                     11-7593, 2014 U.S.
                                                  customer lists and
                                                                                     Dist. LEXIS 39581,
                                                  sales data,                        at *8 (D.N.J. Mar. 24
                                                  allowing                           2014).
                                                  competitors to
                                                  target those
                                                  customers.
Exhibit A, in its entirety.   This material       The disclosure of    Same.         Plaintiffs object to
                              contains            UTC’s                              Defendants' Motion
                              information         confidential and                   to Seal the document
                              relating to UTC’s   proprietary                        in its entirety as
                              confidential and    business                           "Defendants' request
                                                                                     to seal the entire
                              proprietary         information will
                                                                                     document is overly
                              business            give its
                                                                                     broad and not the
                              information         competitors an                     least restrictive
                              regarding its       unfair competitive                 alternative, as
                              business            advantage by                       required by Local
                              agreements,         offering them                      Rule 5.3(c)." Brock

                                                       231
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 233 of 252 PageID:
                                                 9610



                              customer lists,     insight into UTC’s                 v. Pressler &
                              long-term           ongoing business                   Pressler, LLP, No.
                              business strategy   relationships and                  11-7593, 2014 U.S.
                              and forecasts,      strategies, pricing                Dist. LEXIS 39581,
                              pricing, sales      decisions, and its                 at *8 (D.N.J. Mar. 24
                              figures, and        proprietary                        2014).
                              research and        research and
                              development         development
                              efforts.            projects.
Exhibit B, in its entirety.   This material       The disclosure of Same.            Plaintiffs object to
                              contains            UTC’s                              Defendants' Motion
                              information         confidential and                   to Seal the document
                              relating to UTC’s   proprietary                        in its entirety as
                              confidential and    business                           "Defendants' request
                              proprietary         information will                   to seal the entire
                              business            give its                           document is overly
                                                                                     broad and not the
                              information         competitors an
                                                                                     least restrictive
                              regarding its       unfair competitive
                                                                                     alternative, as
                              long-term           advantage by                       required by Local
                              business strategy   offering them                      Rule 5.3(c)." Brock
                              and forecasts,      insight into UTC’s                 v. Pressler &
                              pricing, sales      ongoing business                   Pressler, LLP, No.
                              figures, and        relationships and                  11-7593, 2014 U.S.
                              research and        strategies, pricing                Dist. LEXIS 39581,
                                                  decisions, and its                 at *8 (D.N.J. Mar. 24
                                                  proprietary                        2014).

                                                       232
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 234 of 252 PageID:
                                                 9611



                              development          research and
                              efforts.             development
                                                   projects.
Exhibit E, in its entirety.   This material        The disclosure of Same.           Plaintiffs object to
                              contains             Smiths Medical’s                  Defendants' Motion
                              information          confidential and                  to Seal the document
                              relating to Smiths   proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire
                              proprietary          give its                          document is overly
                              business             competitors an                    broad and not the
                                                                                     least restrictive
                              information          unfair competitive
                                                                                     alternative, as
                              regarding its        advantage by
                                                                                     required by Local
                              business             offering them                     Rule 5.3(c)." Brock
                              agreements,          insight into Smiths               v. Pressler &
                              customer lists,      Medical’s ongoing                 Pressler, LLP, No.
                              long-term            business                          11-7593, 2014 U.S.
                              business strategy,   relationships and                 Dist. LEXIS 39581,
                              and research and     strategies, as well               at *8 (D.N.J. Mar. 24
                              development          as its proprietary                2014).
                              efforts.             research and
                                                   development
                                                   projects.
Exhibit F, in its entirety.   This material        The disclosure of   Same.         Plaintiffs object to
                              contains             UTC and Smiths                    Defendants' Motion
                              information          Medical’s                         to Seal the document
                                                        233
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 235 of 252 PageID:
                                                 9612



                              related to UTC     confidential and                    in its entirety as
                              and Smiths         proprietary                         "Defendants' request
                              Medical’s          business                            to seal the entire
                              confidential and   information will                    document is overly
                              proprietary        give its                            broad and not the
                              business           competitors an                      least restrictive
                              information        unfair competitive                  alternative, as
                              regarding its      advantage by                        required by Local
                              business           offering them                       Rule 5.3(c)." Brock
                              agreements,        insight into UTC                    v. Pressler &
                              market             and Smiths                          Pressler, LLP, No.
                              information, and   Medical’s ongoing                   11-7593, 2014 U.S.
                              investments.       business                            Dist. LEXIS 39581,
                                                 relationships and                   at *8 (D.N.J. Mar. 24
                                                 strategies.                         2014).
Exhibit G, in its entirety.   This material      The disclosure of Same.             Plaintiffs object to
                              contains           Smiths Medical’s                    Defendants' Motion
                              information        confidential and                    to Seal the document
                              relating to Smiths proprietary                         in its entirety as
                              Medical’s          business                            "Defendants' request
                              confidential and information will                      to seal the entire
                                                                                     document is overly
                              proprietary        give its
                                                                                     broad and not the
                              business           competitors an
                                                                                     least restrictive
                              information        unfair competitive                  alternative, as
                              regarding its      advantage by                        required by Local
                              business           offering them                       Rule 5.3(c)." Brock
                              agreements,        insight into Smiths                 v. Pressler &

                                                    234
              Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 236 of 252 PageID:
                                                  9613



                              pricing, customer    Medical’s ongoing                  Pressler, LLP, No.
                              lists, long-term     business                           11-7593, 2014 U.S.
                              business strategy,   relationships and                  Dist. LEXIS 39581,
                              and research and     strategies, as well                at *8 (D.N.J. Mar. 24
                              development          as its proprietary                 2014).
                              efforts.             research and
                                                   development
                                                   projects.
Exhibit H, in its entirety.   This material        The disclosure of Same.            Plaintiffs object to
                              contains             UTC’s                              Defendants' Motion
                              information          confidential and                   to Seal the document
                                                                                      in its entirety as
                              relating to UTC’s    proprietary                        "Defendants' request
                              confidential and     business                           to seal the entire
                              proprietary          information will                   document is overly
                              business             give its                           broad and not the
                              information          competitors an                     least restrictive
                              regarding its        unfair competitive                 alternative, as
                                                                                      required by Local
                              business             advantage by
                                                                                      Rule 5.3(c)." Brock
                              agreements,          offering them                      v. Pressler &
                              customer lists,      insight into UTC’s                 Pressler, LLP, No.
                              and long-term        ongoing business                   11-7593, 2014 U.S.
                              business strategy.   relationships and                  Dist. LEXIS 39581,
                                                   strategies.                        at *8 (D.N.J. Mar. 24
                                                                                      2014).
Exhibit I, in its entirety.   This material        The disclosure of     Same.        Plaintiffs object to
                              contains             UTC’s                              Defendants' Motion
                              information          confidential and                   to Seal the document

                                                        235
              Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 237 of 252 PageID:
                                                  9614



                              relating to UTC’s    proprietary                        in its entirety as
                              confidential and     business                           "Defendants' request
                              proprietary          information will                   to seal the entire
                              business             give its                           document is overly
                              information          competitors an                     broad and not the
                                                                                      least restrictive
                              regarding its        unfair competitive
                                                                                      alternative, as
                              business             advantage by                       required by Local
                              agreements,          offering them                      Rule 5.3(c)." Brock
                              customer lists,      insight into UTC’s                 v. Pressler &
                              research and         ongoing business                   Pressler, LLP, No.
                              development          relationships and                  11-7593, 2014 U.S.
                              efforts, and long-   strategies.                        Dist. LEXIS 39581,
                              term business                                           at *8 (D.N.J. Mar. 24
                              strategy.                                               2014).
Exhibit J, in its entirety.   This material        The disclosure of Same.            Plaintiffs object to
                              contains             UTC’s                              Defendants' Motion
                              information          confidential and                   to Seal the document
                                                                                      in its entirety as
                              relating to UTC’s    proprietary                        "Defendants' request
                              confidential and     business                           to seal the entire
                              proprietary          information will                   document is overly
                              business             give its                           broad and not the
                              information          competitors an                     least restrictive
                              regarding its        unfair competitive                 alternative, as
                                                                                      required by Local
                              business             advantage by
                                                                                      Rule 5.3(c)." Brock
                              agreements,          offering them                      v. Pressler &
                              customer lists,      insight into UTC’s                 Pressler, LLP, No.
                                                   ongoing business                   11-7593, 2014 U.S.


                                                        236
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 238 of 252 PageID:
                                                 9615



                              and long-term      relationships and                   Dist. LEXIS 39581,
                              business strategy. strategies.                         at *8 (D.N.J. Mar. 24
                                                                                     2014).
Exhibit L, in its entirety.   This material        The disclosure of Same.           Plaintiffs object to
                              contains             Smiths Medical’s                  Defendants' Motion
                              information          confidential and                  to Seal the document
                              relating Smiths      proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire
                              proprietary          give its                          document is overly
                              business             competitors an                    broad and not the
                                                                                     least restrictive
                              information          unfair competitive
                                                                                     alternative, as
                              regarding its        advantage by
                                                                                     required by Local
                              business             offering them                     Rule 5.3(c)." Brock
                              agreements,          insight into Smiths               v. Pressler &
                              customer lists,      Medical’s ongoing                 Pressler, LLP, No.
                              long-term            business                          11-7593, 2014 U.S.
                              business strategy,   relationships and                 Dist. LEXIS 39581,
                              and research and     strategies, as well               at *8 (D.N.J. Mar. 24
                              development          as its proprietary                2014).
                              efforts.             research and
                                                   development
                                                   projects.
Exhibit M, in its entirety.   This material        The disclosure of   Same.         Plaintiffs object to
                              contains             UTC and Smiths                    Defendants' Motion
                              information          Medical’s                         to Seal the document
                              related to UTC       confidential and                  in its entirety as
                                                        237
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 239 of 252 PageID:
                                                 9616



                              and Smiths        proprietary                          "Defendants' request
                              Medical’s         business                             to seal the entire
                              confidential and  information will                     document is overly
                              proprietary       give its                             broad and not the
                              business          competitors an                       least restrictive
                              information       unfair competitive                   alternative, as
                              regarding its     advantage by                         required by Local
                              business          offering them                        Rule 5.3(c)." Brock
                              agreements,       insight into UTC                     v. Pressler &
                              market            and Smiths                           Pressler, LLP, No.
                              information, and  Medical’s ongoing                    11-7593, 2014 U.S.
                              investments.      business                             Dist. LEXIS 39581,
                                                relationships and                    at *8 (D.N.J. Mar. 24
                                                strategies.                          2014).
Exhibit N, in its entirety.   This material     The disclosure of Same.              Plaintiffs object to
                              contains          UTC’s                                Defendants' Motion
                              information       confidential and                     to Seal the document
                              relating to UTC’s proprietary                          in its entirety as
                              confidential and business                              "Defendants' request
                              proprietary       information will                     to seal the entire
                                                                                     document is overly
                              business          give its
                                                                                     broad and not the
                              information       competitors an
                                                                                     least restrictive
                              regarding its     unfair competitive                   alternative, as
                              business          advantage by                         required by Local
                              agreements,       offering them                        Rule 5.3(c)." Brock
                              customer lists,   insight into UTC’s                   v. Pressler &
                              long-term         ongoing business                     Pressler, LLP, No.

                                                    238
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 240 of 252 PageID:
                                                 9617



                              business strategy,   relationships and                 11-7593, 2014 U.S.
                              and research and     strategies, as well               Dist. LEXIS 39581,
                              development          as its proprietary                at *8 (D.N.J. Mar. 24
                              efforts.             research and                      2014).
                                                   development
                                                   projects.
Exhibit T, in its entirety.   This material        The disclosure of Same.           Plaintiffs object to
                              contains             Smiths Medical’s                  Defendants' Motion
                              information          confidential and                  to Seal the document
                              relating to Smiths   proprietary                       in its entirety as
                              Medical’s            business                          "Defendants' request
                              confidential and     information will                  to seal the entire
                              proprietary          give its                          document is overly
                              business             competitors an                    broad and not the
                              information          unfair competitive                least restrictive
                              regarding its        advantage by                      alternative, as
                              business             offering them                     required by Local
                              agreements,          insight into Smiths               Rule 5.3(c)." Brock
                              customer lists,      Medical’s ongoing                 v. Pressler &
                              inventory, and       business                          Pressler, LLP, No.
                              research and         relationships and                 11-7593, 2014 U.S.
                              development          strategies, as well               Dist. LEXIS 39581,
                              efforts.             as its proprietary                at *8 (D.N.J. Mar. 24
                                                   research and                      2014).
                                                   development
                                                   projects.


                                                        239
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 241 of 252 PageID:
                                                 9618



Exhibit U, in its entirety.   This material        The disclosure of Same.                   Plaintiffs object to
                              contains             UTC’s                                     Defendants' Motion
                              information          confidential and                          to Seal the document
                              relating to UTC’s    proprietary                               in its entirety as
                              confidential and     business                                  "Defendants' request
                              proprietary          information will                          to seal the entire
                              business             give its                                  document is overly
                              information          competitors an                            broad and not the
                              regarding its        unfair competitive                        least restrictive
                                                                                             alternative, as
                              business             advantage by
                                                                                             required by Local
                              agreements,          offering them                             Rule 5.3(c)." Brock
                              customer lists,      insight into UTC’s                        v. Pressler &
                              long-term            ongoing business                          Pressler, LLP, No.
                              business strategy,   relationships and                         11-7593, 2014 U.S.
                              sales figures, and   strategies, as well                       Dist. LEXIS 39581,
                              research and         as its proprietary                        at *8 (D.N.J. Mar. 24
                              development          research and                              2014).
                              efforts.             development
                                                   projects.

                                                ECF No. 136-1:
                            Amended Exhibit T to Declaration of Edward C. Barnidge
              in Support of Defendants’ Opposition to Plaintiffs’ Motion for a Preliminary Injunction

Amended Exhibit T, in its     This material        The disclosure of   The portions sought Plaintiffs object to
entirety                      contains             Smiths Medical’s    to be sealed are    Defendants' Motion

                                                       240
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 242 of 252 PageID:
                                                9619



                            information          confidential and      confidential and       to Seal the document
                            relating to Smiths   proprietary           proprietary and        in its entirety as
                            Medical’s            business              there is no way to     "Defendants' request
                            confidential and     information will      protect these          to seal the entire
                            proprietary          give its              materials except by    document is overly
                            business             competitors an        sealing to prevent     broad and not the
                            information          unfair                public disclosure.     least restrictive
                            regarding its        competitive           Smiths Medical is      alternative, as
                            business             advantage by          only seeking to seal   required by Local
                            agreements,          offering them         its confidential and   Rule 5.3(c)." Brock
                            customer lists,      insight into          proprietary            v. Pressler &
                            inventory, and       Smiths Medical’s      information, while     Pressler, LLP, No.
                            research and         ongoing business      all other              11-7593, 2014 U.S.
                            development          relationships and     information will       Dist. LEXIS 39581,
                            efforts.             strategies, as well   remain public.         at *8 (D.N.J. Mar. 24
                                                 as its proprietary                           2014).
                                                 research and
                                                 development
                                                 projects.

                                                ECF No. 137:
               Plaintiffs’ Supplemental Evidence in Support of Motion for Preliminary Inunction

Exhibit AAA, in its         This material        The disclosure of     The portions sought    Plaintiffs object to
entirety                    contains             UTC’s                 to be sealed are       Defendants' Motion
                            information          confidential and      confidential and       to Seal the document
                            relating UTC’s       proprietary           proprietary and        in its entirety as
                            confidential and     business              there is no way to     "Defendants' request

                                                      241
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 243 of 252 PageID:
                                                9620



                             proprietary           information will      protect these         to seal the entire
                             business              give its              materials except by   document is overly
                             information           competitors an        sealing to prevent    broad and not the
                             regarding its         unfair                public disclosure.    least restrictive
                             business              competitive           UTC is only           alternative, as
                             agreements,           advantage by          seeking to seal its   required by Local
                             customer lists,       offering them         confidential and      Rule 5.3(c)." Brock
                                                                                               v. Pressler &
                             long-term business    insight into          proprietary
                                                                                               Pressler, LLP, No.
                             strategy and          UTC’s ongoing         information, while
                                                                                               11-7593, 2014 U.S.
                             forecasts, pricing,   business              all other             Dist. LEXIS 39581,
                             sales figures, and    relationships and     information will      at *8 (D.N.J. Mar. 24
                             research and          strategies, pricing   remain public.        2014).
                             development           decisions, and its
                             efforts.              proprietary
                                                   research and
                                                   development
                                                   projects.
Exhibit BBB, in its entirety This material         The disclosure of     Same.                 Plaintiffs object to
                             contains              UTC’s                                       Defendants' Motion
                             information           confidential and                            to Seal the document
                             relating UTC’s        proprietary                                 in its entirety as
                             confidential and      business                                    "Defendants' request
                             proprietary           information will                            to seal the entire
                             business              give its                                    document is overly
                             information           competitors an                              broad and not the
                             regarding its long-   unfair                                      least restrictive

                                                        242
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 244 of 252 PageID:
                                                9621



                               term business         competitive                    alternative, as
                               strategy and          advantage by                   required by Local
                               forecasts, pricing,   offering them                  Rule 5.3(c)." Brock
                               sales figures, and    insight into                   v. Pressler &
                               research and          UTC’s ongoing                  Pressler, LLP, No.
                               development           business                       11-7593, 2014 U.S.
                               efforts.              relationships and              Dist. LEXIS 39581,
                                                                                    at *8 (D.N.J. Mar. 24
                                                     strategies, pricing
                                                                                    2014).
                                                     decisions, and its
                                                     proprietary
                                                     research and
                                                     development
                                                     projects.
Exhibit EEE, in its entirety   This material         The disclosure of     Same.    Plaintiffs object to
                               contains              Smiths Medical’s               Defendants' Motion
                               information           confidential and               to Seal the document
                               relating Smiths       proprietary                    in its entirety as
                               Medical’s             business                       "Defendants' request
                               confidential and      information will               to seal the entire
                                                                                    document is overly
                               proprietary           give its
                                                                                    broad and not the
                               business              competitors an                 least restrictive
                               information           unfair                         alternative, as
                               regarding its         competitive                    required by Local
                               business              advantage by                   Rule 5.3(c)." Brock
                               agreements,           offering them                  v. Pressler &
                               customer lists,       insight into                   Pressler, LLP, No.

                                                          243
             Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 245 of 252 PageID:
                                                 9622



                               long-term business   Smiths Medical’s                 11-7593, 2014 U.S.
                               strategy, and        ongoing business                 Dist. LEXIS 39581,
                               research and         relationships and                at *8 (D.N.J. Mar. 24
                               development          strategies, as well              2014).
                               efforts.             as its proprietary
                                                    research and
                                                    development
                                                    projects.
Exhibit FFF, in its entirety   This material        The disclosure of     Same.      Plaintiffs object to
                               contains             UTC and Smiths                   Defendants' Motion
                               information          Medical’s                        to Seal the document
                               related to UTC       confidential and                 in its entirety as
                               and Smiths           proprietary                      "Defendants' request
                               Medical’s            business                         to seal the entire
                               confidential and     information will                 document is overly
                               proprietary          give its                         broad and not the
                               business             competitors an                   least restrictive
                               information          unfair                           alternative, as
                               regarding its        competitive                      required by Local
                               business             advantage by                     Rule 5.3(c)." Brock
                               agreements,          offering them                    v. Pressler &
                               market               insight into UTC                 Pressler, LLP, No.
                               information,         and Smiths                       11-7593, 2014 U.S.
                               revenues, profits,   Medical’s                        Dist. LEXIS 39581,
                               and investments.     ongoing business                 at *8 (D.N.J. Mar. 24
                                                    relationships and                2014).
                                                    strategies.

                                                         244
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 246 of 252 PageID:
                                                9623



Exhibit GGG, in its        This material        The disclosure of Same.             Plaintiffs object to
entirety                   contains             Smiths Medical’s                    Defendants' Motion
                           information          confidential and                    to Seal the document
                           relating Smiths      proprietary                         in its entirety as
                           Medical’s            business                            "Defendants' request
                           confidential and     information will                    to seal the entire
                           proprietary          give its                            document is overly
                           business             competitors an                      broad and not the
                           information          unfair                              least restrictive
                                                                                    alternative, as
                           regarding its        competitive
                                                                                    required by Local
                           business             advantage by
                                                                                    Rule 5.3(c)." Brock
                           agreements,          offering them                       v. Pressler &
                           pricing, customer    insight into                        Pressler, LLP, No.
                           lists, long-term     Smiths Medical’s                    11-7593, 2014 U.S.
                           business strategy,   ongoing business                    Dist. LEXIS 39581,
                           and research and     relationships and                   at *8 (D.N.J. Mar. 24
                           development          strategies, as well                 2014).
                           efforts.             as its proprietary
                                                research and
                                                development
                                                projects.
Exhibit HHH, in its        This material        The disclosure of   Same.           Plaintiffs object to
entirety                   contains             UTC’s                               Defendants' Motion
                           information          confidential and                    to Seal the document
                           relating UTC’s       proprietary                         in its entirety as
                           confidential and     business                            "Defendants' request

                                                    245
              Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 247 of 252 PageID:
                                                  9624



                               proprietary           information will                 to seal the entire
                               business              give its                         document is overly
                               information           competitors an                   broad and not the
                               regarding its         unfair                           least restrictive
                               business              competitive                      alternative, as
                               agreements,           advantage by                     required by Local
                               customer lists, and   offering them                    Rule 5.3(c)." Brock
                               long-term business    insight into                     v. Pressler &
                               strategy.             UTC’s ongoing                    Pressler, LLP, No.
                                                                                      11-7593, 2014 U.S.
                                                     business
                                                                                      Dist. LEXIS 39581,
                                                     relationships and                at *8 (D.N.J. Mar. 24
                                                     strategies.                      2014).
Exhibit III, in its entirety   This material         The disclosure of   Same.        Same.
                               contains              UTC’s
                               information           confidential and
                               relating to UTC’s     proprietary
                               confidential and      business
                               proprietary           information will
                               business              give its
                               information           competitors an
                               regarding its         unfair
                               business              competitive
                               agreements,           advantage by
                               customer lists,       offering them
                               research and          insight into
                               development           UTC’s ongoing
                               efforts, and long-    business

                                                         246
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 248 of 252 PageID:
                                                9625



                               term business        relationships and
                               strategy.            strategies.
Exhibit LLL, in its entirety   This material        The disclosure of Same.         Plaintiffs object to
                               contains             Smiths Medical’s                Defendants' Motion
                               information          confidential and                to Seal the document
                               relating Smiths      proprietary                     in its entirety as
                               Medical’s            business                        "Defendants' request
                               confidential and     information will                to seal the entire
                               proprietary          give its                        document is overly
                               business             competitors an                  broad and not the
                               information          unfair                          least restrictive
                                                                                    alternative, as
                               regarding its        competitive
                                                                                    required by Local
                               business             advantage by
                                                                                    Rule 5.3(c)." Brock
                               agreements,          offering them                   v. Pressler &
                               customer lists,      insight into                    Pressler, LLP, No.
                               long-term business   Smiths Medical’s                11-7593, 2014 U.S.
                               strategy, and        ongoing business                Dist. LEXIS 39581,
                               research and         relationships and               at *8 (D.N.J. Mar. 24
                               development          strategies, as well             2014).
                               efforts.             as its proprietary
                                                    research and
                                                    development
                                                    projects.
Exhibit MMM, in its            This material        The disclosure of   Same.       Plaintiffs object to
entirety                       contains             UTC and Smiths                  Defendants' Motion
                               information          Medical’s                       to Seal the document

                                                        247
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 249 of 252 PageID:
                                                9626



                           related to UTC     confidential and                      in its entirety as
                           and Smiths         proprietary                           "Defendants' request
                           Medical’s          business                              to seal the entire
                           confidential and   information will                      document is overly
                           proprietary        give its                              broad and not the
                           business           competitors an                        least restrictive
                           information        unfair                                alternative, as
                           regarding its      competitive                           required by Local
                           business           advantage by                          Rule 5.3(c)." Brock
                           agreements,        offering them                         v. Pressler &
                           market             insight into UTC                      Pressler, LLP, No.
                           information, and   and Smiths                            11-7593, 2014 U.S.
                           investments.       Medical’s                             Dist. LEXIS 39581,
                                              ongoing business                      at *8 (D.N.J. Mar. 24
                                              relationships and                     2014).
                                              strategies.
Exhibit NNN, in its        This material      The disclosure of   Same.             Plaintiffs object to
entirety                   contains           UTC’s                                 Defendants' Motion
                           information        confidential and                      to Seal the document
                           relating UTC’s     proprietary                           in its entirety as
                           confidential and   business                              "Defendants' request
                                                                                    to seal the entire
                           proprietary        information will
                                                                                    document is overly
                           business           give its
                                                                                    broad and not the
                           information        competitors an                        least restrictive
                           regarding its      unfair                                alternative, as
                           business           competitive                           required by Local
                           agreements,        advantage by                          Rule 5.3(c)." Brock
                           customer lists,    offering them                         v. Pressler &
                                                  248
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 250 of 252 PageID:
                                                9627



                           long-term business   insight into                        Pressler, LLP, No.
                           strategy, and        UTC’s ongoing                       11-7593, 2014 U.S.
                           research and         business                            Dist. LEXIS 39581,
                           development          relationships and                   at *8 (D.N.J. Mar. 24
                           efforts.             strategies, as well                 2014).
                                                as its proprietary
                                                research and
                                                development
                                                projects.
Exhibit UUU, in its        This material        The disclosure of Same.             Plaintiffs object to
entirety                   contains             Smiths Medical’s                    Defendants' Motion
                           information          confidential and                    to Seal the document
                           relating to Smiths   proprietary                         in its entirety as
                           Medical’s            business                            "Defendants' request
                           confidential and     information will                    to seal the entire
                           proprietary          give its                            document is overly
                           business             competitors an                      broad and not the
                           information          unfair                              least restrictive
                           regarding its        competitive                         alternative, as
                           business             advantage by                        required by Local
                           agreements,          offering them                       Rule 5.3(c)." Brock
                           customer lists,      insight into                        v. Pressler &
                           inventory, and       Smiths Medical’s                    Pressler, LLP, No.
                           research and         ongoing business                    11-7593, 2014 U.S.
                           development          relationships and                   Dist. LEXIS 39581,
                           efforts.             strategies, as well                 at *8 (D.N.J. Mar. 24
                                                as its proprietary                  2014).

                                                     249
            Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 251 of 252 PageID:
                                                9628



                                              research and
                                              development
                                              projects.
Exhibit VVV, in its        This material      The disclosure of Same.               Plaintiffs object to
entirety                   contains           UTC’s                                 Defendants' Motion
                           information        confidential and                      to Seal the document
                           relating UTC’s     proprietary                           in its entirety as
                           confidential and   business                              "Defendants' request
                           proprietary        information will                      to seal the entire
                           business           give its                              document is overly
                           information        competitors an                        broad and not the
                           regarding its      unfair                                least restrictive
                                                                                    alternative, as
                           business           competitive
                                                                                    required by Local
                           agreements,        advantage by                          Rule 5.3(c)." Brock
                           customer lists,    offering them                         v. Pressler &
                           long-term business insight into                          Pressler, LLP, No.
                           strategy, sales    UTC’s ongoing                         11-7593, 2014 U.S.
                           figures, and       business                              Dist. LEXIS 39581,
                           research and       relationships and                     at *8 (D.N.J. Mar. 24
                           development        strategies, as well                   2014).
                           efforts.           as its proprietary
                                              research and
                                              development
                                              projects.
Appendix A – Plaintiffs’   This material      The disclosure of   Same.             Plaintiffs object to
Rebuttal Evidence          contains           UTC’s                                 Defendants' Motion

                                                  250
Case 3:19-cv-10170-BRM-LHG Document 158-1 Filed 12/02/19 Page 252 of 252 PageID:
                                    9629



               information          confidential and                    to Seal the document
               relating UTC’s       proprietary                         in its entirety as
               confidential and     business                            "Defendants' request
               proprietary          information will                    to seal the entire
               business             give its                            document is overly
               information          competitors an                      broad and not the
               regarding its        unfair                              least restrictive
                                                                        alternative, as
               business             competitive
                                                                        required by Local
               agreements, long-    advantage by
                                                                        Rule 5.3(c)." Brock
               term business        offering them                       v. Pressler &
               strategy, customer   insight into                        Pressler, LLP, No.
               relationships, and   UTC’s ongoing                       11-7593, 2014 U.S.
               development          business                            Dist. LEXIS 39581,
               efforts.             relationships and                   at *8 (D.N.J. Mar. 24
                                    strategies.                         2014).




                                        251
